Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 1 of 168




              EXHIBIT 1
    Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 2 of 168




                                No. _________

                                     IN THE
  United States Court of Appeals for the Ninth Circuit
                                   ________________


                           IN RE THE GEO GROUP, INC.
                                   ________________


                             THE GEO GROUP, INC.
                    `                     Petitioner-Defendant
                                         V.

      U.S. DISTRICT COURT FOR THE WESTERN DISTRICT OF WASHINGTON,
                                        Respondent.
                          THE STATE OF WASHINGTON,
                                          Respondent-Real Party in Interest.
                                   ________________


 On Petition for a Writ of Mandamus to the United States District Court for the
              Western District of Washington (No. 3:17-cv-05806)
                                   ________________


                  PETITION FOR A WRIT OF MANDAMUS
                                   ________________

Scott A Schipma                       Mark Emery
Jerry Stouck                          NORTON ROSE FULBRIGHT US LLP
GREENBERG TRAURIG LLP                 799 9th Street NW, Suite 1000
2101 L St NW, Ste. 1000               Washington, DC 20001
Washington, DC 20037                  (202) 662-0210
(202) 331-3141                        mark.emery@nortonrosefulbright.com
schipmas@gtlaw.com                    Douglas Edward Smith
stouckj@gtlaw.com                     LITTLER MENDELSON
                                      One Union Square
                                      600 University Street, Suite 3200
                                      Seattle, WA 98101
                                      (206) 623-3300
                                      desmith@littler.com
January 3, 2019                       Counsel for Petitioner The GEO Group, Inc.

                        ORAL ARGUMENT REQUESTED
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 3 of 168


                  CORPORATE DISCLOSURE STATEMENT


      Pursuant to Federal Rule of Appellate Procedure 26.1, petitioner The GEO

Group, Inc. (NYSE: GEO) states that it has no parent corporation and that

BlackRock Fund Advisors owns 10% or more of its stock.

January 3, 2019                       /s/ Mark Emery
                                      Mark Emery
                                      Counsel for Petitioner




                                        i
        Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 4 of 168


                                        TABLE OF CONTENTS

                                                                                                                   Page


TABLE OF CITATIONS ........................................................................................iv
INTRODUCTION AND RELIEF SOUGHT ...........................................................1
ISSUE PRESENTED ................................................................................................3
STATEMENT OF JURISDICTION.........................................................................3
STATEMENT OF THE FACTS ..............................................................................3
                 A.       The Voluntary Work Program at NWDC ..................................3
                 B.       The State’s Lawsuit....................................................................5
                 C.       The State’s Motion To Compel .................................................6
                 D.       The District Court’s Discovery Order .......................................7
                 E.       GEO’s Motion To Reconsider The Discovery Order ................7
                 F.       GEO’s Motion To Certify The Issue For Appeal ......................8
STANDARD OF REVIEW ......................................................................................9
WHY THE WRIT SHOULD ISSUE......................................................................10
        I.       GEO Has No Other Adequate Means To Prevent The
                 Compelled Disclosure Of Its Confidential Financial
                 Information .........................................................................................10
        II.      GEO Will Be Damaged And Prejudiced In A Way Not
                 Correctable By An Appeal From A Final Judgment..........................11
        III.     The District Court’s Ruling Is Clearly Erroneous As A Matter
                 Of Law ................................................................................................15
                 A.       There Is No Colorable Theory Of Unjust Enrichment
                          That Makes The Compelled Financial Information
                          Relevant ...................................................................................17
                 B.       The State’s Claim Does Not Support Broad Discovery Of
                          Financial Information For Other Reasons ...............................23
        IV.      The District Court’s Order Contains An Oft-Repeated Error ............27
        V.       The District Court’s Order Raises New And Important
                 Problems On An Issue Of First Impression .......................................27
CONCLUSION .......................................................................................................30
                                                           ii
       Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 5 of 168


                                    TABLE OF CONTENTS

                                                                                                    Page


STATEMENT OF RELATED CASES ..................................................................31
CERTIFICATE OF COMPLIANCE WITH PAGE LIMITATION,
    TYPEFACE REQUIREMENTS, AND TYPE STYLE
    REQUIREMENTS .......................................................................................31
CERTIFICATE OF SERVICE ...............................................................................32
ADDENDUM




                                                    iii
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 6 of 168




                                       TABLE OF CITATIONS

                                                                                                              Page(s)

CASES:

 Abdullah v. U.S. Sec. Assocs., Inc.,
   731 F.3d 952 (9th Cir. 2013) .......................................................................... 16

 Air Serv Corp. v. Flight Services & Systems, Inc.,
    199 Wash. App. 1011, 2017 WL 2345701 (Wash. Ct. App. May
    30, 2017) ...................................................................................................19, 20

 Alfred L. Snapp & Son, Inc. v. Puerto Rico ex rel. Barez,
    458 U.S. 592 (1982)..................................................................................25, 27

 Allyis, Inc. v. Schroeder,
    197 Wash. App. 1082, 2017 WL 751329 (Wash. Ct. App. Feb.
    27, 2017) ......................................................................................................... 23

 Barrientos v. CoreCivic, Inc.,
   No. 4:18-cv-00070 (M.D. Ga.), on appeal, CoreCivic, Inc. v.
   Barrientos, No. 18-90025 (11th Cir.) ............................................................... 3

 Barton v. U.S. Dist. Court,
   410 F.3d 1104 (9th Cir. 2005) ........................................................................ 12

 Bauman v. U.S. Dist. Court,
   557 F.2d 650 (9th Cir. 1977) ..............................................................10, 11, 27

 Bock v. Am. Growth Fund Sponsors, Inc.,
   904 P.2d 1381 (Colo. App. 1995) ................................................................... 29

 California v. Frito-Lay, Inc.,
   474 F.2d 774 (9th Cir. 1973) .......................................................................... 26

 Chandler v. Washington Toll Bridge Auth.,
   17 Wash. 2d 591, 137 P.2d 97 (1943) ............................................................ 24

 Cole v. U.S. Dist. Court,
   366 F.3d 813 (9th Cir. 2004) .......................................................................... 10

                                                          iv
    Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 7 of 168




Coleman v. Quaker Oats Co.,
  232 F.3d 1271 (9th Cir. 2000) ........................................................................ 17

Dep’t of Fair Empl. & Hous. v. Lucent Techs., Inc.,
  642 F.3d 728 (9th Cir. 2011) .......................................................................... 25

Detention Watch Network v. ICE,
  No. 1:14-cv-583-LGS (S.D.N.Y.) .................................................................. 14

Gonzalez v. CoreCivic, Inc.,
  No. 17-cv-2573-JLS (S.D. Cal.) ....................................................................... 3

Gonzalez v. CoreCivic, Inc.,
  No. 1:18-cv-169-LY (W.D. Tex.)..................................................................... 3

Hartley Pen Co. v. U.S. Dist. Court,
  287 F.2d 324 (9th Cir. 1961) .......................................................................... 12

Hernandez v. Tanninen,
  604 F.3d 1095 (9th Cir. 2010) ........................................................................ 13

Hofer v. Mack Trucks, Inc.,
  981 F.2d 377 (8th Cir. 1992) .......................................................................... 16

In re Cement Antitrust Litig.,
    688 F.2d 1297 (9th Cir. 1982) ........................................................................ 30

In re Electronic Arts, Inc.,
    298 F. App’x 568 (9th Cir. 2008) ................................................................... 12

In re Lombardi,
    741 F.3d 888 (8th Cir. 2014) .......................................................................... 13

In re Sims,
    534 F.3d 117 (2d Cir. 2008) ........................................................................... 28

Kerr v. King County,
  259 P.2d 398 (1953) .................................................................................18, 25



                                                    v
    Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 8 of 168




Kerr v. U.S. Dist. Court,
  511 F.2d 192 (9th Cir. 1975) .......................................................................... 16

Liew v. Breen,
   640 F.2d 1046 (9th Cir. 1981) ........................................................................ 16

Lynch v. Deaconess Medical Center,
   776 P.2d 681 (Wash. 1989) ............................................................................ 24

Medhekar v. U.S. Dist. Court,
  99 F.3d 325 (9th Cir. 1996) ............................................................................ 13

Menocal v. GEO Group, Inc.,
  113 F. Supp. 3d 1125 (D. Colo. 2015) .......................................................3, 29

Metrophones Telecommc’ns, Inc. v. Global Crossing
  Telecommc’ns, Inc., 423 F.3d 1056 (9th Cir. 2005) .................................19, 20

Moberg v. Terraqua, Inc.,
   199 Wash. App. 1059, 2017 WL 3048645
  (Wash. Ct. App. July 18, 2017) ...................................................................... 22

Mohasco Indus., Inc. v. Lydick,
  459 F.2d 959 (9th Cir. 1972) .......................................................................... 11

Novoa v. GEO Group., Inc.,
  No. 17-cv-2514 (JGB) (SHKX), 2018 WL 4057814 (C.D. Cal.
  Aug. 22, 2018) ............................................................................................3, 29

Nwauzor, et al. v. GEO Group,
  No. 17-cv-5769-RJB (W.D. Wash.) ...................................................23, 26, 31

Osborn v. Boeing Airplane Co.,
  309 F.2d 99 (9th Cir. 1962) ............................................................................ 24

Owino v. CoreCivic, Inc.,
   No. 17-cv-1112-JLS-NLS (S.D. Cal.) ............................................................. 3




                                                     vi
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 9 of 168




 Pennsylvania v. New Jersey,
   426 U.S. 660 (1976)........................................................................................ 26

 Perry v. Schwarzenegger,
    591 F.3d 1147 (9th Cir. 2010) ............................................................10, 11, 28

 Pickern v. Pier 1 Imports (U.S.), Inc.,
    457 F.3d 963 (9th Cir. 2006) .......................................................................... 17

 Sanderson v. Winner,
    507 F.2d 477 (10th Cir. 1974) ....................................................................... .16

 Star Editorial, Inc. v. U.S. Dist. Court,
    7 F.3d 856 (9th Cir. 1993) .............................................................................. 11

 United States v. Fei Ye,
   436 F.3d 1117 (9th Cir. 2006) ........................................................................ 12

 Young v. Young,
   164 Wash. 2d 477, 487-88, 191 P.3d 1258 (2008) .......................20, 21, 23, 24

 Wade’s Eastside Gun Shop. Inc. v. Department of Labor and
   Industries, 372 P.3d 97 (Wash. 2016) ............................................................ 15

 Whyte v. Suffolk Cty. Sheriff's Dep’t,
   91 Mass. App. Ct. 1124, 86 N.E.3d 249 (2015) .......................................28, 29

STATUTES:

 8 U.S.C. § 1555(d) ................................................................................................. 5

 28 U.S.C. §1291 ................................................................................................... 10

 28 U.S.C. §1292(a)(1).......................................................................................... 10

 28 U.S.C. § 1292(b) .......................................................................................10, 11

 28 U.S.C. § 1651(a) ............................................................................................... 3




                                                        vii
    Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 10 of 168




 Dep’t of Justice Appropriation Act, 1979, Pub. L. No. 95-431, 92
   Stat. 1021, 1027 (Oct. 10, 1978)....................................................................... 5

 Public Records Act, Wash. Rev. Code § 42.56.030 ..................................3, 15, 29

RULES:

 Fed. R. Civ. P. 26(b) ........................................................................................8, 16

OTHER AUTHORITIES:

 16 Wright & Miller, Fed. Prac. & Proc. § 3935.3 (3d ed.) .................................. 10

 25 Wash. Prac., Contract L. & Prac. § 18.303.08 (3d ed.) .................................. 24

 INS General Counsel, The Applicability of Employer Sanctions to
   Alien Detainees Performing Work in INS Detention Facilities,
   General Counsel Op. No. 92-8 (INS), 1992 WL 1369347 (Feb.
   26, 1992) ........................................................................................................... 5

 Restatement (First) of Torts (1939) ..................................................................... 12

 Restatement (Third) of Restitution and Unjust Enrichment (2011) .................... 19

 6A Wash. Prac., Wash. Pattern Jury Instr. Civ. WPI301A.02 (6th
   ed.) .................................................................................................................. 19

 6A Wash. Prac., Wash. Pattern Jury Instr. Civ. WPI303.08 (6th ed.) ................. 19




                                                          viii
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 11 of 168




                   INTRODUCTION AND RELIEF SOUGHT

      This case rests on an issue of first impression: whether a state government

can get restitution from a contractor that runs an immigration detention facility for

the federal government, on the grounds that the contractor was unjustly enriched

by work performed at the facility by federal immigration detainees. Equally novel

is the specific issue in this petition: whether the state is entitled to discovery of the

contractor’s commercially-sensitive financial information, when that information is

irrelevant to any colorable unjust enrichment claim. The district court erred in

granting the State of Washington’s (“State”) motion to compel The GEO Group,

Inc. (“GEO”) to produce irrelevant, but highly sensitive financial information.

GEO petitions for a writ of mandamus vacating the order compelling discovery.

      GEO operates the Northwest Detention Center (“NWDC”) in Tacoma,

Washington, on a contract basis for U.S. Immigration and Customs Enforcement

(“ICE”). NWDC houses federal immigration detainees in ICE’s custody while

they await deportation or asylum proceedings. While there, detainees may

participate in a Voluntary Work Program (“VWP”), a program created and

contractually-mandated by ICE and administered by GEO, that gives detainees the

opportunity to pass time in detention by doing housekeeping or maintenance tasks

for which detainees are typically compensated $1 per day.

      The State purports to bring this case as a parens patriae action, through its


                                            1
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 12 of 168



Attorney General. It seeks injunctive and declaratory relief, alleging that GEO has

violated Washington’s Minimum Wage Act (“MWA”) by failing to pay detainees a

minimum wage. The State also seeks monetary restitution for unjust enrichment,

alleging that GEO “benefits by retaining the difference between the $1 per day that

it pays detainees and the fair wage that it should pay for work performed at

NWDC.” Petition Addendum (“A”) at A23 ¶ 6.5.

      Since the case was filed, the State’s unjust enrichment theory and its related

discovery requests have grown voraciously. The State now claims that it is entitled

not only to disgorgement of the “fair wage” it initially sought, but also to more

than a decade of profits that GEO has allegedly obtained from operating the VWP

at NWDC. Under that expanded theory, the State has served many discovery

requests and filed various motions seeking GEO’s financial information.

      In a recent order (A1-11, the “Discovery Order”), the district court cut back,

as burdensome and disproportionate, some of the State’s most outlandish requests

for financial information. But it also compelled GEO to respond to many others.

See A9-10. That order is clearly erroneous because the financial information is not

relevant, as required by Federal Rule of Civil Procedure 26(b), to any theory of

unjust enrichment that the State could possibly have against GEO under

Washington law. The error is not correctable by a post-judgment appeal, because

production to the State materially risks public disclosure resulting from requests to

                                          2
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 13 of 168



the State under Washington’s Public Records Act. Compelling such broad

discovery of financial information as “related” to unjust enrichment claims could

also prejudice contractors in the numerous other cases in which detainees have

sued them for unjust enrichment related to the VWP.1 The Court should issue a

writ of mandamus to the district court to vacate the Discovery Order to the extent it

compels GEO to produce the financial information.

                                ISSUE PRESENTED

      Whether GEO should be compelled to produce confidential and sensitive

financial information that is irrelevant to any colorable unjust enrichment claim

that the State could bring in this action.

                        STATEMENT OF JURISDICTION

      The Court has jurisdiction under the All Writs Act, 28 U.S.C. § 1651(a). See

Perry v. Schwarzenegger, 591 F.3d 1147, 1156-57 (9th Cir. 2010).

                          STATEMENT OF THE FACTS

      A.     The Voluntary Work Program at NWDC.

      Federal immigration detainees are housed in Service Processing Centers



1 See Menocal v. The GEO Group, Inc., No. 1:14-cv-02887-JLK-MEH (D. Colo.);
Novoa v. The GEO Group, Inc., No. 5:17-cv-02514-JGB-SHK (C.D. Cal.); Owino
v. CoreCivic, Inc., No. 3:17-cv-1112-JLS-NLS (S.D. Cal.); Gonzalez v. CoreCivic,
Inc., No. 3:17-cv-2573-JLS (S.D. Cal.); Gonzalez v. CoreCivic, Inc., No. 1:18-cv-
169-LY (W.D. Tex.); Barrientos v. CoreCivic, Inc., No. 4:18-cv-00070 (M.D.
Ga.), on appeal, CoreCivic, Inc. v. Barrientos, No. 18-90025 (11th Cir.).

                                             3
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 14 of 168



(“SPCs”), which ICE operates directly, as well as Contract Detention Facilities

(“CDFs”), which contractors like GEO operate under ICE’s policies, contract

terms, and supervision. Both SPCs and CDFs (like NWDC) must follow ICE’s

Performance Based National Detention Standards (“PBNDS”). See A122.

      Under the current ICE-GEO Contract, GEO must administer a VWP that

complies with the PBNDS. A122. The current PBNDS states that the VWP

“provides detainees opportunities to work and earn money while confined, subject

to the number of work opportunities available and within the constraints of the

safety, security and good order of the facility.” A95. The program aims to

enhance “[e]ssential operations and services…through detainee productivity” and

to reduce “[t]he negative impact of confinement…through decreased idleness,

improved morale and fewer disciplinary incidents.” Id. Participation is voluntary

and limited to 8 hours per day and 40 hours per week. A97. The availability of

work depends on a detainee’s risk classification level, and it is “the sole

responsibility of ICE to determine whether a detainee will be allowed to perform

on voluntary work details and at what classification level.” A122.

      The current version of the PBNDS states that compensation for VWP

participation “is at least $1.00 (USD) per day.” A97. Versions of the PBNDS

prior to July 23, 2013 stated that the compensation is “$1.00 per day.” A103, 109.

Under the current ICE-GEO Contract, ICE reimburses GEO “at the actual costs of

                                          4
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 15 of 168



$1.00 per day per detainee,” and that is the amount VWP participants at NWDC

typically are paid. A121. This $1 daily allowance is authorized by a federal

statute providing that appropriations “now or hereafter” to ICE shall be available

for “payment of allowances (at such rate as may be specified from time to time in

the appropriation Act involved) to aliens, while held in custody under the

immigration laws, for work performed.” 8 U.S.C. § 1555(d). The most recent rate

specified by Congress was “not in excess” of $1 per day per detainee. See Dep’t of

Justice Appropriation Act, 1979, Pub. L. No. 95-431, 92 Stat. 1021, 1027 (Oct. 10,

1978); INS General Counsel, The Applicability of Employer Sanctions to Alien

Detainees Performing Work in INS Detention Facilities, General Counsel Op. No.

92-8 (INS), 1992 WL 1369347 (Feb. 26, 1992).

      B.     The State’s Lawsuit

      The State has asserted two claims. First, it seeks declaratory and injunctive

relief on the grounds that GEO violates the MWA by failing to pay detainees a

state minimum wage. The State seeks to prevent GEO from operating the VWP

without paying detainees the wage allegedly required by the MWA. A23-24.

      Second, the State seeks restitution for GEO’s alleged “unjust enrichment.”

The complaint alleges that “[s]ince 2005, GEO receives and has received the

benefit of having necessary work done at NWDC without bearing the financial

burden of paying the minimum wage to those who perform such work,” A22 ¶ 4.9,


                                         5
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 16 of 168



because GEO allegedly “utilizes detainee labor to operate NWDC” but “does not

pay adequate compensation to detainees for their work.” A23 ¶¶ 6.3, 6.4. The

State alleges that GEO “benefits by retaining the difference between the $1 per day

that it pays detainees and the fair wage that it should pay for work performed at

NWDC.” A23 ¶ 6.5. It further alleges that “[i]t is unjust for [GEO] to retain the

benefit gained from its practice of failing to pay adequate compensation to

detainees for the work they perform at NWDC.” A23 ¶ 6.6. The State asks the

district court to “[o]rder [GEO] to disgorge the amount by which it has been.

unjustly enriched.” A24 ¶ 7.6. The State argues that discovery of GEO’s financial

information is relevant to unjust enrichment, not the MWA claim. A40-41.

      C.     The State’s Motion To Compel.

      The State moved to compel discovery on what it calls “at least two

dimensions” of GEO’s alleged unjust enrichment: “(1) the difference between ‘fair

wages’ and what GEO actually paid detainee workers; and (2) the profit derived as

a result of its unfair labor practices.” A26-27. The State argues that “[w]hile the

difference between a ‘fair wage’ and the $1/day paid is an essential part of the

disgorgement of unjust enrichment analysis, Washington also is entitled to

discover and evaluate the full value of the benefit received and retained by GEO,

including company-wide profits, resulting from its practice of failing to pay

adequate compensation to detainees at the NWDC.” A40. This claim to


                                          6
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 17 of 168



discovery is based on the erroneous view that both unpaid wages and profits

constitute the measure of unjust enrichment under Washington law.

      D.     The District Court’s Discovery Order.

      The Discovery Order partly denied discovery of GEO’s financial

information, finding that “[g]enerally speaking, the State’s discovery requests are

overbroad, complex, and ask for documents that may not be in existence and are

not proportional to the needs of the case.” A8.2 The district court also found that

“[t]he burden and expense of responding to the discovery requests probably

outweighs their likely benefit.” A8-9. The court then struck out portions of the

State’s requests and modified others to shape an order compelling disclosure of

various sensitive GEO financial documents. A9-10 (containing complete list of

requests compelled and denied).

      Although this Discovery Order implicitly deemed all of the compelled

information to be relevant to the unjust enrichment claim, the district court

nowhere explained why, or on what authority, it deemed the discovery relevant.

      E.     GEO’s Motion To Reconsider The Discovery Order.

      GEO sought reconsideration of the portions of the Discovery Order that

compelled production of the irrelevant financial information. A64-71. GEO



2 The Discovery Order also disposed of GEO’s motion for relief from deadlines
and motion to compel. A1-8. Those rulings are not at issue in this petition.

                                          7
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 18 of 168



argued that district court had clearly erred by holding that the compelled financial

information was relevant to the unjust enrichment claim. See A68-70. GEO also

noted that, after the filing of the State’s motion to compel, the State had served an

expert report without the confidentiality markings required by the protective order.

See A66-67, 75-76. This mishandling of financial information underscored GEO’s

concern that the protective order would not protect its information.

       The district court denied GEO’s motion for reconsideration. A12-13

(“Reconsideration Order”). The court concluded that the financial information

sought by the State is discoverable under Rule 26(b), but declined to explain why,

or on what authority. Instead, the court stated that “[t]o avoid making any findings

on the merits of any claim prematurely, further comment on their relevance would

appear imprudent.” A13.

       F.     GEO’s Motion To Certify The Issue For Appeal.

       GEO moved to certify an interlocutory appeal, under 28 U.S.C. § 1292(b),

on whether the financial information is within the scope of discovery for an unjust

enrichment claim. The district court declined to certify the issue, stating that the

Discovery Order and the Reconsideration Order “determined discovery’s relevance

only under Fed. R. Civ. P. 26(b)(1).” A15. In its order denying certification, the

district court stated:

       This case arguably centers on a novel question of law, namely,
       whether detainees at the NWDC may be subject to the State Minimum
                                           8
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 19 of 168



      Wage Act. Resolving the discovery dispute about Defendant’s
      financials may also involve addressing an unsettled issue of state law,
      the measure of damages for an unjust enrichment claim. This
      motion, however, involves a third issue—the scope of discovery when
      an unjust enrichment claim is pled.

A17 (emphases added). Although the district court attempted to separate the

“scope of discovery” issue from the novel and unsettled issues surrounding the

unjust enrichment claim, it did not erase the central issue: whether the discovery is

“relevant” to any colorable unjust enrichment theory under Washington law.

Instead, it sidestepped the issue by concluding that “the discovery issue is

collateral.” Id.

      Thus, in three consecutive decisions the district court has declined to

articulate why GEO’s financial information is relevant to the unjust enrichment

claim, and further declined to certify the issue for appeal. Discovery in this case is

currently set to close on March 15, 2019 and trial is set to begin on July 7, 2019.

                            STANDARD OF REVIEW

      This Court uses five factors to decide whether mandamus is proper: (1)

whether the petitioner has no other means to obtain the desired relief; (2) whether

the petitioner will be damaged or prejudiced in any way not correctable on appeal;

(3) whether the district court’s order is clearly erroneous as a matter of law; (4)

whether the district court's order is an oft repeated error or manifests a persistent

disregard of the federal rules; and (5) whether the district court’s order raises new


                                           9
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 20 of 168



and important problems or issues of first impression. Bauman v. U.S. Dist. Court,

557 F.2d 650, 654-55 (9th Cir. 1977).

      The factors are merely “guidelines” for the Court’s analysis. Perry, 591

F.3d at 1156. “Not every factor need be present at once,” but the absence of clear

error is dispositive. Id. The district court’s error is clear and all factors weigh in

favor of issuing the writ.

                       WHY THE WRIT SHOULD ISSUE

I.    GEO Has No Other Adequate Means To Prevent The Compelled
      Disclosure Of Its Confidential Financial Information.

      The first Bauman factor is met when “the petitioner lacks an alternative

avenue for relief.” Id. at 1157. “Mandamus review has been held to be

appropriate for discovery matters which otherwise would be reviewable only on

direct appeal after resolution on the merits.” Id. (citation omitted); 16 Wright &

Miller, Fed. Prac. & Proc. § 3935.3 (3d ed.) (“Mandamus has shone prominently in

the constellation of appellate devices to review discovery orders.”).

      GEO lacks any alternative avenue for relief from the Discovery Order. “‘A

discovery order ... is interlocutory and non-appealable’ under 28 U.S.C. §§ 1291,

1292(a)(1) and 1292(b).” Perry, 591 F.3d at 1157 (citation omitted). GEO is

mindful that this Court expects an issue to be diligently pursued in the district court

before petitioning for mandamus. See Cole v. U.S. Dist. Court, 366 F.3d 813, 822-

23 (9th Cir. 2004). Here, GEO has acted with all diligence. GEO timely

                                           10
      Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 21 of 168



challenged the relevancy of the discovery and brought to the district court’s

attention its concerns about the ineffectiveness of the protective order and the

politicized surroundings of this case that pose risks of prejudice. A42-47. GEO

timely sought reconsideration of the Discovery Order, raising further concerns

about the protection of its information. A64-70. GEO then sought certification of

the issue for an interlocutory appeal to this Court under 28 U.S.C. § 1292(b), but

was again denied on the grounds that the issue was “collateral.” See A14-18; cf.

Mohasco Indus., Inc. v. Lydick, 459 F.2d 959, 960 (9th Cir. 1972). GEO is now

left with no remaining avenues to obtain relief from an order compelling discovery

of confidential and sensitive information.

II.    GEO Will Be Damaged And Prejudiced In A Way Not Correctable By
       An Appeal From A Final Judgment.

       The second Bauman factor is satisfied when “no [post-judgment] review

could prevent the damage that [proponents] allege they will suffer or afford

effective relief therefrom.” Perry, 591 F.3d at 1157 (citation omitted); see, e.g.,

Star Editorial, Inc. v. U.S. Dist. Court, 7 F.3d 856, 859 (9th Cir. 1993) (“[I]f the

district court erred in compelling disclosure, any damage the [newspaper] suffered

would not be correctable on appeal.”).

       Mandamus is often used to protect the disclosure of private or confidential

information that a party would ordinarily not divulge. See 16 Wright & Miller,

Fed. Prac. & Proc. § 3935.3 (3d ed.) (“[M]andamus review is most likely to be
                                          11
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 22 of 168



available to protect claims that discovery threatens an irreparable invasion of

important privacy interests.”). This Court has issued a writ of mandamus to set

aside an order that required the plaintiff to disclose a secret formula that it had

obtained under a non-disclosure agreement. Hartley Pen Co. v. U.S. Dist. Court,

287 F.2d 324 (9th Cir. 1961). In In re Electronic Arts, Inc., 298 F. App’x 568 (9th

Cir. 2008), the Court issued a writ preventing public disclosure of a licensing

agreement that would include “pricing terms, royalty rates, and guaranteed

minimum payment terms.” Id. at 569-70 (deeming the information “trade

secrets”); see also Restatement (First) of Torts § 757 cmt. b (1939) (“trade secret”

may include “information which is used in one’s business,” and “gives him an

opportunity to obtain an advantage over competitors who do not know or use it”).

      In discovery cases, mandamus clearly applies: “a remedy after final

judgment cannot unsay the confidential information that has been revealed.” In re

Sims, 534 F.3d 117, 129 (2d Cir. 2008); Barton v. U.S. Dist. Court, 410 F.3d 1104,

1109 (9th Cir. 2005) (“[O]nce the questionnaires are disclosed to the defendant, the

disclosure cannot be undone, by appeal or otherwise”). This Court has recognized

that compliance with a discovery order may moot any subsequent appeal of that

order, which also supports mandamus review. United States v. Fei Ye, 436 F.3d

1117, 1123 (9th Cir. 2006).

      Appellate courts also exercise mandamus power to halt discovery when the

                                          12
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 23 of 168



relevance and application of the underlying claim is legally doubtful, but the

prejudice from disclosure is high. The Eighth Circuit issued a writ when a director

of the department of corrections was ordered to identify both the pharmacy that

made pentobarbitol for use in executions and the company that tested the drug. In

re Lombardi, 741 F.3d 888 (8th Cir. 2014). That was because the information was

“not relevant to any claim that should survive a motion to dismiss” and discovery

could subject the firms to intense pressures and business harm. Id. at 895. In

Medhekar v. U.S. Dist. Court, 99 F.3d 325 (9th Cir. 1996), the Court issued a writ

staying initial disclosures while a motion to dismiss was pending because “the

harm sought to be avoided, the burden and cost of providing the initial disclosures,

cannot be corrected in a subsequent appeal from a final judgment in the absence of

mandamus relief.” Id. at 326-27. See also Hernandez v. Tanninen, 604 F.3d

1095, 1101-02 (9th Cir. 2010) (issuing mandamus where broad finding on

privilege waiver might force witness “to testify about his evaluation of [unrelated]

matters”).

      Here, the district court has widened the scope of discovery to include highly

sensitive commercial financial information that is irrelevant to any unjust

enrichment claim allowed under Washington law. See Section III, infra. GEO is

compelled to disclose a broad range of financial information that it would never

normally release. Once the information is provided, GEO will be at continued risk

                                         13
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 24 of 168



that the information will become publicly available, and compromise its

competition position. Among other things, GEO must produce for discovery:

    “all documents . . . containing financial performance analyses, financial
     models, or other financial evaluations prepared in connection with or for
     the purpose of GEO Group’s offers(s) and bid(s), and negotiations related
     to amendment(s) and renewal(s), of contracts related to the NWDC from
     2005 – present;”
    all “supporting information” for “profit and loss statements” since 2005;
    “all documents that set forth the detailed operating costs of the facility,
     Voluntary Work Program costs, labor costs, and payroll expenses as well
     as all details of revenue, contract payments and reimbursements for the
     NWDC;”
    “all documents that contain financial analysis, financial models, analysis
     of profits earned, valuation of work performed, or other assessments of
     the Voluntary Work Program at the NWDC from 2005 to present;”
    “any per diem rate calculations and models related to GEO Group’s
     NWDC Contract(s) from 2005 to present, including . . . desired margins;”
    any documents or information related to assumptions made in
     determining the contractually negotiated per diem rate(s) and calculations
     for the NWDC Contracts.

A9-10.

      For a federal contractor that regularly bids on ICE’s facility contracts, this

information is highly confidential trade secret information that would not be

willingly disclosed. GEO routinely seeks to protect such information from

disclosure. See, e.g., Order at 7; Detention Watch Network v. ICE, No. 1:14-cv-

583 (S.D.N.Y. Sept. 1, 2016), ECF 141 (granting GEO leave to intervene to protect

confidential information from disclosure under FOIA, recognizing GEO’s “interest

in preventing the disclosure of commercial information that [it] regard[s] as
                                       14
       Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 25 of 168



confidential”). Information such as per diem rates, financial modeling and

analyses are proprietary internal work, and their confidentiality is critical to GEO’s

business. Once that information is provided to the Attorney General, GEO is at

continued risk of public disclosure, with potentially drastic effects.

        That is true despite a protective order. When the State served an expert

report on GEO, it contained explicit references to, and discussions of, documents

that GEO had designated confidential, but without any confidential marker on the

report itself. See A75-76. GEO was forced to take steps to fix the State’s mistake.

        GEO also has significant concerns, in light of the politicized nature of this

case and multiple pending suits, see A47 n.2; supra n.1, that information GEO

discloses to the State could become available to the public through Washington’s

liberally construed Public Records Act (“PRA”). See Wade’s Eastside Gun Shop.

Inc. v. Dep’t of Labor and Indus., 372 P.3d 97, 99 (Wash. 2016) (discussing Wash.

Rev. Code § 42.56); see A87 (portion of protective order discussing PRA). The

risk of public disclosure in this case is very real, and could prove very damaging.

III.    The District Court’s Ruling Is Clearly Erroneous As A Matter Of Law.

        The Discovery Order and Reconsideration Order contain a clear error of law:

they deem the State’s requests for discovery of financial information to be relevant

to a theory of unjust enrichment that is contrary to Washington law.

        In order to be discoverable, information must be relevant to a party’s claim.


                                           15
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 26 of 168



“Parties may obtain discovery regarding any nonprivileged matter that is relevant

to any party’s claim or defense and proportional to the needs of the case.”

Fed. R. Civ. P. 26(b) (emphasis added). Although the question of relevancy “is to

be more loosely construed at the discovery stage than at the trial,” Kerr v. U.S.

Dist. Court, 511 F.2d 192, 196 (9th Cir. 1975), relevancy is still required. Hofer v.

Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1992) (“While the standard for

relevance in the context of discovery is broader than in the context of admissibility

. . . this often intoned legal tenet should not be misapplied so as to allow fishing

expeditions in discovery”). Determinations of relevance in discovery matters

should be reversed for abuse of discretion. Liew v. Breen, 640 F.2d 1046, 1049

(9th Cir. 1981) (citation omitted). An error of law is a per se abuse of discretion.

Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 956 (9th Cir. 2013).

      This Court has cited favorably Sanderson v. Winner, 507 F.2d 477 (10th Cir.

1974), in which mandamus power was exercised to halt irrelevant financial

discovery. See Kerr, 511 F.2d at 197 n.7. In Sanderson, plaintiffs bringing an

antitrust class action sought writs directing a district court to vacate orders

requiring them to produce income tax returns and financial documents. 507 F.2d at

479. The defendants had moved for those orders, arguing that they were entitled to

know whether the plaintiffs were able to pay the costs of litigation. The court

issued the writs because it “failed to see relevancy in these inquiries.” Id.

                                           16
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 27 of 168



      The district court’s holding that the financial information is relevant to the

State’s unjust enrichment claim is clear error. Washington law measures unjust

enrichment for unpaid services rendered only by the reasonable market value of the

services and not with respect to a defendant’s profitability. Accordingly, the

district court should not have ordered production of confidential business

information, which order GEO will be unable to reverse later.

      A.     There Is No Colorable Theory Of Unjust Enrichment That Makes
             The Compelled Financial Information Relevant.

      Under Washington law, the measurement of the unjust enrichment for

services rendered extends no further than the reasonable, ascertainable market

value of those services. The financial information that the district court has held to

be discoverable is irrelevant to any such calculation.

      The State’s unjust enrichment theory and its related discovery requests have

morphed and expanded significantly over the course of this case. The State has

pled that unjust enrichment is “the difference between the $1 per day that [GEO]

pays detainees and the fair wage that it should pay for work performed at NWDC.”

A23 ¶ 6.5.3 The State argued that GEO has been unjustly enriched “by failing to




3 The State must be held to the unjust enrichment theory it pled. Pickern v. Pier 1
Imports (U.S.), Inc., 457 F.3d 963, 968-69 (9th Cir. 2006); Coleman v. Quaker
Oats Co., 232 F.3d 1271, 1292 (9th Cir. 2000) (summary judgment on unpled
theory improper because defendant had no notice of which actions to defend).

                                         17
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 28 of 168



pay detainee-workers a fair wage.” Washington’s Opp. to Motion to Dismiss, at 7

(ECF No. 17, Nov. 13, 2017). It described the alleged “benefit” to GEO as “the

difference between the $1 per day that it pays and the fair wage that GEO should

have paid.” Id. at 20; see also id. at 20 n.6 (“fair market rate [GEO] would have

had to pay for the work performed”); Washington’s Reply In Support Of Mot. To

Remand, at 11 (ECF No. 28, Dec. 1, 2017) (“Washington seeks the fair market

value of the detainee-workers’ services.”). The State now seeks not only the fair

market value of the detainees’ labor, but also “the amount of profit GEO derived

and retained from detainee labor at NWDC and the financial boon it received from

its unfair labor practices,” which it claims are “also part of the benefit GEO

received.” A52-53. This is not consistent with Washington law.

      When alleged unjust enrichment arises from services rendered, the measure

of the unjust enrichment is only the reasonable value of the services rendered, if

ascertainable. Thus, in Kerr v. King County, 259 P.2d 398 (Wash. 1953), in a suit

for unpaid overtime wages, the court explained unjust enrichment as: “[t]he law

imposes upon a person a fictitious promise to pay, from an implied legal duty or

obligation, for the reasonable value of services rendered to him, which he has

accepted and the benefit of which he is enjoying.” Id. at 403. See also

Metrophones Telecommc’ns, Inc. v. Global Crossing Telecommc’ns, Inc., 423 F.3d

1056, 1076 (9th Cir. 2005) (interpreting measure of unjust enrichment under

                                         18
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 29 of 168



Washington law under contract implied-in-law as “the reasonable value of the

services provided”).

      This rule is also consistent with the Restatement (Third) of Restitution,

which states that “[m]arket value is likewise the usual measure of enrichment in

cases of restitution for services that are presumed to be beneficial to the recipient,

where market value becomes a proxy for ‘value to the recipient.’”. Restatement

(Third) of Restitution and Unjust Enrichment, § 49 cmt. f (2011). Similarly, under

the Washington Pattern Jury Instructions for quasi-contract, a jury is instructed to

award “the reasonable value of the [services performed] [work, labor, or property

furnished]” if those services or labor were received by a defendant that “knew or

should have known” that the plaintiff expected payment. 6A Wash. Prac., Wash.

Pattern Jury Instr. Civ. WPI 301A.02 (6th ed.). The pattern instruction on

restitution is similar. See id. WPI 303.08.

       The instance in which the measurement for unjust enrichment for unpaid

services rendered is not the reasonable value of services is when there is no

ascertainable market value. In Air Serv Corp. v. Flight Services & Systems, Inc.,

199 Wash. App. 1011, 2017 WL 2345701 (Wash. Ct. App. May 30, 2017),

plaintiff Air Serv sought unjust enrichment restitution for provided cleaning

services on airplanes. The court of appeals stated that “[w]hen services have been

provided, the first measure is typically represented by the market value of the

                                          19
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 30 of 168



services rendered, while the second measure involves disgorgement of the profit

the defendant received as a result of the services rendered.” Id. at *4 (citing Young

v. Young, 164 Wash. 2d 477, 487-88, 191 P.3d 1258 (2008)). The latter measure is

only used when the former is not available. Id. at *1 (“disgorgement of profit is a

viable remedy for unjust enrichment when there is no market value available”).

Choosing profits and market value as the measure of unjust enrichment is not an

option. Disgorgement of profits was permitted in Air Serv because the services

were “unique” and the trial court could not ascertain the market value. Id. at

*4-5.

        Here, the alleged market value of the detainees services is apparent on the

face of the State’s own pleadings. A23 ¶ 5.6 (alleging that GEO violates state

minimum wage laws “when it pays detainees who work at NWDC $1 per day

instead of the hourly minimum wage”). But when the State moved to compel

GEO’s financial records, it sought discovery on a theory that sprawls far beyond an

hourly wage, to GEO’s “profits” or other alleged monetary “benefits.”

        The State relied below on the Supreme Court of Washington’s decision in

Young, which was plainly inapposite. A40, 52. In Young, a property owner sued

the occupants of her property, seeking to quiet title and eject the occupants. They

counterclaimed for unjust enrichment, based on improvements made to the

property. 191 P.3d at 1260-61. The court held that the measure of recovery to a

                                          20
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 31 of 168



claimant for improvement to land was the value of what it “would have cost the

defendant had it obtained the benefit from some other person in the plaintiff’s

position,” or “the extent to which the other party’s property has been increased in

value or his other interests advanced.” Id. at 1263-64 (citations omitted).

      Young does not apply here because it addressed unjust enrichment awards

“for improvements to real property,” and not for services rendered. Id. at 1266.

When improvements to real property are at issue, a property owner “must disgorge

the entire value of the benefit she received as determined by either the fair market

value of the services or the amount the improvements enhanced the value of the

property.” Id. at 1265 (emphasis added). But here, the detainees who allegedly

“enriched” GEO did so by voluntarily participating in the VWP. Thus, the claim

for unjust enrichment would involve only services rendered, not property values.

The State cited no better cases and, as shown above, other Washington cases,

Washington’s pattern jury instructions, and the Restatement show that reasonable

market value is the only proper measure of any unjust enrichment award here.

      Allowing the State to pursue such an unpled, amorphous, open-ended unjust

enrichment claim—and to obtain discovery of a wide swath of highly sensitive

financial documents as “related” to that claim—not only exceeds Washington law,

it also sets a dangerous precedent. It would license the State to sue companies for

unjust enrichment whenever the Attorney General deems that a company is paying

                                         21
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 32 of 168



its employees less than the Attorney General thinks “just.” Such a claim would

then, under the district court’s holding, entitle the Attorney General to dig through

that company’s finances, assign some value to the benefit received, and force the

company to disgorge that amount for the public good. That is not the law.

      Indeed, that logic fails even when advanced by the person who actually

performed the services. In Moberg v. Terraqua, Inc., 199 Wash. App. 1059, 2017

WL 3048645 (Wash. Ct. App. July 18, 2017), the plaintiff argued that he was

entitled to restitution for unjust enrichment because of his “dedication, long hours

and hard work,” which he claimed benefitted the company’s work and increased its

revenue. While it was clear that the company’s contracts had “increased in value,”

the court reversed a summary judgment for the plaintiff, in part because it saw “no

viable argument why the increased business should be viewed as an injustice to

him rather than [the company owner’s] reward for sound hiring and management

decisions. Id. at *10.

      In sum, the State’s claim is limited to—if anything at all—the reasonable

value of the services rendered (e.g., a minimum wage), and not profits or other

consequential monetary recovery that it claims for the detainees’ work. The

district court clearly erred by compelling discovery that is not relevant to a

colorable theory of unjust enrichment under Washington law.




                                          22
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 33 of 168




      B.     The State’s Claim Does Not Support Broad Discovery Of
             Financial Information For Other Reasons.

      While discovery of GEO’s confidential information is improper within the

scope of the State’s unjust enrichment claim, the discovery order should also be

reversed because the claim itself is fatally flawed. To prove unjust enrichment in

Washington, a plaintiff must show (1) the defendant received a benefit, (2) at the

plaintiff’s expense, and (3) under circumstances that make it “unjust for the

defendant to retain the benefit without payment.” Young, 191 P.3d at 1262. For

several reasons, the State cannot meet this burden.

      1.     As a threshold matter, the State has no standing to sue for unjust

enrichment because it did nothing to enrich GEO itself. In Washington, unjust

enrichment requires that a benefit received is at the plaintiff’s expense. Young,

191 P.3d at 1262; Allyis, Inc. v. Schroeder, 197 Wash. App. 1082, 2017 WL

751329 (Wash. Ct. App. Feb. 27, 2017) (plaintiff could not sue competitor for

unjust enrichment when competitor was enriched by plaintiff’s former employee

and not by plaintiff). But it is only detainees who participated in the VWP, not the

State. A class of NWDC detainees has already sued for unpaid wages, leaving the

State with no separate “unjust enrichment.” See Nwauzor, et al. v. GEO Group,

No. 17-cv-5769-RJB (W.D. Wash.).

      2.     The State’s claim fails under the elements of Washington’s own law.

A volunteer cannot recover in unjust enrichment. Lynch v. Deaconess Medical
                                         23
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 34 of 168



Center, 776 P.2d 681, 683 (Wash. 1989) (to state an unjust enrichment claim,

“plaintiff cannot be a mere volunteer”); Young, 191 P.3d at 1262. But all detainees

are, by definition, volunteers, and participants acknowledge that they are working

voluntarily. A97 (“The detainee shall be required to sign a voluntary work

program agreement before commencing each new assignment.”). The State fails to

even allege that detainees’ participation is involuntary.4

      3. There is no unjust enrichment because there was no reasonable

expectation by detainees that GEO would pay the detainees market wages.

“[E]ven when a person has received a benefit from another, he or she is only liable

to pay for it when the circumstances are such that between the two, it is ‘unjust’ to

retain it without paying restitution.” 25 Wash. Prac., Contract L. & Prac. §

18.303.08 (3d ed.) (citing Chandler v. Washington Toll Bridge Auth., 137 P.2d 97,

102 (Wash. 1943)); Osborn v. Boeing Airplane Co., 309 F.2d 99, 102 & n.6 (9th

Cir. 1962) (noting, inter alia, that under Washington law “an obligation to pay,


4 In denying GEO’s motion to dismiss, the district court “infer[ed] that detainees’
participation was involuntary from the alleged circumstances, where detainees are
housed at a private immigration detention center, Defendant has compensated
detainees at $1 per day since 2005, regardless of hours worked, and Defendant has
financially benefited from the work without the financial burden of paying the
State minimum wage.” Order, at 15 (ECF No. 29, Dec. 6, 2017). This huge
inference—which essentially assumed GEO was violating ICE policy and its
contract by having involuntary VWP participation, see A95, 122—was completely
unwarranted, and the unjust enrichment claim should have been dismissed on the
face of the complaint because involuntariness was not alleged.

                                          24
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 35 of 168



ordinarily, will not be implied in fact or by law if it is clear that there was indeed

no expectation of payment”). In Kerr, when the plaintiffs sued for unpaid

overtime wages for services performed for the defendant King County, the

Washington court of appeals held there was no unjust enrichment because “there

was no expectation on the part of the respondents that they would be paid for their

overtime. There was no expectation on the part of the county that it would pay

respondents for their overtime.” 259 P.2d at 403 (emphasis in original).

      So too here: detainees volunteered to work in the VWP for $1 per day,

without any reasonable expectation that they would be paid a minimum wage and

with acknowledgement that the program is voluntary. A97. GEO never expected

to pay a state minimum wage to detainees, as its contract notes that its “actual

cost” would be $1 per day per detainee, and there is nothing “unjust” about

detainees receiving what the PBNDS permits and the contract reimburses. A121.

      4.     Finally, the State lacks parens patriae authority to bring an unjust

enrichment claim on behalf of detainees. See generally Alfred L. Snapp & Son,

Inc. v. Puerto Rico ex rel. Barez, 458 U.S. 592, 600-08 (1982). Such claims must

rely on a state’s quasi-sovereign interest, which does not include “sovereign

interests, proprietary interests, or private interests pursued by the State as a

nominal party.” Dep’t of Fair Empl. & Hous. v. Lucent Techs., Inc., 642 F.3d 728,

737 n.2 (9th Cir. 2011). Yet that is just what the State pursues here. See, e.g.,

                                           25
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 36 of 168



Washington’s Reply In Support Of Mot. To Remand, at 11 (ECF No. 11, Dec. 1,

2017) (“Washington seeks the fair market value of the detainee-workers’

services.”). The State lacks any independent interest apart from the private

interests of detainees who participated in the VWP, which the detainees themselves

are pursuing now in the Nwauzor action. See supra at 23. Allowing the State to

pursue its relief in a representative capacity for a class of detainee “employees”

would “be a substantial departure from the scope of parens patriae authority…”

California v. Frito-Lay, Inc., 474 F.2d 774-75 (9th Cir. 1973); see also id. at 775-

778 (California had no standing to sue to recover for individual citizen injuries

because “[p]arens patriae has received no judicial recognition in this country as a

basis for recovery of money damages for injuries suffered by individuals”);

Pennsylvania v. New Jersey, 426 U.S. 660, 665 (1976) (state has standing only

when “sovereign or quasi-sovereign interests are implicated and it is not merely

litigating as a volunteer the personal claims of its citizens”).

      At bottom, allowing the State’s parens patriae suit here would grant a state

license to sue in equity anytime it also sues to enforce any law, including against

the federal government’s contractors. But parens patriae standing has nothing to

do with the enforcement of a state’s domestic law against a domestic actor; instead,

it involves a state bringing suit to protect its citizens from an external threat or

violation. See, e.g., Snapp, 458 U.S. at 608-09 (Puerto Rico had standing to sue

                                           26
      Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 37 of 168



east coast apple growers under federal law for employment discrimination against

Puerto Ricans). Allowing state law enforcement actions to serve as a backdoor for

vague—and potentially limitless—equitable awards on behalf of specific people

stretches the parens patriae doctrine beyond recognition.

       In sum, the State has no valid unjust enrichment theory. Consequently, there

is no basis to compel discovery of financial information as relevant to such a claim.

IV.    The District Court’s Order Contains An Oft-Repeated Error.

       The district court held that financial information is relevant to the State’s

unjust enrichment claim. It repeated the error in denying GEO’s motion for

reconsideration and denied GEO’s motion to certify the issue for interlocutory

appeal, without explaining how GEO’s confidential financial information could

have any effect on this case. The district court’s discovery rulings may impact the

several pending cases in which similar unjust enrichment claims have been raised,

and other courts may similarly compel discovery of financial information that far

exceeds the scope of unjust enrichment. See supra n.1. The Court should address

this issue before the district court’s error is repeated elsewhere.

V.     The District Court’s Order Raises New And Important Problems On
       An Issue Of First Impression.

       Under the fifth Bauman factor, this Court has “exercised mandamus

jurisdiction to review discovery orders raising particularly important questions of

first impression.” Perry, 591 F.3d at 1157. This type of factor is satisfied when a

                                          27
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 38 of 168



case involves “the extension of an established principle to an entirely new

context.” In re Sims, 534 F.3d at 129. Unjust enrichment may be a familiar claim,

but it is novel in the context presented here, where a state Attorney General is

seeking to recover restitution by inserting state wage laws into a long-standing

federal program simply because it is administered by a private company. The State

acknowledges that whether its wage laws apply to immigration detainees is one of

“first impression.” Washington’s Opp. To Motion To Dismiss, at 3 (ECF No. 17,

Nov. 13, 2017). The use of the State’s power to sue for unjust enrichment for

detainees’ work has even greater novelty. No court has ever allowed that.

      Only a few courts have weighed in on whether immigration detainees can

sue for unjust enrichment for their own work, reaching different results. A

Massachusetts appellate court affirmed the dismissal of a case brought by an ICE

detainee against a detention facility for minimum wages and unjust enrichment.

The court held that “[a]bsent some factual allegation that [the detainee] reasonably

expected compensation at a higher rate, and the defendants accepted the benefit of

his labor with actual or chargeable knowledge of his expectation, the complaint

fails to state a claim for quantum meruit or unjust enrichment.” Whyte v. Suffolk

Cty. Sheriff's Dep’t, 91 Mass. App. Ct. 1124, 86 N.E.3d 249, 2017 WL 2274618

(Mass. App. Ct. May 24, 2017), review denied, 477 Mass. 1113, 94 N.E.3d 395

(2017). Here, too, the State has not alleged that detainees expected compensation

                                         28
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 39 of 168



at the Washington minimum wage level, or that GEO accepted detainee labor with

any similar expectation. See supra at 23-26.

      In Menocal v. GEO Group, Inc., 113 F. Supp. 3d 1125 (D. Colo. 2015), the

district court declined to dismiss an unjust enrichment claim brought by detainees

under Colorado law. Id. at 1133. However, the district court only declined to

dismiss an unjust enrichment claim for “the fair value of [the detainees’] services,”

and did not hold that the unjust enrichment claim permitted recovery of GEO’s

profits (as the State argues in this case). Id. (citing Bock v. Am. Growth Fund

Sponsors, Inc., 904 P.2d 1381, 1387 (Colo. App. 1995) for proposition that the

“proper measure of unjust enrichment is difference between consideration paid and

fair market value of employee’s services”). Neither Whyte nor Menocal addresses

the issue of whether a state government can recover in unjust enrichment, and if

so, what the proper measure of any award might be.5

      Thus, the scope of discovery allowed on a Washington unjust enrichment

claim for services rendered is an issue of first impression, and, as discussed, carries

serious consequences for GEO, particularly due to the risk of disclosure through

Washington’s Public Records Act. Similar unjust enrichment claims have been


5 In Novoa v. GEO Group, Inc., No. 5:17-cv-2514-JGB-SHK, 2018 WL 4057814
(C.D. Cal. Aug. 22, 2018), a detainee seeks disgorgement and alleges that he
“conferred a benefit to GEO through coercion and/or fraud.” Id. at *8. There is no
such allegation in this case.

                                          29
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 40 of 168



advanced in other immigration detainee class action litigation in this Circuit and

others. See supra n.1. Without the Court’s exercise of the writ, such rulings would

likely continue to evade review as interlocutory orders, while harming the

contractors that must disclose their sensitive financial information. See In re

Cement Antitrust Litig., 688 F.2d 1297, 1304-05 (9th Cir. 1982) (exercising

mandamus power over “an important question of first impression” that “may

continue to evade review in other cases as well”).

                                  CONCLUSION

      The Court should issue a writ of mandamus to the district court to vacate the

Discovery Order to the extent it compels disclosure of GEO’s financial information.

Dated: January 3, 2019                 Respectfully submitted,

Scott A Schipma                         /s/ Mark Emery
Jerry Stouck                            Mark Emery
GREENBERG TRAURIG LLP                   NORTON ROSE FULBRIGHT US LLP
2101 L St NW, Ste. 1000                 799 9th Street, NW, Suite 1000
Washington, DC 20037                    Washington, DC 20001
(202) 331-3141                          (202) 662-0210
schipmas@gtlaw.com                      mark.emery@nortonrosefulbright.com
stouckj@gtlaw.com
Douglas Edward Smith

LITTLER MENDELSON
One Union Square
600 University Street, Suite 3200
Seattle, WA 98101
(206) 623-3300
desmith@littler.com                     Counsel for Petitioner



                                         30
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 41 of 168




                     STATEMENT OF RELATED CASES

      Pursuant to Circuit Rule 21-3 and Circuit Rule 28-2.6, GEO states that there

are no related cases pending before this Court. A prior appeal in Ugochukwu

Nwauzor, et al v. The Geo Group, Inc., No. 18-35753, a case before Judge Bryan in

the U.S. District Court for the Western District of Washington that involves claims

by detainees at the NWDC for minimum wage under Washington’s Minimum Wage

Act, was voluntarily dismissed. This Court also denied a petition for interlocutory

appeal of a class certification order arising from the same matter, Ugochukwu

Nwauzor, et al v. The Geo Group, Inc., 18-80095.

               CERTIFICATE OF COMPLIANCE
 WITH PAGE LIMITATION, TYPEFACE REQUIREMENTS, AND TYPE
                  STYLE REQUIREMENTS

      This brief complies with the page limitations of Ninth Cir. R. 21-2 and 32-3

because this petition is not more than 30 pages, and contains 7,265 words, apart from

portions exempted by Fed. R. App. P. 32(a)(7)(B)(iii).

      This brief complies with the typeface requirements of Fed. R. App. P. 32(a)(5)

and the type style requirements of Fed. R. App. P. 32(a)(6) because this brief has

been prepared in a proportionally spaced typeface using Microsoft Word 2010 in 14-

point Times New Roman typeface.

Dated: January 3, 2019
                                                /s/ Mark Emery
                                              Counsel for Petitioner


                                         31
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 42 of 168




                             CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing Petition with the

Clerk of the Court for the United States Court of Appeals for the Ninth Circuit by

using the appellate CM/ECF system on January 3, 2019.

         I further certify that on January 3, 2019, a notice of the filing of the

foregoing (including a complete copy of the foregoing) will be filed in the

underlying proceeding in the United States District Court for the Western District

of Washington, in compliance with Federal Rule of Appellate Procedure 21(a)(1),

and that all parties to the proceeding and the district court (Judge Robert Bryan)

will be served with that notice and copy of the petition through the district court’s

CM/ECF system. In addition, a courtesy copy of the foregoing has been provided

via e-mail to counsel for the State of Washington and in paper form to the district

court.

Dated: January 3, 2019
                                                     /s/ Mark Emery
                                                   Counsel for Petitioner




                                             32
   Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 43 of 168




                                No. _________

                                     IN THE
  United States Court of Appeals for the Ninth Circuit
                                   ________________


                          IN RE THE GEO GROUP, INC.
                                   ________________


                            THE GEO GROUP, INC.
                   `                     Petitioner-Defendant
                                         V.

      U.S. DISTRICT COURT FOR THE WESTERN DISTRICT OF WASHINGTON,
                                        Respondent.
                         THE STATE OF WASHINGTON,
                                         Respondent-Real Party in Interest.
                                   ________________


 On Petition for a Writ of Mandamus to the United States District Court for the
              Western District of Washington (No. 3:17-cv-05806)
                                   ________________


      ADDENDUM TO PETITION FOR A WRIT OF MANDAMUS
                                   ________________


Scott A Schipma                       Mark Emery
Jerry Stouck                          NORTON ROSE FULBRIGHT US LLP
GREENBERG TRAURIG LLP                 799 9th Street NW
2101 L St NW, Ste. 1000               Washington, DC 20001
Washington, DC 20037                  (202) 662-0210
(202) 331-3141                        mark.emery@nortonrosefulbright.com
schipmas@gtlaw.com                    Douglas Edward Smith
stouckj@gtlaw.com                     LITTLER MENDELSON
                                      One Union Square
                                      600 University Street, Suite 3200
                                      Seattle, WA 98101
                                      (206) 623-3300
                                      desmith@littler.com
January 3, 2019                       Counsel for Petitioner The GEO Group, Inc.

                       ORAL ARGUMENT REQUESTED
       Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 44 of 168




                              ADDENDUM TABLE OF CONTENTS

Item                                                                                                                Page

District Court’s Order On The Defendant The GEO Group, Inc.’s
   Motion For Relief And Motion To Compel, And Plaintiff The State
   Of Washington’s Motion To Compel (“Discovery Order,” ECF No.
   133, filed October 2, 2018) ................................................................................ A1

District Court’s Order Denying GEO’s Motion for Reconsideration Of
   Order Compelling Disclosure Of Its Confidential Financial
   Documents (“Reconsideration Order,” ECF No. 144, filed October
   17, 2018) .......................................................................................................... A12

District Court’s Order Denying Defendant The GEO Group, Inc.’s
   Motion To Certify Interlocutory Appeal (ECF No. 157, filed
   November 27, 2018) ........................................................................................ A14

State of Washington’s Complaint (ECF No. 1, filed in Superior Court
   of the State of Washington, September 20, 2017) ........................................... A19

LCR 37 Expedited Joint Discovery Motion To Compel Defendant
  GEO’s Financial Documents (ECF No. 126, filed September 18,
  2018) ................................................................................................................ A26

The GEO Group’s Motion For Reconsideration Of Order Compelling
  Discovery Of GEO’s Financial Documents (ECF No. 142, filed
  October 16, 2018) ............................................................................................ A64

October 3, 2018 Letter of Dawn A. Ellison to State of Washington
  Regarding Confidentiality Designation (ECF No. 142-1, Exhibit A
  To Motion For Reconsideration, filed October 16, 2018) ............................... A75

Stipulated Protective Order (ECF No. 70, filed June 26, 2018) ........................... A77

Excerpt From 2011 Performance Based National Detention Standards
  (rev. 2016), Voluntary Work Program, 5.8 (full document available
  at     https://www.ice.gov/detention-standards/2011#wcm-survey-
  target-id) ........................................................................................................... A95




                                                             i
      Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 45 of 168



Excerpt from 2008 Performance Based National Detention Standards,
  Voluntary Work Program (full document available at
  https://www.ice.gov/detention-standards/2008) ............................................ A100

Excerpt from 2000 Performance Based National Detention Standards,
  Voluntary Work Program (full document available at
  https://www.ice.gov/detention-standards/2000) ............................................ A106

Excerpts From Contract HSCEDH-15-D-00015, between The GEO
  Group, Inc. and U.S. Immigration and Customs Enforcement
  (contract available at ECF No. 19) ................................................................ A117

CERTIFICATE OF SERVICE




                                                    ii
               Case
             Case   3:17-cv-05806-RJBDocument
                  3:17-cv-05806-RJB   Document  133 Filed
                                              166-1 Filed 01/03/19
                                                          10/02/18 Page
                                                                   Page 46
                                                                        1 ofof11
                                                                               168
     


 

 

 

 

 

 

 
                                81,7('67$7(6',675,&7&2857
 
                               :(67(51',675,&72):$6+,1*721
                                         $77$&20$
 


         67$7(2):$6+,1*721                               &$6(12FY5-%

                                  3ODLQWLII               25'(521'()(1'$177+(
               Y                                        *(2*5283,1&¶6027,21
                                                             )255(/,())520'($'/,1(6
       7+(*(2*5283,1&                               $1'027,2172&203(/$1'
                                                             3/$,17,))7+(67$7(2)
                                'HIHQGDQW               :$6+,1*721¶6027,2172
                                                             &203(/




   
              %()25(7+(&2857DUHWZRPRWLRQVILOHGE\'HIHQGDQW7KH*(2*URXS,QFD

     0RWLRQIRU5HOLHI)URP'HDGOLQHV'NWDQGD0RWLRQWR&RPSHO'NW$OVREHIRUH

     WKH&RXUWLV3ODLQWLIIWKH6WDWHRI:DVKLQJWRQ¶V0RWLRQWR&RPSHO'NW7KH&RXUWKDV

     UHYLHZHGWKHHQWLUHW\RIWKHUHFRUGDQGKHDUGRUDODUJXPHQWRQ2FWREHU

     $ *(2¶V0RWLRQIRU5HOLHIIURP'HDGOLQHV'NW

              +DYLQJYLVLWHG²DQGUHYLVLWHG²WKHGLVFRYHU\GHDGOLQHIRU*(2¶VSURGXFWLRQWRWKH6WDWH

     RQDWOHDVWWZRSULRURFFDVLRQVWKHSDUWLHVDQGWKH&RXUWDUHIDPLOLDUZLWKWKHOHQJWK\SURFHGXUDO


     25'(521'()(1'$177+(*(2*5283,1&¶6027,21)255(/,())520'($'/,1(6$1'
     027,2172&203(/$1'3/$,17,))7+(67$7(2):$6+,1*721¶6027,2172&203(/
                                                                                                            A1
              Case
            Case   3:17-cv-05806-RJBDocument
                 3:17-cv-05806-RJB   Document  133 Filed
                                             166-1 Filed 01/03/19
                                                         10/02/18 Page
                                                                  Page 47
                                                                       2 ofof11
                                                                              168
     


    KLVWRU\7KHEDFNDQGIRUWKZDVDWOHDVWLQSDUWSUHFLSLWDWHGEHFDXVHRIFRPSOLFDWLRQVLQYROYLQJ

    ,&(UHYLHZRIVRPHGLVFRYHU\SULRUWRLWVSURGXFWLRQWRWKH6WDWHE\*(2See 'NWV$V

    UHOHYDQWKHUHWKHFXUUHQW&RXUWLPSRVHGGHDGOLQHLVDVIROORZV³$OOGLVFRYHU\VXEPLWWHGZLWK

    *(2¶VILUVWUHTXHVWIRUUHYLHZE\,&(EXWQRWSDUWRIWKHUHVXEPLVVLRQVKDOOEHSURGXFHGE\

    )ULGD\-XO\´'NWDW)XUWKHU*(2PXVWSURGXFH³DOOGLVFRYHU\UHVXEPLWWHG

    IRUUHYLHZE\,&(DQGWKHUHDIWHUDSSURYHGE\,&(IRUSURGXFWLRQ´E\)ULGD\$XJXVW´

    Id

            *(2VHHNVWRPRGLI\WKHGHDGOLQHDVIROORZV

            *(2WRSURGXFHDOOGLVFRYHU\UHVXEPLWWHGIRUUHYLHZE\,&(DQGWKHUHDIWHUDSSURYHGE\

               ,&(IRUSURGXFWLRQE\1RYHPEHU

            7RWKHH[WHQW,&(SURKLELWV*(2IURPSURGXFLQJGLVFRYHU\*(2PXVWSURGXFHD

               GLVFRYHU\ORJGRFXPHQWLQJUHGDFWLRQE\1RYHPEHU

   'NW'NWDW

           $FFRUGLQJWR*(2LWKDVSURGXFHGRYHUGRFXPHQWVWRWKH6WDWHDSSUR[LPDWHO\

   GRFXPHQWVKDYHEHHQVXEPLWWHGWR,&(IRUUHYLHZ*(2UHFHLYHGGRFXPHQWVDV

   UHYLHZHGE\,&(RQ6HSWHPEHUDQG*(2SURGXFHGWKHGLVFRYHU\WRWKH6WDWH³GXULQJ

   WKHZHHNRI6HSWHPEHU´'NWDW)1'NWDW*(2DOVRUHSUHVHQWVWKDWLW

   KDVUHFHQWO\VXEPLWWHGDSSUR[LPDWHO\DGGLWLRQDOGRFXPHQWVIRU,&(UHYLHZGXHWRVHYHUDO

   XQLQWHQWLRQDOHUURUVLQ*(2¶VGLVFRYHU\WULDJHIdDW

           7KH6WDWHRSSRVHV*(2¶VPRWLRQWRFRPSHOEHFDXVHWKH6WDWHQHHGVWKHZLWKKHOG

   GRFXPHQWVWRHIIHFWLYHO\OLWLJDWHWKHFDVHHVSHFLDOO\LQOLJKWRIGLVFRYHU\GHDGOLQHV'NWDW

   FLWLQJ6HSWH[SHUWGLVFORVXUHGHDGOLQH2FWGLVFRYHU\PRWLRQVGHDGOLQH

   1RYHPEHUGLVFRYHU\FXWRII7KH6WDWHXUJHVWKH&RXUWWR³VWDQGE\LWV2UGHUUHTXLULQJ

   SURGXFWLRQRIWKHZLWKKHOGGRFXPHQWV´IdDW7KH6WDWHQRWHVWKDWHYHQLI*(2LVJLYHQ

     25'(521'()(1'$177+(*(2*5283,1&¶6027,21)255(/,())520'($'/,1(6$1'
     027,2172&203(/$1'3/$,17,))7+(67$7(2):$6+,1*721¶6027,2172&203(/
                                                                                                              A2
             Case
           Case   3:17-cv-05806-RJBDocument
                3:17-cv-05806-RJB   Document  133 Filed
                                            166-1 Filed 01/03/19
                                                        10/02/18 Page
                                                                 Page 48
                                                                      3 ofof11
                                                                             168
     


    DGGLWLRQDOWLPHWKHUHLVQRJXDUDQWHHLWFDQPHHWLWVQHZGHDGOLQHEHFDXVHSURGXFWLRQLV

    FRQWLQJHQWRQ,&(IdDW7KH³UHSHDWHGLQYLWDWLRQWR,&(²DQRQSDUW\²WRSDUWLFLSDWHLQWKH

    GLVFRYHU\SURFHVVLVFDXVLQJLQGHILQLWHGHOD\WKDWQRZSUHMXGLFHV>WKH6WDWH¶V@DELOLW\WROLWLJDWH

    WKLVFDVHDQGPHHWGHDGOLQHV>@´WKH6WDWHFRQWHQGV'NWDW*(2KDVXVHG,&(DVDVKLHOG

    WKH6WDWHFRQWHQGVE\UHFHQWO\³VXEPLWWLQJWR,&(FDWHJRULHVRIGRFXPHQWVWKDWGRQRWVHHPWR

    IDOOZLWKLQWKHUHYLHZFULWHULDDUWLFXODWHGLQWKLV&RXUW¶V2UGHUV>@´

            *(2¶VPRWLRQ,6+(5(%<'(1,('([WHQGLQJWKHGHDGOLQHLVDQH[HUFLVHLQIXWLOLW\

    EHFDXVH,&(ZKLFKPXVWUHYLHZZLWKKHOGGRFXPHQWVSULRUWRWKHLUSURGXFWLRQLVQRWDSDUW\WR

    WKHFDVH,IWKH&RXUWZHUHWRH[WHQGWKHGHDGOLQHDVUHTXHVWHGWR1RYHPEHU*(2FRXOG

   ZDLWXQWLOWKHQWRSURGXFHWKHGLVFRYHU\%XWDVWKH6WDWHHPSKDVL]HV,&(LVQRWVXEMHFWWR

   GHDGOLQHVLPSRVHGRQWKHSDUWLHV+RZHYHURUGHULQJ*(2WRLPPHGLDWHO\SURGXFHWKHZLWKKHOG

   GLVFRYHU\DVWKH6WDWHXUJHVFRXOGFDXVHFROODWHUDOSUREOHPVDVSUHYLRXVO\EULHIHGDWOHQJWK

           1HYHUWKHOHVVWKH&RXUWQRZPDNHVWKHIROORZLQJRUGHUWRH[SHGLWHRUGHUO\FRPSOHWLRQRI

   GLVFRYHU\

           ,WLV+(5(%<25'(5('2QDUROOLQJEDVLV*(26+$//SURGXFHDOOGLVFRYHU\

   QHFHVVDULO\VXEMHFWWRDUHYLHZE\,&(ZLWKLQWKUHHGD\VRIUHFHLSWIURP,&(H[FHSW

   GLVFRYHU\,&(SURKLELWV*(2IURPSURGXFLQJDQGIRUGLVFRYHU\,&(SURKLELWV*(2IURP

   SURGXFLQJ*(2PXVWXSGDWHLWVGLVFRYHU\ORJGRFXPHQWLQJLWHPVZLWKKHOGDQGSURGXFHWKH

   GLVFRYHU\ORJWRWKH6WDWHZLWKLQILYHGD\VRIUHFHLSWRIQRWLFHRIVXFKSURKLELWLRQIURP,&(

          ,I*(2KDVXVHGLWVVXEPLVVLRQVWR,&(WRGHOD\SURGXFWLRQRIGLVFRYHU\WKDWGRHVQRWILW

   ZLWKLQFDWHJRULHVSUHYLRXVO\LGHQWLILHGE\WKH&RXUWDQGGRHVQRWUHTXLUH,&(UHYLHZ*(2

   6+$//,00(',$7(/<SURGXFHWKLVGLVFRYHU\

          7KLV2UGHUPDNHVQRILQGLQJVRUIXUWKHURUGHUVDERXWGHDGOLQHV



     25'(521'()(1'$177+(*(2*5283,1&¶6027,21)255(/,())520'($'/,1(6$1'
     027,2172&203(/$1'3/$,17,))7+(67$7(2):$6+,1*721¶6027,2172&203(/
                                                                                                              A3
             Case
           Case   3:17-cv-05806-RJBDocument
                3:17-cv-05806-RJB   Document  133 Filed
                                            166-1 Filed 01/03/19
                                                        10/02/18 Page
                                                                 Page 49
                                                                      4 ofof11
                                                                             168
     


    % *(2¶V0RWLRQWR&RPSHO'NW

            *(2¶V0RWLRQWR&RPSHOUDLVHVWKUHHSULPDU\LVVXHVZKHWKHUWKH$WWRUQH\*HQHUDO¶V

    2IILFH$*2VKRXOGEHFRPSHOOHGWRSURGXFHGLVFRYHU\RI6WDWHRI:DVKLQJWRQDJHQFLHV

    ZKHWKHUWKH$*2VKRXOGEHFRPSHOOHGWRSURGXFHGLVFRYHU\IURPFHUWDLQDQGRUDOOGLYLVLRQV

    ZLWKLQWKH$*2DQGZKHWKHUWKH$*2VKRXOGEHFRPSHOOHGWRSURGXFHPHWDGDWDLQLWV

    SRVVHVVLRQ'NWDW

         'LVFRYHU\IURP6WDWHRI:DVKLQJWRQDJHQFLHV

            7KHSDUWLHVGLVDJUHHDERXWZKHWKHUWKH$*2VKRXOGEHUHVSRQVLEOHWRSURGXFHGLVFRYHU\

    KHOGE\6WDWHRI:DVKLQJWRQDJHQFLHV'NWDW*(2VHHNVGLVFRYHU\IURP6WDWH

   DJHQFLHVVXFKDVWKH'HSDUWPHQWRI/DERUDQG,QGXVWULHV/	,WKH'HSDUWPHQWRI&RUUHFWLRQV

   '2&WKH'HSDUWPHQWRI6RFLDODQG+HDOWK6HUYLFHV'+6DQGWKH*RYHUQRU¶V2IILFHEHFDXVH

   RILWVUHOHYDQFHWR*(2¶VGHIHQVHVRIXQFOHDQKDQGVDQGODFKHVId*(2SRVLWVWKDWWKH6WDWH

   ZKLFKKDVOHYHOHGDOOHJDWLRQVWKDW*(2YLRODWHVWKH6WDWH0LQLPXP:DJH$FW0:$DOVR

   RSHUDWHVLWVLQVWLWXWLRQVDWVXEPLQLPXPSD\UDWHVId7KH6WDWHKDVZURQJIXOO\GHOD\HGEULQJLQJ

   WKLVHQIRUFHPHQWDFWLRQ*(2PDLQWDLQVEHFDXVHDVGLVFRYHU\RQ6WDWHDJHQFLHVZLOOVKRZWKH

   6WDWHKDVORQJNQRZQRI*(2¶V9ROXQWHHU:RUN3URJUDP9:3Id

           *(2FRQWHQGVWKDWWKH$*2KDVDFWXDOFRQWURORYHULQIRUPDWLRQKHOGE\VWDWHDJHQFLHV

   EHFDXVHRIWKH$*2¶VUHTXLVLWHUHODWLRQVKLSZLWKWKHPDQGVWDWXWRU\SRZHUWRUHSUHVHQWWKHP

   'NWDW%\HQIRUFLQJWKH0:$*(2DUJXHVWKH6WDWHKDVDQREOLJDWLRQWRSURGXFH

   GLVFRYHU\RQEHKDOIRI/	,WKH6WDWHDJHQF\FKDUJHGZLWKHQIRUFLQJWKH0:$IdDW

           7KH6WDWHPDLQWDLQVWKDWWKH$*2GRHVQRWFRQWUROWKHGRFXPHQWVRI6WDWHDJHQFLHV'NW

   DW7KH6WDWHDJHQFLHVDUHQRWSDUWLHVWRWKLVODZVXLWWKH6WDWHDUJXHVEHFDXVHWKH$*2

   LQLWLDWHGWKLVODZVXLWDVparens patriaeVR³WKH$*2KDVQRPRUHZD\RIFRPSHOOLQJSURGXFWLRQ



     25'(521'()(1'$177+(*(2*5283,1&¶6027,21)255(/,())520'($'/,1(6$1'
     027,2172&203(/$1'3/$,17,))7+(67$7(2):$6+,1*721¶6027,2172&203(/
                                                                                                          A4
             Case
           Case   3:17-cv-05806-RJBDocument
                3:17-cv-05806-RJB   Document  133 Filed
                                            166-1 Filed 01/03/19
                                                        10/02/18 Page
                                                                 Page 50
                                                                      5 ofof11
                                                                             168
     


    IURP/	,DQG'2&WKDQ*(2´'NWDW*(2VKRXOGVHHNWKHGLVFRYHU\GLUHFWO\IURPWKH

    WKLUGSDUW\6WDWHDJHQFLHVWKHPVHOYHVWKH6WDWHDUJXHVEHFDXVHWKH6WDWHDJHQFLHVDUHEHWWHU

    SRVLWLRQHGWRUHVSRQGWRWKHGLVFRYHU\UHTXHVWVDQGIRUFLQJWKH$*2WRSURGXFHGLVFRYHU\IRU

    6WDWHDJHQFLHVZRXOGLPSRVHDQXQIDLUEXUGHQRQWKH$*2WKDWVHWVEDGSUHFHGHQWEHFDXVHWKH

    $*2ZRXOGEHIRUFHGWRSURGXFHGLVFRYHU\IRUFDELQHWVDQGERDUGVDQGFRPPLVVLRQVId

    DW

            7KHSDUWLHV¶GLVDJUHHPHQWERLOVGRZQWRWKHLUUHVSHFWLYHYLHZVDERXWZKHWKHU6WDWH

    DJHQFLHVVKRXOGEHYLHZHGDVDSDUWRIQRWVHSDUDWHIURPWKHSODLQWLIIWKH6WDWHRI:DVKLQJWRQ

    7KHSDUWLHVFLWHDXWKRULW\RIYDU\LQJSHUVXDVLYHQHVVQRQHRILWELQGLQJSee'NWDW

   FLWLQJWilson v. State of Washington1R&%+6:/DW:':DVK)HE

   State v. Reed3GDQG'NWDWFLWLQJWRUnited States v. Am.

   Express Co.1RFY:/DW('1<-XO\Colorado

   v. Warner Chilcott Holdings Co. III, Ltd.1RVOLSRSDW''&0D\,QWKLV

   &RXUW¶VYLHZZKHUHWKHSODLQWLIILVWKH6WDWHRI:DVKLQJWRQGLVFRYHU\DGGUHVVHGWRWKH6WDWHRI

   :DVKLQJWRQLQFOXGHVLWVDJHQFLHV%HFDXVHWKH$*2LVWKHODZILUPWRWKH6WDWHRI:DVKLQJWRQ

   WKH$*2VKRXOGUHVSRQGWRDQGSURGXFHGLVFRYHU\RQEHKDOIRIWKH6WDWHRI:DVKLQJWRQ

   LQFOXGLQJLWVDJHQFLHV7KLVYLHZVKRXOGQRWEHFRQVWUXHGDVDILQGLQJIRUDQ\RWKHUSXUSRVHV

           $WRUDODUJXPHQWWKH6WDWHUHSHDWHGO\UHIHUHQFHGWKH³AmtrakFDVH´New York ex. rel.

   Boardman v. Nat’l R.R. Passenger Corp.)5'1'1<ZKLFKWKH6WDWH

   UHOLHVRQIRUWKHSURSRVLWLRQWKDW³>M@XVWDVDODZILUPGRHVQRWVXEMHFWDOOLWVFOLHQWVWRSDUW\

   GLVFRYHU\ZKHQLWVXHVRQEHKDOIRIRQO\RQHFOLHQWWKH$*2FDQQRWVXEMHFWDOOVWDWHDJHQFLHVWR

   SDUW\GLVFRYHU\ZKHQLWVXHVRQEHKDOIRIRQHFOLHQW²KHUH:DVKLQJWRQUHVLGHQWV´'NWDW

   Amtrak DGGUHVVHGWKHLVVXHRIZKHWKHUGLVFRYHU\FRXOGEHFRPSHOOHGIURPWKH2IILFHRIWKH6WDWH



     25'(521'()(1'$177+(*(2*5283,1&¶6027,21)255(/,())520'($'/,1(6$1'
     027,2172&203(/$1'3/$,17,))7+(67$7(2):$6+,1*721¶6027,2172&203(/
                                                                                                            A5
             Case
           Case   3:17-cv-05806-RJBDocument
                3:17-cv-05806-RJB   Document  133 Filed
                                            166-1 Filed 01/03/19
                                                        10/02/18 Page
                                                                 Page 51
                                                                      6 ofof11
                                                                             168
     


    &RPSWUROOHUIRUWKH6WDWHRI1HZ<RUNIdDW,QAmtrakOLNHLQWKLVFDVHWKH6WDWHZDVWKH

    QDPHGSODLQWLIIEXWLQKROGLQJWKDWGLVFRYHU\VHUYHGRQWKH2IILFHRIWKH&RPSWUROOHUQHHGQRW

    EHFRPSHOOHGWKHFRXUWUHDVRQHGWKDWWKH6WDWHZDVDQRPLQDOSDUW\LQZKDWZDVHIIHFWLYHO\DQ

    HQIRUFHPHQWDFWLRQRQEHKDOIRIDQRWKHUDJHQF\WKH'HSDUWPHQWRI7UDQVSRUWDWLRQ8QOLNH

    AmtrakWKLVFDVHLVQRWDQHQIRUFHPHQWDFWLRQE\DQLQGLYLGXDODJHQF\SOHDGHGZLWKWKH6WDWHRI

    :DVKLQJWRQDVDQRPLQDOSDUW\EXWUDWKHUWKH$*2KDVH[SOLFLWO\EURXJKWWKLVFDVHDVparens

    patriae RQEHKDOIRIWKH6WDWHRI:DVKLQJWRQ)XUWKHUAmtrak UHOLHGKHDYLO\DQDO\]LQJWKH

    &RQVWLWXWLRQIRUWKH6WDWHRI1HZ<RUNDGLIIHUHQWVWDWH

           2QWKLVLVVXH*(2¶VPRWLRQLV+(5(%<*5$17('7KH$*2RQEHKDOIRIWKH

   SODLQWLII6+$//SURGXFHDOOUHOHYDQWUHVSRQVLYHQRQSULYLOHJHGLQIRUPDWLRQKHOGE\WKH6WDWHRI

   :DVKLQJWRQLQFOXGLQJLWVDJHQFLHV7KLV2UGHUPDNHVQRILQGLQJVDVWRWKHPHULWVRIVSHFLILF

   GLVFRYHU\UHTXHVWV

        'LVFRYHU\ZLWKLQGLYLVLRQVRIWKH$*2

          *(2DVVHUWVWKDWGLVFRYHU\RXWVLGHRIWKH&58EXWZLWKLQWKH$*2LV³OLNHO\´WR

   FRQWDLQGLVFRYHU\UHOHYDQWWR*(2¶VDIILUPDWLYHGHIHQVH'NWDW$FFRUGLQJWR*(2WKH

   6WDWHSUHYLRXVO\UHSUHVHQWHGWKDWLWVHDUFKHGWKHHQWLUH$*2IRUUHVSRQVLYHGLVFRYHU\EXWPRUH

   UHFHQWO\WKH6WDWHKDVDUJXHGWKDWFRPELQJ$*2ILOHVZRXOGEHRI³QRYDOXH´EHFDXVHDOO$*2

   GLVFRYHU\ZRXOGEHSULYLOHJHGZKLFK*(2DUJXHVVXJJHVWVWKDWWKH6WDWHKDVQRWVHDUFKHGDOO

   $*2GLYLVLRQVIdDW

          7KH6WDWHFRXQWHUVWKDW*(2¶VUHTXHVWLVLQDSSURSULDWHEHFDXVHDQ\GLVFRYHU\WKDWWKH

   $*2SRVVHVVHVLILWH[LVWVRULJLQDWHVIURP6WDWHDJHQFLHVWKHPVHOYHVQRWWKH$*2'NWDW

   ,ILWH[LVWVWKH6WDWHSRVLWVLWZRXOG³OLNHO\´EHSURWHFWHGE\DWWRUQH\FOLHQWSULYLOHJHRUZRUN





     25'(521'()(1'$177+(*(2*5283,1&¶6027,21)255(/,())520'($'/,1(6$1'
     027,2172&203(/$1'3/$,17,))7+(67$7(2):$6+,1*721¶6027,2172&203(/
                                                                                                               A6
             Case
           Case   3:17-cv-05806-RJBDocument
                3:17-cv-05806-RJB   Document  133 Filed
                                            166-1 Filed 01/03/19
                                                        10/02/18 Page
                                                                 Page 52
                                                                      7 ofof11
                                                                             168
     


    SURGXFWGRFWULQHId6HDUFKLQJWKHILOHVRIRYHUILYHKXQGUHGODZ\HUVLQWZHQW\VHYHQ

    GLYLVLRQVZRXOGEHDQXQGXHEXUGHQWKH6WDWHRSLQHVIdDW

            7KH6WDWH¶VDUJXPHQWRQWKLVLVVXHLVQRWZHOOWDNHQ7KH6WDWHH[DJJHUDWHVLWVEXUGHQ

    EHFDXVHDV*(2QRWHVGLVFRYHU\WREHIRXQGZLWKLQWKH$*2LVPRVWOLNHO\WREHIRXQGZLWKLQ

    MXVWDIHZGLYLVLRQVRIWKH$*2VXFKDV/	,DQG'2&7KHIDFWWKDWPXFKRIWKHGLVFRYHU\

    FRXOGIDOOZLWKLQDSULYLOHJHLVQRDQVZHUWRWKHSURGXFWLRQRIGLVFRYHU\WKDWIDOOVRXWVLGHDQ\

    SULYLOHJH7KH6WDWHVKRXOGSURGXFHDORJIRUSULYLOHJHGPDWHULDO

            2QWKLVLVVXH*(2¶VPRWLRQLV*5$17('7KH$*26+$//SURGXFHGLVFRYHU\DOO

    UHOHYDQWUHVSRQVLYHQRQSULYLOHJHGLQIRUPDWLRQKHOGE\DOOGLYLVLRQVRIWKH$*2DQGDJHQFLHVRI

   WKH6WDWH7KLV2UGHUPDNHVQRILQGLQJVDVWRWKHPHULWVRIVSHFLILFGLVFRYHU\UHTXHVWV

        0HWDGDWD

           $FFRUGLQJWR*(2WKH6WDWHKDVQRWSURGXFHGGLVFRYHU\FRQWDLQLQJPHWDGDWDRI

   FXVWRGLDQLQIRUPDWLRQZKLFK*(2UHSUHVHQWVLVYDOXDEOHWRGHWHUPLQLQJZKRKDVDFFHVVWR

   GRFXPHQWVZKRXVHVGRFXPHQWVDQGKDVNQRZOHGJHRIGRFXPHQWVUHJDUGOHVVRIZKRDXWKRUHG

   WKHP'NWDW*(2FRQWHQGVWKDWWKLVPHWDGDWDLVNHSWLQWKHRUGLQDU\FRXUVHRIEXVLQHVV

   DQGVKRXOGEHSURGXFHGHVSHFLDOO\EHFDXVHWKH6WDWHKDVLQVLVWHGWKDW*(2SURGXFHWKHVDPH

   LQIRUPDWLRQIdDW

           7KH6WDWHDUJXHVWKDW*(2GRHVQRWQHHGFXVWRGLDQLQIRUPDWLRQDQGFDQQRWSURYLGH

   DXWKRULW\UHTXLULQJWKH6WDWHWRSURGXFHLW'NWDW0RUHRYHUWKH6WDWHUHPDUNVIRUPXFK

   RIWKHGLVFRYHU\SURGXFHGLQGLYLGXDOFXVWRGLDOLQIRUPDWLRQFDQEHGHWHUPLQHGDQG³>R@IWKH

   UHPDLQLQJGRFXPHQWVPRUHVSHFLILFFXVWRGLDQLQIRUPDWLRQLVXQDYDLODEOH´IdDW

           ,WLVXQFOHDUIURPWKH6WDWH¶VEULHIZKHWKHULWKDVWXUQHGRYHUWKHPHWDGDWDLQLWV

   SRVVHVVLRQ$VWRDOOGLVFRYHU\IURP$*2GLYLVLRQVWKH6WDWHVKRXOGSURGXFHPHWDGDWDLQQDWLYH



     25'(521'()(1'$177+(*(2*5283,1&¶6027,21)255(/,())520'($'/,1(6$1'
     027,2172&203(/$1'3/$,17,))7+(67$7(2):$6+,1*721¶6027,2172&203(/
                                                                                                           A7
             Case
           Case   3:17-cv-05806-RJBDocument
                3:17-cv-05806-RJB   Document  133 Filed
                                            166-1 Filed 01/03/19
                                                        10/02/18 Page
                                                                 Page 53
                                                                      8 ofof11
                                                                             168
     


    IRUPDWZLWKRXWVXPPDUL]LQJRURWKHUZLVHPDQLSXODWLQJWKHLQIRUPDWLRQ,IWKH6WDWHKDVDOUHDG\

    SURGXFHGWKHPHWDGDWDFRQVLVWHQWZLWKWKLV2UGHUDQGWKHVSLULWRIWKLV2UGHUWKH6WDWHQHHGQRW

    UHSURGXFHWKHLQIRUPDWLRQ

              2QWKLVLVVXH*(2¶VPRWLRQLV*5$17('7RWKHH[WHQWWKDWWKH6WDWHSRVVHVVHV

    PHWDGDWDIRUGLVFRYHU\WKDWLGHQWLILHVLQGLYLGXDOFXVWRGLDQVDOOGLVFRYHU\SURGXFHGERWKSDVW

    DQGSURVSHFWLYHVKDOOFRQWDLQWKLVPHWDGDWDDQGVKDOOEHSURGXFHGZLWKRXWPRGLILFDWLRQ

    & 7KH6WDWH¶V0RWLRQWR&RPSHO'NW

               7KH6WDWHUHTXHVWVVLPSO\WKDW*(2EHFRPSHOOHGWRSURGXFH³ILQDQFLDOGRFXPHQWV´

    ZLWKLQWHQGD\V'NW$FORVHUH[DPLQDWLRQRIWKHSOHDGLQJVUHYHDOVDIDUPRUH

   FRPSOLFDWHGUHTXHVWEHFDXVH³ILQDQFLDOGRFXPHQWV´LPSOLFDWHVPXOWLSOHLQWHUURJDWRULHV52*6

   DQGUHTXHVWVIRUSURGXFWLRQ5)3VIURPWKH6WDWH¶VVHFRQGURXQGRIGLVFRYHU\UHTXHVWVSee 'NW

   DW7KH6WDWH¶VUHTXHVWDOVRKDVWZRSDUWV3DUW$GLVFRYHU\SHUWDLQLQJWRWKH6WDWH¶V

   FODLPIRUXQMXVWHQULFKPHQW52*DQG5)3VDQG3DUW%GLVFRYHU\

   SHUWDLQLQJWR*(2¶V³RIIVHW´DIILUPDWLYHGHIHQVH52*DQG5)3Id%URDGO\VSHDNLQJ

   WKH6WDWHVHHNVGLVFRYHU\RIILQDQFLDOGRFXPHQWVERWKSDUWLFXODUWRWKH1RUWKZHVW'HWHQWLRQ

   &HQWHU1:'&DQGJHQHUDOWR*(2DSXEOLFO\WUDGHGPXOWLQDWLRQDOFRUSRUDWLRQWKDWRSHUDWHV

   WKHJRYHUQPHQWSURJUDPDWLVVXHWKH9ROXQWHHU:RUN3URJUDPDWPXOWLSOHIDFLOLWLHVSee idDW

   

        3DUW$'LVFRYHU\IRUWKH6WDWH¶VXQMXVWHQULFKPHQWFODLP52*DQG5)3V
             
           
            $WLVVXHDUH52*DQG5)3VDQGZKLFKWKHSDUWLHVKDYHTXRWHGLQ

     IXOOLQWKHLUEULHI'NWDW*HQHUDOO\VSHDNLQJWKH6WDWH¶VGLVFRYHU\UHTXHVWVDUH

     RYHUEURDGFRPSOH[DQGDVNIRUGRFXPHQWVWKDWPD\QRWEHLQH[LVWHQFHDQGDUHQRWSURSRUWLRQDO

     WRWKHQHHGVRIWKHFDVH7KHEXUGHQDQGH[SHQVHRIUHVSRQGLQJWRWKHGLVFRYHU\UHTXHVWV


     25'(521'()(1'$177+(*(2*5283,1&¶6027,21)255(/,())520'($'/,1(6$1'
     027,2172&203(/$1'3/$,17,))7+(67$7(2):$6+,1*721¶6027,2172&203(/
                                                                                                          A8
             Case
           Case   3:17-cv-05806-RJBDocument
                3:17-cv-05806-RJB   Document  133 Filed
                                            166-1 Filed 01/03/19
                                                        10/02/18 Page
                                                                 Page 54
                                                                      9 ofof11
                                                                             168
     


    SUREDEO\RXWZHLJKVWKHLUOLNHO\EHQHILW5DWKHUWKDQVLPSO\GHQ\LQJWKH6WDWH¶VPRWLRQKRZHYHU

    WRH[SHGLWHGLVFRYHU\WKH&RXUWFKRRVHVWRPRGLI\WKH6WDWH¶VGLVFRYHU\UHTXHVWVE\HOLPLQDWLQJ

    SRUWLRQVRIWKHUHTXHVWVWKDWVKRXOGQRWEHFRPSHOOHGDVLQGLFDWHGE\VWULNHWKURXJKDQG

    XQGHUOLQLQJEHORZ7RWKDWH[WHQWWKH6WDWH¶V0RWLRQWR&RPSHOLV+(5(%<*5$17(',1

    3$57DQG'(1,(',13$57

           7KH6WDWH¶VGLVFRYHU\UHTXHVWVDUH+(5(%<02',),('DVIROORZV

    ,17(552*$725<12)RUHDFK\HDUIURPWRWKHSUHVHQWSOHDVHLGHQWLI\*(2¶VSURILWV
     RUORVVHVIRUWKH1:'&DQGWKHEDVLVIRU\RXUDQVZHUDQGWKHVRXUFHRIWKDWLQIRUPDWLRQ
    
     5(48(67)25352'8&7,21123OHDVHSURGXFHDOOGRFXPHQWVWKDWDUHUHIHUHQFHGLQ
    VXSSRUWRUWKDWIRUPWKHEDVLVRI<RXUUHVSRQVHWR,QWHUURJDWRU\1R
     
   5(48(67)25352'8&7,2112)RUHDFKRIWKH\HDUVWRWKHSUHVHQWSOHDVH
     SURGXFHDOO*(2¶VILQDQFLDOVWDWHPHQWV3URILWDQG/RVVVWDWHPHQWVDQGEXGJHWDQGEXGJHWWRDFWXDO
   DQDO\VLVRQDTXDUWHUO\RUDQQXDOEDVLVLIDQ\IRUWKH1:'&IRUHDFKRIWKH\HDUVGXULQJWKH
     UHOHYDQWWLPHSHULRG
   
     5(48(67)25352'8&7,21127RWKHH[WHQWQRWSUHYLRXVO\SURGXFHGSOHDVHSURGXFH
     *(2¶V86&RUUHFWLRQV	'HWHQWLRQ'LYLVLRQILQDQFLDOVWDWHPHQWV3URILWDQG/RVVVWDWHPHQWV

     EXGJHWDQGEXGJHWWRDFWXDODQDO\VLVRQDTXDUWHUO\RUDQQXDOEDVLVIRUHDFKRIWKH\HDUVGXULQJWKH
     UHOHYDQWWLPHSHULRG
   
     5(48(67)25352'8&7,21127RWKHH[WHQWQRWSUHYLRXVO\SURGXFHGDQGWRWKHH[WHQW
   WKH\H[LVWSOHDVHSURGXFHWKH1:'&¶VILQDQFLDOVWDWHPHQWV3URILWDQG/RVVVWDWHPHQWVDQGEXGJHW
     DQGEXGJHWWRDFWXDODQDO\VLVRQDTXDUWHUO\RUDQQXDOEDVLVIURPWRSUHVHQWLQFOXGLQJDOO
   GRFXPHQWVWKDWVHWIRUWKWKHGHWDLOHGRSHUDWLQJFRVWVRIWKHIDFLOLW\9ROXQWDU\:RUN3URJUDPFRVWV
     ODERUFRVWVDQGSD\UROOH[SHQVHVDVZHOODVDOOGHWDLOVRIUHYHQXHFRQWUDFWSD\PHQWVDQG
   UHLPEXUVHPHQWVIRUWKH1:'&
     
   5(48(67)25352'8&7,21127RWKHH[WHQWQRWSUHYLRXVO\SURGXFHGSOHDVHSURGXFH
     DOOGRFXPHQWVWKDWFRQWDLQILQDQFLDOSHUIRUPDQFHDQDO\VLVILQDQFLDOPRGHOVILQDQFLDOHYDOXDWLRQV
   DQDO\VLVRISURILWVHDUQHGRURWKHUDVVHVVPHQWVRIWKHSHUIRUPDQFHRIWKH1:'&FRQWUDFWVZLWK
     ,&(
   
     5(48(67)25352'8&7,21127RWKHH[WHQWQRWSUHYLRXVO\SURGXFHGDQGWRWKHH[WHQW
   WKH\H[LVWSOHDVHSURGXFHDOOGRFXPHQWVUHODWHGWRWKHSURILWRUORVVRIWKH1:'&¶V9ROXQWDU\:RUN
     3URJUDPLQFOXGLQJEXGJHWDQGEXGJHWWRDFWXDODQDO\VLVRQDTXDUWHUO\RUDQQXDOEDVLVIURPWR
   WKHSUHVHQWDQGDOOGRFXPHQWVWKDWVHWIRUWKWKHGHWDLOHGRSHUDWLQJFRVWVRIWKH9ROXQWDU\:RUN
     3URJUDPDVZHOODVUHYHQXHVSD\PHQWVDQGUHLPEXUVHPHQWVUHFHLYHG
   
     5(48(67)25352'8&7,21127RWKHH[WHQWQRWSUHYLRXVO\SURGXFHGDQGWRWKHH[WHQW
   WKH\H[LVWSOHDVHSURGXFHDOOGRFXPHQWVWKDWFRQWDLQILQDQFLDODQDO\VLVILQDQFLDOPRGHOVDQDO\VLVRI


     25'(521'()(1'$177+(*(2*5283,1&¶6027,21)255(/,())520'($'/,1(6$1'
     027,2172&203(/$1'3/$,17,))7+(67$7(2):$6+,1*721¶6027,2172&203(/
                                                                                                                A9
            Case3:17-cv-05806-RJB
           Case   3:17-cv-05806-RJB Document
                                     Document166-1
                                              133 Filed
                                                   Filed 10/02/18
                                                         01/03/19 Page
                                                                  Page 10
                                                                       55 of
                                                                          of 11
                                                                             168
     


    SURILWVHDUQHGYDOXDWLRQRIWKHZRUNSHUIRUPHGRURWKHUDVVHVVPHQWVRIWKH9ROXQWDU\:RUN
     3URJUDPDWWKH1:'&IURPWRSUHVHQW
    
     5(48(67)25352'8&7,21127RWKHH[WHQWQRWSUHYLRXVO\SURGXFHGSOHDVHSURGXFH
    DOOGRFXPHQWVWKDWFRQWDLQILQDQFLDODQDO\VLVILQDQFLDOPRGHOVDQDO\VLVRISURILWVHDUQHGYDOXDWLRQ
     RIWKHZRUNSHUIRUPHGRURWKHUDVVHVVPHQWVRIWKH9ROXQWDU\:RUN3URJUDPZLWKLQWKH*(2*URXS
    IURPWRWKHSUHVHQW
     
    5(48(67)25352'8&7,21123OHDVHSURGXFHDOOGRFXPHQWVWRWKHH[WHQWWKH\H[LVW
     FRQWDLQLQJILQDQFLDOSHUIRUPDQFHDQDO\VHVILQDQFLDOPRGHOVRURWKHUILQDQFLDOHYDOXDWLRQVSUHSDUHG
     LQFRQQHFWLRQZLWKRUIRUWKHSXUSRVHRI*(2*URXS¶VRIIHUVDQGELGVDQGQHJRWLDWLRQVUHODWHGWR
 
     DPHQGPHQWVDQGUHQHZDOVRIFRQWUDFWVUHODWHGWRWKH1:'&IURPSUHVHQW
     
    5(48(67)25352'8&7,21127RWKHH[WHQWQRWSUHYLRXVO\SURGXFHGDQGWRWKHH[WHQW
     WKH\H[LVWSOHDVHSURGXFHDQ\SHUGLHPUDWHFDOFXODWLRQVDQGPRGHOVUHODWHGWR*(2*URXS¶V1:'&
    &RQWUDFWVIURPWRSUHVHQWLQFOXGLQJEXWQRWOLPLWHGWRWKHIROORZLQJIDFWRUV³9ROXQWDU\
     :RUN3URJUDP´FRVWVDQGH[SHQVHVODERUFRVWVDQGSD\UROOH[SHQVHVH[FOXGLQJ9ROXQWDU\:RUN
    3URJUDPH[SHFWHGDQGJXDUDQWHHGRFFXSDQF\DOORWKHUFRVWVRISURYLGLQJVHUYLFHVLQFOXGLQJIRRG
     PHGLFDOEXLOGLQJRSHUDWLRQVHWFGHVLUHGPDUJLQV
   
     5(48(67)25352'8&7,21127RWKHH[WHQWQRWSUHYLRXVO\SURGXFHGSOHDVHSURGXFH
   DQ\FDOFXODWLRQVFRQFHUQLQJRYHUKHDGDQGRWKHUFRVWVDOORFDWHGWRWKH1:'&&RQWUDFWVLQHYDOXDWLQJ
     SURILWDELOLW\DQGWKHSHUGLHPUDWHVDVZHOODVWKHPHWKRGRORJ\XVHGWRDOORFDWHVXFKFRVWVLQFOXGLQJ
   DQ\FKDQJHVLQPHWKRGRORJ\
     
   5(48(67)25352'8&7,21127RWKHH[WHQWQRWSUHYLRXVO\SURGXFHGSOHDVHSURGXFH
     DOOGRFXPHQWVWKDWFRQWDLQDQ\DQDO\VHVRIWKH1:'&&RQWUDFWFRVWVDQGFDWHJRUL]DWLRQRIWKRVH
   FRVWVDVYDULDEOHRUIL[HGGXULQJWKHUHOHYDQWSHULRGDQGDQ\FKDQJHVWRDOORFDWLRQRIFRVWVLQ
     EHWZHHQFDWHJRULHV
   
     5(48(67)25352'8&7,21127RWKHH[WHQWQRWSUHYLRXVO\SURGXFHGSOHDVHSURGXFH
   DQ\GRFXPHQWVRULQIRUPDWLRQUHODWHGWRDVVXPSWLRQVPDGHLQGHWHUPLQLQJWKHFRQWUDFWXDOO\
     QHJRWLDWHGSHUGLHPUDWHVDQGFDOFXODWLRQVIRUWKH1:'&&RQWUDFWV
   
           %LIXUFDWLRQ

            $VDQDOWHUQDWLYHWRSURGXFLQJILQDQFLDOVGLVFRYHU\QRZ*(2KDVUHTXHVWHGELIXUFDWLRQ

     XQGHU5XOHEZKLFKDOORZVIRUELIXUFDWLRQWRSURPRWH³FRQYHQLHQFHWRDYRLGSUHMXGLFHRU

     WRH[SHGLWHDQGHFRQRPL]H´$FFRUGLQJWR*(2WKHILQDQFLDOVGLVFRYHU\LVRQO\QHFHVVDU\LIDQG

     ZKHQDWULHURIIDFWILQGV*(2OLDEOHEXWOLDELOLW\LVGRXEWIXO*(2FRQWLQXHVZLWKDKLJKULVN

     WKDWWKH6WDWHFRXOGPLVXVHWKHLQIRUPDWLRQDQGDKLJKFRVWWR*(2'NWDW+RZHYHUDW

     OHDVWIRUWKH6WDWH¶VXQMXVWHQULFKPHQWFODLPVHSDUDWLQJOLDELOLW\IURPDQ\UHPHG\FRXOGSURYH


     25'(521'()(1'$177+(*(2*5283,1&¶6027,21)255(/,())520'($'/,1(6$1'
     027,2172&203(/$1'3/$,17,))7+(67$7(2):$6+,1*721¶6027,2172&203(/
                                                                                                               A10
            Case3:17-cv-05806-RJB
           Case   3:17-cv-05806-RJB Document
                                     Document166-1
                                              133 Filed
                                                   Filed 10/02/18
                                                         01/03/19 Page
                                                                  Page 11
                                                                       56 of
                                                                          of 11
                                                                             168
     


    LPSUDFWLFDO%RWKVLGHVKDYHDOOHJHGHTXLWDEOHWKHRULHVRIUHFRYHU\ZLWKRYHUODSEHWZHHQ

    OLDELOLW\DQGUHPHG\)XUWKHUHYHQLIWKHRUHWLFDOO\SRVVLEOHWRELIXUFDWH*(2KDVSUHVHQWHGQR

    FRPSHOOLQJEDVLVIRUELIXUFDWLRQVSHFLILFWRWKLVFDVHDQGRIIHUVQRH[SODQDWLRQIRUZK\WKH

    H[LVWLQJSURWHFWLYHRUGHUIDLOVWRDOOHYLDWHLWVFRQFHUQV7KHUHTXHVWWRELIXUFDWHLV'(1,('

    :,7+28735(-8',&(

         3DUW%*(2¶V³RIIVHW´DIILUPDWLYHGHIHQVH52*DQG5)3

           *(2KDVZLWKGUDZQLWV³RIIVHW´DIILUPDWLYHGHIHQVH7KHUHIRUHDVWR3DUW%52*DQG

    5)3WKH6WDWH¶VPRWLRQWRFRPSHOLV'(1,('$60227

           ,7,66225'(5('

          7KH&OHUNLVDOVRGLUHFWHGWRVHQGXQFHUWLILHGFRSLHVRIWKLV2UGHUWRDOOFRXQVHORIUHFRUG

   DQGWRDQ\SDUW\DSSHDULQJpro seDWVDLGSDUW\¶VODVWNQRZQDGGUHVV

          'DWHGWKLVQGGD\RI2FWREHU




                                
                                           A
                                           52%(57-%5<$1
                                      8QLWHG6WDWHV'LVWULFW-XGJH

            


















     25'(521'()(1'$177+(*(2*5283,1&¶6027,21)255(/,())520'($'/,1(6$1'
     027,2172&203(/$1'3/$,17,))7+(67$7(2):$6+,1*721¶6027,2172&203(/
                                                                                                            A11
            Case
          Case    3:17-cv-05806-RJBDocument
               3:17-cv-05806-RJB     Document 144 Filed
                                            166-1  Filed01/03/19
                                                         10/17/18 Page
                                                                   Page57
                                                                        1 of
                                                                          of 2168



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        STATE OF WASHINGTON,                               CASE NO. 3:17-cv-05806-RJB
11
                                  Plaintiff,               ORDER DENYING GEO’S
12              v.                                         MOTION FOR
                                                           RECONSIDERATION OF ORDER
13      THE GEO GROUP, INC.,                               COMPELLING DISCOVERY OF
                                                           ITS CONFIDENTIAL FINANCIAL
14                                Defendant.               DOCUMENTS
15

16

17
            THIS MATTER comes before the Court on Defendant the GEO Group, Inc.’s Motion for
18
     Reconsideration of Order Compelling Discovery of its Confidential Financial Information. Dkt.
19
     142. The Court deems a Response by the Plaintiff the State of Washington unnecessary.
20
     W.D.Wash. Local Court Rule 7(h).
21
            GEO seeks partial reconsideration of the Court’s discovery order, which compelled GEO
22
     to produce certain financial documents. Dkt. 133 at 9, 10. GEO argues that the Court erred,
23
     because the financial documents are not relevant to the State’s Unjust Enrichment claim, but
24

     ORDER DENYING GEO’S MOTION FOR RECONSIDERATION OF ORDER COMPELLING DISCOVERY
     OF ITS CONFIDENTIAL FINANCIAL DOCUMENTS - 1
                                                                                                     A12
             Case
           Case    3:17-cv-05806-RJBDocument
                3:17-cv-05806-RJB     Document 144 Filed
                                             166-1  Filed01/03/19
                                                          10/17/18 Page
                                                                    Page58
                                                                         2 of
                                                                           of 2168



 1   even if they are, the Court should explain how or why it reached the opposite conclusion and

 2   should reconsider bifurcating merits and damages. Dkt. 142 at 2, 5-7. GEO also argues that “new

 3   information” indicates that the compelled financial information is not sufficiently protected,

 4   because, GEO alleges, the State recently failed to observe confidentiality terms of the existing

 5   Protective Order. Id. at 2-5.

 6          The motion should be denied. First, the Court reiterates that the financial documents it

 7   has compelled (Dkt. 133 at 9, 10) are discoverable. They fall within Rule 26(b), which limits

 8   discovery to matters that are “nonprivileged . . . relevant . . . and proportional to the needs of the

 9   case.” Fed. R. Civ. P. 26(b). To avoid making any findings on the merits of any claim

10   prematurely, further comment on their relevance would appear imprudent.

11          Second, if the State has violated terms of the Protective Order, enforcing it by means of a

12   motion for reconsideration would be improper, particularly where there is no indication that the

13   parties have conferred about the issue. Further, if the existing Protective Order is insufficient, the

14   parties should negotiate amendments thereto, and if they cannot agree, to file a motion.

15          GEO’s Motion for Reconsideration of Order Compelling Discovery of its Confidential

16   Financial Information (Dkt. 142) is DENIED.

17          IT IS SO ORDERED.

18          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

19   to any party appearing pro se at said party’s last known address.

20          Dated this 17th day of October, 2018.

21

22
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
23

24

     ORDER DENYING GEO’S MOTION FOR RECONSIDERATION OF ORDER COMPELLING DISCOVERY
     OF ITS CONFIDENTIAL FINANCIAL DOCUMENTS - 2
                                                                                                              A13
             Case
           Case    3:17-cv-05806-RJBDocument
                3:17-cv-05806-RJB     Document 157 Filed
                                             166-1  Filed01/03/19
                                                          11/27/18 Page
                                                                    Page59
                                                                         1 of
                                                                           of 5168



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        STATE OF WASHINGTON,                                 CASE NO. 3:17-cv-05806-RJB
11
                                   Plaintiff,                ORDER DENYING DEFENDANT
12              v.                                           THE GEO GROUP, INC.’S
                                                             MOTION FOR CERTIFICATION
13      THE GEO GROUP, INC.,                                 OF INTERLOCUTORY APPEAL
14                                 Defendant.

15

16

17
            THIS MATTER comes before the Court on Defendant The GEO Group, Inc.’s Motion
18
     for Interlocutory Appeal. Dkt. 145. The Court has considered the motion, Plaintiff State of
19
     Washington’s Response, Defendant’s Reply, the underlying orders challenged by Defendant
20
     (Dkts. 133, 144), and the remainder of the file herein. The motion for certification of
21
     interlocutory appeal should be denied for the reasons stated herein.
22
        A. Background.
23

24

     ORDER DENYING DEFENDANT THE GEO GROUP, INC.’S MOTION FOR CERTIFICATION OF
     INTERLOCUTORY APPEAL - 1
                                                                                                   A14
             Case
           Case    3:17-cv-05806-RJBDocument
                3:17-cv-05806-RJB     Document 157 Filed
                                             166-1  Filed01/03/19
                                                          11/27/18 Page
                                                                    Page60
                                                                         2 of
                                                                           of 5168



 1           Defendant seeks certification of interlocutory appeal under 28 U.S.C. § 1292(b) of “[t]he

 2   Court’s unexplained holding that GEO’s financial records are relevant to unjust enrichment[.]”

 3   Dkt. 145 at 6. The issue of whether Defendant should be compelled to produce financial

 4   documents has been considered twice by this Court: first, in an Order on Plaintiff’s Motion to

 5   Compel (Dkt. 133 at 8-11), and second, in an Order on Defendant’s Motion for Reconsideration

 6   (Dkt. 144 at 1, 2). The second order readily acknowledged the Court’s relevance finding, where

 7   the Court stated:

 8           The Court reiterates that the financial documents it has compelled (Dkt 133 at 9, 10) are
             discoverable. They fall within Rule 26(b) . . . To avoid making any findings on the merits
 9           of any claim prematurely, further comment on their relevance would appear imprudent.

10   Dkt. 144 at 2. Defendant is a multinational corporation that operates multiple detention centers,

11   but the Court limited production of financial documents to the Northwest Detention Center

12   (NWDC) only, setting out parameters including date and type of document. Dkt. 13 at 9, 10.

13           The Court’s orders (Dkts. 133, 144) determined discovery’s relevance only under Fed. R.

14   Civ. P. 26(b)(1). Whether the discoverable financial information will be admitted in evidence at

15   trial is a very different issue that is not ripe for decision. Indeed, after receiving the subject

16   discovery, Plaintiff may determine that it is not helpful to its damages theories, and that it should

17   not be offered at trial; or it may be offered at trial and rejected by the Court; or it may be

18   received in evidence. These possibilities do not undermine the relevance of the material for

19   discovery purposes.

20       B. Standard for interlocutory appeal under § 1292(b).

21           Under § 1292(b), certification for interlocutory appeal is warranted:

22           When a district judge . . . shall be of the opinion that such order involves a controlling
             question of law as to which there is substantial ground for difference of opinion and that
23           an immediate appeal from the order may materially advance the ultimate termination of
             the litigation[.]
24

     ORDER DENYING DEFENDANT THE GEO GROUP, INC.’S MOTION FOR CERTIFICATION OF
     INTERLOCUTORY APPEAL - 2
                                                                                                             A15
              Case
            Case    3:17-cv-05806-RJBDocument
                 3:17-cv-05806-RJB     Document 157 Filed
                                              166-1  Filed01/03/19
                                                           11/27/18 Page
                                                                     Page61
                                                                          3 of
                                                                            of 5168



 1
     The statute can be distilled into three separate requirements, all of which must be satisfied for
 2
     courts to certify an interlocutory appeal.
 3
         C. Discussion.
 4
              1. First and second requirements: controlling question of law and substantial ground
 5               for difference of opinion.

 6            For an issue to be a “controlling question of law,” it must be shown that “resolution of the

 7   issue on appeal could materially affect the outcome of litigation in the district court.” In re

 8   Cement Antitrust Litigation, 673 F.3d at 1026. The issue cannot be “collateral to the basic issues

 9   of the case[.]” Id. at 1027.

10            Whether there is “substantial ground for difference of opinion” under § 1292(b) depends

11   on the degree to which controlling law is unclear. Couch v. Telescope Inc., 611 F.3d 629 (9th Cir.

12   2010). This criterion is satisfied “where the circuits are in dispute on the question and the court

13   of appeals of [this] circuit has not spoken . . . or if novel and difficult questions of first

14   impression are presented.” Id.

15            First, according to Defendant:

16            The Court’s Orders raise a controlling question of law because they hold that GEO’s
              financial information is relevant to the State’s unjust enrichment claim, which is the sole
17            and controlling claim for monetary relief in this case.1

18   Dkt. 145 at 10. Defendant opines that “[w]hether any financial documents are relevant . . .

19   depends on a proper interpretation of Washington’s law regarding unjust enrichment,” an issue

20   that “the parties hotly dispute.” Id. at 11. Second, according to Defendant, the contours of the

21   unjust enrichment claim are unsettled law. Id. at 12-15.

22

23
     1
       This statement is erroneous, and mixes the question of relevance for discovery purposes, and for admissibility at
     trial. See p. 2, ln. 13-19, supra.
24

     ORDER DENYING DEFENDANT THE GEO GROUP, INC.’S MOTION FOR CERTIFICATION OF
     INTERLOCUTORY APPEAL - 3
                                                                                                                           A16
             Case
           Case    3:17-cv-05806-RJBDocument
                3:17-cv-05806-RJB     Document 157 Filed
                                             166-1  Filed01/03/19
                                                          11/27/18 Page
                                                                    Page62
                                                                         4 of
                                                                           of 5168



 1          This case arguably centers on a novel question of law, namely, whether detainees at the

 2   NWDC may be subject to the State Minimum Wage Act. Resolving the discovery dispute about

 3   Defendant’s financials may also involve addressing an unsettled issue of state law, the measure

 4   of damages for an unjust enrichment claim. This motion, however, involves a third issue—the

 5   scope of discovery when an unjust enrichment claim is pled.

 6          Even if there is substantial ground for difference of opinion about whether Defendant’s

 7   financials are discoverable, the discovery issue is collateral, so the first requirement, that a

 8   controlling issue of law must be raised, is not satisfied. Resolving whether Defendant must

 9   produce financial information for the NWDC does not necessarily affect the outcome of the

10   litigation. Defendant tacitly concedes as much, when arguing that its financials are irrelevant. See

11   Dkt. 126 at 17-22.

12          While there may be substantial difference of opinion regarding the scope of discovery,

13   the difference regards a collateral discovery matter. Defendant’s showing is insufficient for the

14   first requirement, that a controlling question of law is raised.

15          2. Third requirement: materially advances the ultimate termination of the litigation.

16          The third § 1292(b) requirement focuses on the degree to which a certified appeal, which

17   is reserved for “exceptional circumstances,” would “avoid protracted and expensive litigation.”

18   In re Cement Antitrust Litigation, 673 F.2d at 1026.

19          Defendant argues that a “successful appeal would sharply curtail the open-ended

20   damages inquiry Plaintiff has proposed, simplify the parties’ further disputes [on] liability and

21   damages, and limit the scope and extent of further discovery.” Dkt. 150 at 9. Dkt. 145 at 15, 126.

22   An appeal of the “narrow issue” could be done without any substantial effect on the trial

23   calendar, Defendant maintains. Id.

24

     ORDER DENYING DEFENDANT THE GEO GROUP, INC.’S MOTION FOR CERTIFICATION OF
     INTERLOCUTORY APPEAL - 4
                                                                                                            A17
             Case
           Case    3:17-cv-05806-RJBDocument
                3:17-cv-05806-RJB     Document 157 Filed
                                             166-1  Filed01/03/19
                                                          11/27/18 Page
                                                                    Page63
                                                                         5 of
                                                                           of 5168



 1          This criterion is not satisfied. Discovery will draw to a close on March 15, 2019, Dkt.

 2   137, and prior orders significantly limited the scope of the financial information discovery. See

 3   Dkts. 133, 144. Defendant is not on the hook for ‘open-ended damages’ discovery. Defendant

 4   makes no showing about the burden of producing its financial information, versus the cost of

 5   litigating an interlocutory appeal, and it would appear that an interlocutory appeal would detract

 6   from efforts to justly, speedily, and inexpensively litigate this case. Finally, Defendant’s

 7   optimism notwithstanding, Defendant has presented no support to substantiate its hope that an

 8   interlocutory appeal would be resolved prior to the trial currently scheduled on July 7, 2019.

 9          Disclosure of confidential materials can be protected by under the terms of the existing

10   protective order, or an addition, in spite of GEO’s concern.

11          Defendant’s showing is not sufficient to support the third requirement, material

12   advancement of the ultimate termination of the litigation.

13      D. Conclusion.

14          Because the 28 U.S.C. § 1292(b) requirements are not satisfied, GEO’s motion for

15   certification of interlocutory appeal should be denied.

16                                                   ***

17          THEREFORE, it is HEREBY ORDERED that Defendant The GEO Group, Inc.’s Motion

18   for Certification of Interlocutory Appeal (Dkt. 145) is DENIED.

19          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

20   to any party appearing pro se at said party’s last known address.

21          Dated this 27th day of November, 2018.

22

23
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
24

     ORDER DENYING DEFENDANT THE GEO GROUP, INC.’S MOTION FOR CERTIFICATION OF
     INTERLOCUTORY APPEAL - 5
                                                                                                          A18
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 64 of 168

                                                                                                           E-FILED
                                                                                                 IN COUNTY CLERK'S OFFICE
                                                                                               PIERCE COUNTY, WASHINGTON


                                                                                                  September 20 2017 9·34 AM


                                                                                                        KEVIN ST   CK
                                                                                                       COUNTY      ERK
                                                                                                     NO: 17-2-1 422-2
 2

 3

 4

 5

 6

 7

 8                IN THE SUPERIOR COURT OF THE STATE OF WASIDNGTON
                                  FOR PIERCE COUNTY
 9
     STATE OF WASHINGTON,                                      NO.
10
                                     Plaintiff,                COMPLAfNT
11
     v.
12
     THE GEO GROUP, INC.,
13
                                    Defendant     .



14
                                          I.          INTRODUCTION
15
            1.1     The State   of Washington files this   action   against Derendant The GEO Group, Inc.
16
     ("Defendant" or "GEO") to enforce Washingtot{s minimum wage laws <�nd to remedy the unjust
17
     enrichment that results from Defendant's l ong standing failure to adequately pay immigration
18
     detainees for their work at thtl privately owned and operated Northwest Detenti on Center
19
     (''NWDC").
20
            1.2     The enforcement of minimum wage laws is of vital and imminent concern to the
21
     peopl e of Washington as the minimum wage laws protect Washington worke�.-s and create
?2
     employment oppmtunities.
23
            1.3    Each year Washington sets an hourly minimum wage, and employees protectec\ by
24
     Washington's minimum wage laws t:nust be paid at least the set hourly minimum wage.
25

26



     COMPLAINT                                                              A'110RNEY"GllNERAL OF WASHINGTON
                                                                                        Civil kighto; lfnit
                                                                                  800 Fifth Aveilue,Suite·2000
                                                                                    Stattle. WA 98tO<J-318"8
                                                                                        (206) 442-4492




                                                                                                                        A19
      Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 65 of 168




 1           1.4     Det(',udant   pays detainees $1 per day for work they perform .at NWDC. Tlus is a

 2   violation of Washington's minimum wage Jaws,               and   the   practice   of paying detainee workers $1

 3   per day has unjustly enriched Defendant.

 4           PLAINTIEF, the State ofWashington, for its               causes of action against        Defendant GEO,

 5   .alleges as fuHows:

 6                                  II..         JURISDICTION AND VENUE

 7           2.1     The Attomey General is authorized to colll!nence this action pursuant to RCW

 8   43.10.030(!).

 9           2.2     Subject matter jurisdiction is proper in this Court pursuant to RCW 2.08JJIO,

10   RCW 7.24.010, and RCW 724.02{) because this is                   an   action alleging state law violations and

11   seeking declaratory and injunctive relief.

12           2.3     Jurisdiction and, venue        are    proper in this Court pursuant to RCW           4.12.020    and

13   RCW 4.12.025 because work pcrfonned by detainees occurs at NWDC, which is located in Pierce

14   County, and because this matter arises          from    Defendant's business practices and tmnsa�-tio11s at

IS   NWDC    .




16                                                  III.      PARTIES

17                             PLAINTIFF STATE OF WASHINGTON

18           3.1     Tlw Attorney Genend is..the chief legal               adviser to the State of Washington. The

19   Atlorney GeneraL's powers and         duties.lhelude bringing euibrcement actions to ensure com pliance

20   with Washington laws.

21          3.2      The Washington State Department of Labor and Industries is a state agency

22   <ledicated to the safety, health, and security of Washillgton' s 2.5 million workers. 1he Department

23   of Labor and Industries enacts. rul<:S and operates enforcement programs that help ensure
                                             .




24   compliance with the State's wage       laws.
25

26



     COMPLAINT                                                   2                     ATTOI<.NEYGENERAL OF WASHINGTON
                                                                                                   Civil N.'tlhts Unit'
                                                                                             800 Piftb Avenue, Suite 2000
                                                                                               seattle, wA 98104.:31&8
                                                                                                    (206)442...492




                                                                                                                            A20
       Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 66 of 168




              3.3       Washington      has a quasi-sovereign interest in prot ecting the health, safety, and

  2   wc;:ll-being of its residents    which includes        pl'otecting its residents from harms to   their own .and

  3   Washington's economic health.

  4           3,4       Washilll,rton's   interest in preventing and remedying         injuries to the public's   health,

  5   safety, and well being extends to all of Washington's residents, including individuals who suffer
                        -




  6   i ndirect injuries and members of the .general public.

  7           3.5       The enforcement of minimum wage laws is of preeminent conoem to tbe people of

  8   Washington The Legislature enacted minimum wage laws to protect Washington workers and
                    .




  9   safegllard "tbe immediate and future health,            safety and welfare   of the people of the state." RCW
10    49,46.005(1).

II            3.6       Washingtonset the·below mini mum wages tor 2005-2017:

 12                 January 1 2017                :i>ll.OO         Janua•:l'.l.d9l 0          8.55
                    January I 2016                $9.47            January I, 2009           >8.55
 13                 Jaauar� I, 2015               $9.47            fanuary 1, 2008            8.07

14
                    January l, 2014               $9.32            January I, 2001           $7�93
                  • Januat£ 1 2013
                                       ---   --                                                        ·--


                                                  $9.19            January 1, 2006           $7.63
                    Jariy�ey 1, 201�              $ 9 04          _Januarl': I, 2005         $7.3
15
                                                    .
                                                                                                  5
                    January 1, 2011               $8.6_7
16
      See http://www.lrii.wa.gov/WorkplaceRigh\$/Wages/Minimum/Hi$tory/default.asp                       (last visited
17    September 18, 2017).

18
                                                        DEFENDANT
19
             3.7        Defendant GEOisafor�pl'ofitbusiness operating in Washington.

20           3.8        Sin-ce 2005, DefendantGEO has owned and operated NWDC, which is located at

21
      1623 E. J   Street, Tacoma, Washington.
22           3.9        NWDC is    a    private imm.igration detention oentet'that has tbe         capacity to    house
2:3
      approximately 1,575 individuals.
24

25

26



      COMPLAINT                                                    3                ATTORNEY QENEilAL ()f WASHING'TON
                                                                                               Civil Ri,ghl'l Unit
                                                                                         800 Pifih Avenue�-Sufte 2000
                                                                                          Seoltft; WA 98104-JJSg
                                                                                               (206) 4424492




                                                                                                                            A21
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 67 of 168




              3.10     Defendant GEO contracts         with U.S. Immigration and Customs Enforeemeru

 2   ("ICE") for the detention of a dul t civil detainees, who are awaiting resolution of their immigration

 3   matters.    GEO has contracted with ICE to provide this seivice at NWDC sinc e 2005.

 4            3.11     GEO's contract with ICE requires GEO to comply with state and l oca l laws and

 5   codes when it operates NWDC.

 6                                            IV.     ALLEGATIONS

 7            4.1      Dt!fcndant relies upon detainee labor to operate NWDC.

 8            4.2      Detainees pe1form a wid e range of work at NWDC including preparing, cooking,

 9   and   sc1ving food to   the detainee population;. operating    NWDC's laundry service; cleaning living

I0   areas a nd bathrooms; and regularly painting walls and buffmg floors.

11            4.3      ICE's 20 1 1 Perf01mance Based National Detention Standards require Defendant

12   to pay detainees at least $1 per.dllY for their labor.

13            4.4      {'or most   work detainees perform at NWDC, Defendant pays detainees $1            per day

14   for their   labor regardless o f th e munber o fhours worked.
15            4.5      For some work detainees perform at NWDC, Defendants do not pay detainees $ 1

16   per   day, and instead   "pay"   detainees in snack food such as chicken, potato chips soda, and/or
                                                                                                    ,



17   candy.

18            4.6      Detainees are "employees" protected by Washington's minimum wage laws.

19            4.7      Defen dant is an "employer" for purposes of Washington's minimum             wage laws.
20            4.8      Defendant    docs   not ,pay detainee workers the state   minimum    wag e   for work they

21   perform at NWDC.

22            4.9      Since 2005, GEO        receives and   h as received the   benefit   of having necessary

23   work done at NWDC without bearing the              financial   burden   of paying the minimum wage          to
24   those who perform such work.
25
26


     COMPLAINT                                                4                ATTORNEY GllNOAAL OF WASHINGTON
                                                                                           Civil fUchts Unit
                                                                                    800 Filth Avenue� Siltte 2000
                                                                                     St•.attia., WA 91U04-Jl88
                                                                                            (20b) 4�2-4492




                                                                                                                      A22
      Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 68 of 168




 I                                  v.        FIRST CAUSE OF ACTION

 2                          !Violation oiWashington's Minimum Wage Law)

 3           5.1    Plaintiff realleges and incorporates by reference herein all the all eg ations of

 4   paragraphs l.llhrough 4.9.

 5           5.2     RCW 49.46.020 requires every employ er to pay the hom·ly minimum wage "to

 6   each of his or her employees" who is cove(ed by Washington's minimum wage laws.

 7           5.3     Detainees work for Defendant and p erform many of the fimctions necessary to

 8   keep NWDC operational including preparing and serving food to detainees, cleaning common

 9   areas, and operating the l aundry   .




10           5.4    Defendant pays detainees $1 per day tor work performed at NWDC.

11           5.5    The cmrent hourly minimum wage in Washington is          $11.00 per hour.
12           5.6    Defendant violates RCW 49.46.020 w h en it P!IYS detainees who work at NWDC

13   $1 per day instead of th e hourly minimum wage.
14                                 VI.       SECOND CAUSE OF ACTION

15                                            (Unjust Enrichment)

16           6.1    Plaintiif   realleges and incorporates by refetence herein all the allegations of

17   paragraphs 1.1 through 5.6.

18          6.2     Defendant operates NWDC as a for-profit business.

19          6.3     Defendant utili:<:cs detainee labor to operate NWDC.
20          6.4     Defendant does not PI!Y adequate compensation to de tainees for their w ork.

21          6.5     Defendant benefits by retaining the difference between the      $1 per day that it   pays

22   detainees and the frur wage that it should pay for work perfonned atNWOC.

23          6.6     It is unjust for the Defendant to retai n the benefit gained from its practice offaili ng

24   to pay adequate compensation to det ainees fur t he work they pe1form at NWDC.

25

26


     COMPLAINT                                            5                ATTORNEY GENF.RAI OF WASHINOTON
                                                                                      Civil Rights Unit
                                                                                800 fifth Avenue. Suite 2000
                                                                                 SeaHie, WA 98104.JI88
                                                                                      (206) 442·4492



                                                                                                                A23
      Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 69 of 168




                                            Vll.   PRAYER FOR RELIEF

 2           Wherefore, the State of Washingtmt prays that the Court

 3          7.1       Declare that detuinees who WoFk at NWDC are "employees"                     as   defined by RCW

 4   49.46.010(3);

 5          7.2       Declare that Defendant is an "employer" of detainee workers .at NWDC as defined

 6   by RCW 49.46.010(4);

 7          7.3       Declare that Defendant and must comply with RCW 49.46.020 for work

 8   perf01med by detainees at NWDC;

 9           7.4      Enjoin   Defendant   from paying detainees less than the minimum wage for                     work

10   perfotmed     at NWDC;

11          7.5       Find and declare that Defendant has been unjust;ly enriched by its practice of

12   fuilingto adequately pay detainee workets for   their labor atNWDC;
                                                   .
13          7.6       Order Defendant to disgorge the amount by which it has be en unjustly enriched;
                                                                                              .




14          7.7       An award of reasonable attorneys' fees and costs that the                        S tate   incurs in
                                                                                                                      .




I5   c01mection with tlus action;   and

16          7.8       Award such !idditional relief as the interests ofjustire mayrequire.

17          DATED this 20th day of September 2017

18                                                   ROBERT W. FERGUSON
                                                     Attomey G    1eral
19
                                                                                                  _
                                                                                                      _




                                                                               l /1 7
                                                                               .




                                                                                                         >
                                                                               r �- -·-'
                                                                                                   _.•


20                                                                        ,.




21                                                   LA ROND BAJ(ER, WSBA�. 43610'
                                                     MARSHA CHIEN, WSBA No. 47020
22                                                   Assistant Attorneys Gener�
                                                     Office of the Attorney General
23
                                                     800 Flfth Avenue, .S;uite 2000
24                                                   Seattle, WA 98104
                                                     (206} 464-7744
25                                                   LaRondB@atg.wa.gov
                                                     MarshaC@atg.wa.gov
26



     COMPLAINT                                            6                        A'ITQRNI;Y
                                                                                        .      OENilRAL Of WASHINGTON
                                                                                                Civil kightl> Unit
                                                                                          800 Fifth Avenue; Suite 2000
                                                                                            SeQttll:, WA ·98104�3188
                                                                                                 (2116) 442<4492




                                                                                                                            A24
Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 70 of 168
                            SEP 2 0 2017




                                                                      A25
      Case
    Case   3:17-cv-05806-RJBDocument
         3:17-cv-05806-RJB    Document 126 Filed
                                     166-1 Filed 01/03/19
                                                 09/18/18 Page
                                                          Page 71
                                                               1 ofof36
                                                                      168




                                                                 The Honorable Robert J. Bryan




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON

  STATE OF WASHINGTON,                              CIVIL ACTION NO. 3:17-cv-05806-RJB
                         Plaintiff,
                                                    LCR 37 EXPEDITED JOINT
              v.                                    DISCOVERY MOTION TO COMPEL
                                                    DEFENDANT GEO’S FINANCIAL
  THE GEO GROUP, INC.,                              DOCUMENTS
                         Defendant.                 ORAL ARGUMENT REQUESTED

                                                    Noted for Consideration: Sept. 18, 2018


               I.      WASHINGTON’S INTRODUCTORY STATEMENT

       The State of Washington (“Washington”) challenges The GEO Group, Inc.’s (“GEO”)

longstanding practice of paying detainee workers that keep the Northwest Detention Center
(“NWDC”) operational $1 per day or food for labor in the Voluntary Work Program (“VWP”).

Washington seeks a declaration requiring GEO comply with Washington’s minimum wage laws

in the future. In addition, Washington claims that, since 2005, GEO has benefitted from its unfair

labor practices regarding detainee workers at the NWDC and asks the Court to order GEO, a for-

profit corporation, to disgorge the amount by which it has been unjustly enriched. Complaint,

ECF 1-1 ¶ 7.6. Washington pursues discovery regarding at least two dimensions of GEO’s




                                                                                                     A26
      Case
    Case   3:17-cv-05806-RJBDocument
         3:17-cv-05806-RJB    Document 126 Filed
                                     166-1 Filed 01/03/19
                                                 09/18/18 Page
                                                          Page 72
                                                               2 ofof36
                                                                      168




benefit and unjust enrichment: 1) the difference between “fair wages” and what GEO actually

paid detainee workers; and 2) the profit GEO derived as a result of its unfair labor practices.

         GEO asserts an Affirmative Defense 1 of “offset” against Washington’s unjust

enrichment award: “Affirmative Defense 8.12. [A]ny award against GEO for unjust enrichment

must be offset by costs incurred for caring for plaintiffs during their time in detention.” GEO’s

Answer and Counterclaims, ECF 34, as modified by Order on State’s Motion to Dismiss or Strike

Defendant’s Counterclaims and Affirmative Defenses, ECF 44 at 5-6 (removing first clause). In

its initial disclosures and interrogatory answers, GEO quantifies the offset as “$17.12 per hour

of participation in the Voluntary Work Program.”

         In Section A of this motion, Washington seeks financial information, statements, and

documents regarding NWDC and the VWP to ascertain the profits and benefits GEO retained

from detainee labor from 2005 to the present that are relevant to Washington’s “unjust

enrichment” claim and remedy. In Section B of this motion, Washington seeks financial

documents related to the care of detainees that are relevant to GEO’s offset affirmative defense

and that were used to generate the offset amount and calculation.

         GEO has refused to produce any responsive profit or financial information, statements,

or documents regarding the NWDC or the VWP, claiming that the discovery is irrelevant,

premature until liability is established, and, if there is a future production of financial

information, should be limited to the VWP alone. In addition, GEO has withheld all but three

summary documents underlying its offset calculation. As Washington cannot effectively litigate

its claims or defend against GEO’s affirmative defense without the profit and financial evidence

it seeks, Washington now moves this Court to order GEO to produce the requested discovery.

         This Court should order GEO to produce responsive documents now because (1) GEO’s

profit information and financial records are relevant and necessary to prove Washington’s unjust


          1
            The affirmative defense of “offset” portion of this joint discovery motion is now moot, see infra Section
III.B, but remains here to ensure the integrity of the LCR 37 briefing process.




                                                                                                                        A27
      Case
    Case   3:17-cv-05806-RJBDocument
         3:17-cv-05806-RJB    Document 126 Filed
                                     166-1 Filed 01/03/19
                                                 09/18/18 Page
                                                          Page 73
                                                               3 ofof36
                                                                      168




enrichment claim as well as to calculate the disgorgement of profit remedy; (2) GEO’s financial

records are relevant to its own offset affirmative defense; (3) GEO has refused to produce any

profit information or financial records; and (4) Washington’s attempts to resolve these issues

without judicial intervention have been unsuccessful.

       Federal Rule of Civil Procedure 33 requires parties to answer interrogatories and Federal

Rule of Civil Procedure 34 requires parties to produce documents that are responsive to

discovery requests. A party may move to compel discovery if the movant has, in good faith,

conferred with the party opposing discovery to obtain the requested discovery without the court’s

intervention and that good faith attempt has failed. Hancock v. Aetna Life Ins. Co., 321 F.R.D.

383, 390 (W. D. Wash. July 20, 2017) (citing Fed. R. Civ. P. 26(c)). “A party seeking discovery

may move for an order compelling . . . production . . . if a party fails to produce documents.”

Fed. R. Civ. P. 37(a)(3)(B)(iv).

       “The party that resists discovery has the burden to show why the discovery request should

be denied[.]” Alexander v. U.S. Bank. N.A., No. C16-1045RSM, 2016 WL 9525593, at *1 (W.D.

Wash. Dec. 1, 2016). Indeed, under “the liberal discovery principles of the Federal Rules [the

resisting party] carr[ies] a heavy burden of showing why discovery was denied.” Blankenship v.

Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975).

       Washington certifies pursuant to LCR 37(a) that it has met and conferred with GEO over

the telephone and in good faith in an effort to resolve this dispute without Court action. See

Brenneke Decl. ¶ 15.

                       II.   GEO’S INTRODUCTORY STATEMENT

       The GEO Group, Inc. (“GEO”) moves under Federal Rule 26(c) for a protective order

limiting discovery with respect to GEO’s profitability because that information is irrelevant to

any issue in this case. Alternatively, the Court should bifurcate trial of liability and damages on

the State of Washington’s (“State”) claims and stay production of profitability information

unless and until it becomes relevant to any issue in this case.




                                                                                                      A28
      Case
    Case   3:17-cv-05806-RJBDocument
         3:17-cv-05806-RJB    Document 126 Filed
                                     166-1 Filed 01/03/19
                                                 09/18/18 Page
                                                          Page 74
                                                               4 ofof36
                                                                      168




       The State currently seeks to force GEO to produce extensive discovery relating not only

to NWDC’s yearly profitability but also into almost all aspects of GEO’s business in Washington

and elsewhere. See infra, III(A). But this information is completely irrelevant to any liability

issue in this case. Whether NWDC—or GEO as a whole—operates in the red or in the black has

no bearing on who is an “employee,” or whether GEO is their “employer.” Nor does it relate to

the measure of any fair wage that detainees or anyone else would fairly expect for working at

NWDC. As the State admits in its briefing, the VWP program is a pass-through. GEO does not

pay the detainees $1 a day, then charge ICE some markup above that. There are no profits from

the program itself. The only conceivable “profit” that could be disgorged would be the

differential between the VWP’s $1 a day payment, and what GEO would otherwise have to pay

outside workers (to the extent the work is even necessary to run the facility). The information

is therefore completely irrelevant, and the State’s attempt to force GEO to produce it is an

improper fishing expedition. Further, even if the information were to have some marginal

relevance, its only conceivable use would be prejudicial to GEO, and any inadvertent disclosure

could encourage further competitive harm at NWDC. Because information relating to NWDC’s

profitability is irrelevant to the State’s claims and could potentially cause substantial harm to

GEO or others if disclosed, it should be protected from discovery.

       Even if the Court believes the information might have some relevance, the Court should

still stay production unless and until that relevance is manifest. This Court has discretion to

bifurcate proceedings to address liability before assessing any possible award to the State. By

doing so, it could obviate any need to force GEO to disclose its confidential business

information, which is irrelevant to liability under any theory the State has espoused to date. That

approach would protect GEO’s interests against any possible misuse of the information by the

State, whether inadvertent or otherwise. Consequently, the Court need not order GEO to disclose

information relating to GEO’s profitability—or any of the other myriad documents the State




                                                                                                      A29
       Case
     Case   3:17-cv-05806-RJBDocument
          3:17-cv-05806-RJB    Document 126 Filed
                                      166-1 Filed 01/03/19
                                                  09/18/18 Page
                                                           Page 75
                                                                5 ofof36
                                                                       168




seeks relating to GEO’s business, internal analyses, bid preparation, or anything similar—even

if it finds that that information may become relevant at some future time.

                       III.    DISCOVERY REQUESTS AT ISSUE

A.     GEO’s Financial Statements and Documents for NWDC and the VWP Program
       Washington’s Second Interrogatories to Defendant GEO (“Second Rogs”) ask GEO to

identify GEO's profits or losses for NWDC [f]or each year from 2005 to the present. See

Brenneke Decl. ¶3, Ex. A (Second Rogs at Int. No. 7) and Brenneke Decl. ¶4, Ex. B (Resp. to

Second Rogs at Int. No. 7). Specifically:

       INTERROGATORY NO. 7: For each year from 2005 to the present, please
       identify GEO’s profits or losses for NWDC and the basis for your answer.

       RESPONSE TO NO. 7: GEO objects to this Interrogatory as outside of the
       scope of discovery, to the extent that its seeks information regarding GEO’s
       profits or losses beyond those related to the voluntary work program (“VWP”),
       which are not relevant to the claims or defenses in this case. GEO further
       objects on the grounds that the Interrogatory is unduly burdensome, as it
       would require GEO to continuously supplement and amend its response without
       a defined end date. Subject to and without waiving GEO’s above stated
       objections, GEO answers as follows: GEO’s profits or losses are not relevant to
       this proceeding, if at all, until there is determination that GEO is subject to suit
       and liable for payment of wages to VWP participants under the Washington
       Minimum Wage Act and/or a theory of unjust enrichment. Should GEO at that
       time be required to provide a response, GEO will produce documents pursuant
       to Fed. R. Civ. P. 33(d) that state and describe GEO’s profits or losses for the
       NWDC during the relevant period.
       Washington’s Second Requests for Production to Defendant GEO (“Second RFPs”),

seek production of financial documents regarding GEO's profits or losses for NWDC and GEO’s

Response to Interrogatory No. 7. See Brenneke Decl. ¶5, Ex. C (Second RFPs at RFP 18) and

Brenneke Decl. ¶6, Ex. D (Resp. to Second RFPs). Specifically:
                REQUEST FOR PRODUCTION NO. 18: Please produce all
       documents that are referenced in, support, or that form the basis of Your response
       to Interrogatory No. 7.
                RESPONSE TO NO. 18: GEO objects to this Request on the grounds
       that it is unduly burdensome as it seeks “all documents . . . that form the basis”
       for GEO’s response to Interrogatory No. 7, where documents sufficient to show
       the profits and losses for NWDC would be reasonable and complete. Likewise,
       GEO objects to the Request as not proportionate to the needs of the case, as
       discovery of “all documents” used to detail the profits and losses at NWDC does




                                                                                                 A30
      Case
    Case   3:17-cv-05806-RJBDocument
         3:17-cv-05806-RJB    Document 126 Filed
                                     166-1 Filed 01/03/19
                                                 09/18/18 Page
                                                          Page 76
                                                               6 ofof36
                                                                      168




       nothing to resolve any issue in the case and any burden on GEO would outweigh
       the negligible benefit Plaintiff would receive from the information. GEO further
       objects to this Request as outside of the scope of discovery, to the extent that its
       seeks information regarding GEO’s profits or losses, beyond those related to the
       voluntary work program (“VWP”), as all other profits and losses are not relevant
       to the claims or defenses in this case. GEO also objects to this Request as overly
       broad and unduly burdensome as Interrogatory No. 7 has no defined end date and
       requires GEO to continuously supplement its responses. GEO objects to this
       Request to the extent that it seeks that information protected by the attorney-client
       privilege, the work product doctrine, the common interest privilege, and/or any
       other applicable privileges or immunities. Subject to and without waiving GEO’s
       above stated objections, GEO will not be producing documents responsive to this
       Request at this time. Documents concerning GEO’s profits or losses are not
       relevant to this proceeding at this time. Should the court determine that GEO is
       subject to suit and liable for payment of wages to VWP participants under the
       Washington Minimum Wage Act and/or a theory of unjust enrichment, GEO will
       then conduct a reasonable search of documents on active electronic systems and
       reasonably accessible paper storage areas that GEO reasonably believes contain
       potentially relevant information within its possession, custody, and control, to the
       extent they exist and subject to the protective order entered in this case, produce
       relevant, responsive, non-privileged documents sufficient to show the profits and
       losses related to the VWP at NWDC created from 2005 to January 5, 2018. GEO
       is withholding documents on the basis of the above stated objections.
       Washington also requested financial documents regarding the benefits and profits

derived from detainee labor and the VWP at the NWDC, as well as the relevant corporate

entities, from greater to more particular specificity.

                REQUEST FOR PRODUCTION NO. 38: For each of the years 2005
       to the present, please produce all GEO’s financial statements, Profit and Loss
       statements, budget, and budget to actual analysis on a quarterly or annual basis
       for each of the years during the relevant time period.
                RESPONSE TO NO. 38: GEO objects to this Request as outside of the
       scope of discovery, as it seeks documents that are not relevant to the claims or
       defenses in this case. GEO’s Profit and Loss statements contain information
       related to a multitude of other facilities that are not subject to the above captioned
       litigation and over which the State of Washington has no authority, oversight, or
       contractual relationship. GEO also objects to this Request as cumulative of other
       requests, including, but not limited to, Request No. 18. GEO also objects to this
       Request on the grounds that it is unduly burdensome, as it would require GEO to
       continuously supplement and produce additional information without a defined
       end date. Finally, GEO objects to this Request to the extent that it requests
       information protected by the attorney-client privilege, the work product doctrine,
       the common interest privilege, and/or any other applicable privileges or
       immunities. GEO will not be producing documents in response to this Request
       and is withholding responsive documents subject to the above stated objections.




                                                                                                A31
  Case
Case   3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB    Document 126 Filed
                                 166-1 Filed 01/03/19
                                             09/18/18 Page
                                                      Page 77
                                                           7 ofof36
                                                                  168




          REQUEST FOR PRODUCTION NO. 39: To the extent not previously
  produced, please produce GEO’s U.S. Corrections & Detention Division
  financial statements, Profit and Loss statements, budget, and budget to actual
  analysis on a quarterly or annual basis for each of the years during the relevant
  time period.
          RESPONSE TO NO. 39: GEO objects to this Request as outside of the
  scope of discovery, as it seeks documents that are not relevant to the claims or
  defenses in this case. Furthermore, GEO objects to this Request as it is not
  proportionate to the needs of the case, as discovery of GEO’s U.S. Corrections &
  Detention Division’s financial statements, Profit and Loss statements, budget,
  and budget to actual analysis on a quarterly or annual basis do nothing to resolve
  any issue in the case and any burden on GEO would outweigh the negligible
  benefit Plaintiff would receive from the information. GEO also objects to this
  Request on the grounds that it is unduly burdensome, as it would require GEO to
  continuously supplement and produce additional information without a defined
  end date. GEO also objects to this Request as cumulative of other requests,
  including, but not limited to, Request Nos. 18 and 38. Finally, GEO objects to
  this Request to the extent that it requests information protected by the attorney-
  client privilege, the work product doctrine, the common interest privilege, and/or
  any other applicable privileges or immunities. GEO will not be producing
  documents in response to this Request and is withholding responsive documents
  subject to the above stated objections.


          REQUEST FOR PRODUCTION NO. 40: To the extent not previously
  produced, please produce the NWDC’s financial statements, Profit and Loss
  statements, budget, and budget to actual analysis on a quarterly or annual basis
  from 2005 to present, including all documents that set forth the detailed operating
  costs of the facility, Voluntary Work Program costs, labor costs, and payroll
  expenses as well as all details of revenue, contract payments and reimbursements.
          RESPONSE TO NO. 40: GEO objects to this Request to the extent that
  it seeks financial statements or other documents reflecting budgeted expenditures
  that are not relevant to the claims or defenses in this case. In addition, this request
  is objectionable because it is overly broad and unduly burdensome as it seeks
  budgets, budget to actual analyses which have no bearing on any claim or defense
  in the case. GEO also objects to this Request on the grounds that it is unduly
  burdensome, as it would require GEO to continuously supplement and produce
  additional information without a defined end date. Finally, GEO also objects to
  this Request as cumulative of other requests, including, but not limited to,
  Request Nos. 18, 38, and 39. Subject to and without waiving GEO’s above stated
  objections, GEO will conduct a reasonable search of documents on active
  electronic systems and reasonably accessible paper storage areas that GEO
  reasonably believes contain potentially relevant information within its
  possession, custody, and control, and produce relevant, responsive, non-
  privileged documents, to the extent they exist and subject to the protective order
  entered in this case, sufficient to show actual expenditures related to the VWP at
  NWDC from 2005 to January 5, 2018. GEO will withhold documents subject to
  the above stated objections.




                                                                                            A32
  Case
Case   3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB    Document 126 Filed
                                 166-1 Filed 01/03/19
                                             09/18/18 Page
                                                      Page 78
                                                           8 ofof36
                                                                  168




           REQUEST FOR PRODUCTION NO. 41: To the extent not previously
  produced, please produce all documents that contain financial performance
  analysis, financial models, financial evaluations, analysis of profits earned, or
  other assessments of the performance of the NWDC contract(s) with ICE.
           RESPONSE TO NO. 41: GEO objects to this Request on the grounds
  that it far exceeds the scope of discovery under Fed. R. Civ. P. 26(b)(1) as it seeks
  documents that have no bearing on the claims or defenses in this case. To the
  extent the State seeks information related to its unjust enrichment claim, analyses,
  models, evaluations and other assessments are not relevant. Only the actual
  profits or losses related to the NWDC’s VWP program would be relevant. GEO
  has agreed to produce those documents, subject to its objections, in response to
  Request 18. GEO objects to this Request to the extent that it requests information
  protected by the attorney-client privilege, the work product doctrine, the common
  interest privilege, and/or any other applicable privileges or immunities. GEO also
  objects to this Request on the grounds that it is unduly burdensome, as it would
  require GEO to continuously supplement and produce additional information
  without a defined end date. Finally, GEO objects to this Request as cumulative
  of other Requests seeking similar financial information. GEO will not be
  producing documents in response to this Request and is withholding responsive
  documents subject to the above stated objections.


          REQUEST FOR PRODUCTION NO. 42: To the extent not previously
  produced, please produce all documents related to the profit or loss of the
  NWDC’s Voluntary Work Program, including budget, and budget to actual
  analysis on a quarterly or annual basis from 2005 to the present, and all
  documents that set forth the detailed operating costs of the Voluntary Work
  Program, as well as revenues, payments and reimbursements received.
          RESPONSE TO NO. 42: GEO objects to this Request because it is
  overly broad and unduly burdensome as it seeks budgets, budget to actual
  analyses which have no bearing on any claim or defense in the case. GEO further
  objects to this request because it seeks all documents related to the profit or loss
  of the NWDC’s Voluntary Work Program. To the extent the State seeks
  information related to its unjust enrichment claim only the actual profits or losses
  related to the NWDC’s VWP program would be relevant. GEO has agreed to
  produce those documents, subject to its objections, in response to Request 18.
  GEO also objects to this Request on the grounds that it is unduly burdensome, as
  it would require GEO to continuously supplement and produce additional
  information without a defined end date. Finally, GEO objects to this Request as
  cumulative of other Requests seeking similar financial information, such as
  Request No. 40. Subject to and without waiving GEO’s above stated objections,
  GEO will conduct a reasonable search of documents on active electronic systems
  and reasonably accessible paper storage areas that GEO reasonably believes
  contain potentially relevant information within its possession, custody, and
  control, and produce relevant, responsive, non-privileged documents, to the
  extent they exist and subject to the protective order entered in this case, sufficient
  to show the operating costs of the VWP at NWDC from 2005 to January 5, 2018.
  GEO will withhold documents subject to the above stated objections.




                                                                                           A33
      Case
    Case   3:17-cv-05806-RJBDocument
         3:17-cv-05806-RJB    Document 126 Filed
                                     166-1 Filed 01/03/19
                                                 09/18/18 Page
                                                          Page 79
                                                               9 ofof36
                                                                      168




               REQUEST FOR PRODUCTION NO. 43: To the extent not previously
       produced, please produce all documents that contain financial analysis, financial
       models, analysis of profits earned, valuation of the work performed, or other
       assessments of the Voluntary Work Program at the NWDC from 2004 to present.
               RESPONSE TO NO. 43: GEO objects to this Request to the extent that
       it seeks financial projections or other documents reflecting budgeted expenditures
       that are not relevant to the claims or defenses in this case. GEO also objects to
       this Request on the grounds that it is unduly burdensome, as it would require GEO
       produce documents dating back to 2004—before the relevant time period of this
       case and to continuously supplement and produce additional information without
       a defined end date. Finally, GEO objects to this Request as cumulative of other
       Requests seeking similar financial information, such as, but not limited to,
       Requests Nos. 40 and 42. Subject to and without waiving GEO’s above stated
       objections, GEO will conduct a reasonable search of documents on active
       electronic systems and reasonably accessible paper storage areas that GEO
       reasonably believes contain potentially relevant information within its
       possession, custody, and control, and produce relevant, responsive, non-
       privileged documents, to the extent they exist and subject to the protective order
       entered in this case, sufficient to show GEO’s financial analysis of the VWP at
       NWDC from 2005 to January 5, 2018. GEO will withhold documents subject to
       the above stated objections.


                 REQUEST FOR PRODUCTION NO. 44: To the extent not previously
       produced, please produce all documents that contain financial analysis, financial
       models, analysis of profits earned, valuation of the work performed, or other
       assessments of the Voluntary Work Program within the GEO Group from 2005
       to the present.
                 RESPONSE TO NO. 44: GEO objects to this Request to the extent that
       it seeks financial projections or other documents reflecting budgeted expenditures
       that are not relevant to the claims or defenses in this case. GEO also objects on
       the grounds that this Request seeks information related to facilities other than the
       NWDC, which is outside of the scope of discovery and not relevant to the claims
       or defenses of this case. Furthermore, GEO objects to this Request on the grounds
       that it is unduly burdensome, as it would require GEO to continuously supplement
       and produce additional information without a defined end date. Finally, GEO
       objects to this Request as cumulative of other Requests seeking similar financial
       information, such as, but not limited to, Requests Nos. 40, 42, and 43. GEO will
       not be producing documents in response to this Request and is withholding
       responsive documents subject to the above stated objections.

       Finally, Washington sought additional categories of financial documents and
information regarding the benefits and profits derived from detainee labor and the VWP at the

NWDC, including: financial performance analysis, models and evaluations (RFP 51); per diem

rate calculations (RFP 52); calculations concerning overhead and other costs allocated to the




                                                                                                A34
    Case3:17-cv-05806-RJB
   Case   3:17-cv-05806-RJB Document
                             Document166-1
                                      126 Filed
                                           Filed 09/18/18
                                                 01/03/19 Page
                                                          Page 10
                                                               80 of
                                                                  of 36
                                                                     168




NWDC Contracts in evaluating profitability and the per diem rates (RFP 53); analyses of the

NWDC Contract costs, and categorization of those costs as variable or fixed (RFP 54); and

assumptions made in determining the contractually negotiated per diem rate(s) and calculations

for the NWDC Contracts (RFP 55). Specifically:


                REQUEST FOR PRODUCTION NO. 51: Please produce all
       documents containing financial performance analyses, financial models, or other
       financial evaluations prepared in connection with or for the purpose of GEO
       Group’s offer(s) and bid(s), and negotiations related to amendment(s) and
       renewal(s), of contracts related to the NWDC from 2005 - present.
                RESPONSE TO NO. 51: GEO objects to this Request to the extent that
       it requests information protected by the attorney-client privilege, the work
       product doctrine, the common interest privilege, and/or any other applicable
       privileges or immunities. GEO objects to this request as it is wildly overbroad
       because as written it would seek the analyses, models, or other valuations for any
       contract, the vast majority of which have no bearing whatsoever on the claims or
       defenses in this case. For example, the request as written seeks financial analyses,
       models, or evaluations related to contracts with food distributors, maintenance
       contracts for the heating and air conditioning, and contracts for IT equipment.
       None of these are relevant to the claims or defenses in this case. GEO also objects
       to this Request overly broad and unduly burdensome as the financial performance
       analyses, financial models, or other financial evaluations prepared in connection
       with or for the purpose of GEO Group’s offer(s) and bid(s), and negotiations
       related to amendment(s) and renewal(s), of ICE contracts related to the NWDC
       also have no bearing on the claims or defenses in this case. None of that
       information would make it more or less likely that detainees at the NWDC who
       participated in the VWP are employees under the Washington State Minimum
       Wage Act. Nor would these analyses, evaluations or assessments impact the
       actual profit or losses related to the NWDC’s VWP program. GEO also objects
       on the basis that the terms “financial performance analysis,” “financial models,”
       and “financial evaluations” as vague and ambiguous. GEO also objects to this
       Request on the grounds that it is unduly burdensome, as it would require GEO to
       continuously supplement and produce additional information without a defined
       end date. Finally, GEO objects to this Request as cumulative of other Requests
       seeking similar financial information. GEO will not be producing documents in
       response to this Request and is withholding responsive documents subject to the
       above stated objections.


               REQUEST FOR PRODUCTION NO. 52: To the extent not previously
       produced, please produce any per diem rate calculations and models related to
       GEO Group’s NWDC Contract(s) from 2005 to present, including, but not
       limited to, the following factors: “Voluntary Work Program” costs and expenses;
       labor costs and payroll expenses (excluding Voluntary Work Program); expected
       and guaranteed occupancy; all other costs of providing services (including food,
       medical, building operations, etc.); desired margins.




                                                                                                 A35
 Case3:17-cv-05806-RJB
Case   3:17-cv-05806-RJB Document
                          Document166-1
                                   126 Filed
                                        Filed 09/18/18
                                              01/03/19 Page
                                                       Page 11
                                                            81 of
                                                               of 36
                                                                  168




          RESPONSE TO NO. 52: GEO objects to this Request to the extent that
  it requests information protected by the attorney-client privilege, the work
  product doctrine, the common interest privilege, and/or any other applicable
  privileges or immunities. GEO objects to this request as outside the scope of
  discovery as defined in Fed. R. Civ. P. 26(b)(1) as it requests per diem rate
  calculations and models related to the NWDC’s expected and guaranteed
  occupancy and desired margins. Neither of these categories of documents have
  any bearing on the claims or defenses in this case nor would they impact any
  disgorgement calculation. GEO also objects to this Request on the grounds that
  it is unduly burdensome, as it would require GEO to continuously supplement
  and produce additional information without a defined end date. GEO objects to
  this Request as vague and ambiguous as it relates to the undefined “NWDC
  Contracts,” which (as described in GEO’s response to Request 51) may
  encompass myriad contracts having nothing to do with this case. Finally, GEO
  objects to this Request as it is cumulative of other Requests seeking similar
  financial information. Subject to and without waiving GEO’s above stated
  objections, GEO will conduct a reasonable search of documents on active
  electronic systems and reasonably accessible paper storage areas that GEO
  reasonably believes contain potentially relevant information within its
  possession, custody, and control, and produce relevant, responsive, non-
  privileged documents, to the extent they exist and subject to the protective order
  entered in this case, sufficient to show GEO’s per diem rate calculations and
  models related to the VWP, labor costs and payroll expenses (excluding
  Voluntary Work Program); all other costs of providing services (including food,
  medical, building operations, etc.) at NWDC from 2005 to January 5, 2018. GEO
  will withhold documents subject to the above stated objections.


          REQUEST FOR PRODUCTION NO. 53: To the extent not previously
  produced, please produce any calculations concerning overhead and other costs
  allocated to the NWDC Contracts in evaluating profitability and the per diem
  rates as well as the methodology used to allocate such costs, including any
  changes in methodology.
          RESPONSE TO NO. 53: GEO objects to this Request to the extent that
  it requests information protected by the attorney-client privilege, the work
  product doctrine, the common interest privilege, and/or any other applicable
  privileges or immunities. Furthermore, GEO objects to the Request as not
  proportionate to the needs of the case, as discovery of any calculations concerning
  overhead and “other costs allocated to the NWDC contracts” is unreasonably
  broad and burdensome when documents sufficient to show such calculations and
  costs would be reasonable and complete. GEO objects to this Request as vague
  and ambiguous as it relates to the undefined “NWDC Contracts,” which (as
  described in GEO’s response to Request 51) may encompass myriad contracts
  having nothing to do with this case. Finally, GEO objects to this Request as it is
  cumulative of other Requests seeking similar financial information, including but
  not limited to Request No. 52. Subject to and without waiving GEO’s above
  stated objections, GEO will conduct a reasonable search of documents on active
  electronic systems and reasonably accessible paper storage areas that GEO
  reasonably believes contain potentially relevant information within its
  possession, custody, and control, and produce relevant, responsive, non-




                                                                                        A36
 Case3:17-cv-05806-RJB
Case   3:17-cv-05806-RJB Document
                          Document166-1
                                   126 Filed
                                        Filed 09/18/18
                                              01/03/19 Page
                                                       Page 12
                                                            82 of
                                                               of 36
                                                                  168




  privileged documents, to the extent they exist and subject to the protective order
  entered in this case, sufficient to show GEO’s calculations and models concerning
  overhead and other costs related to the VWP at NWDC from 2005 to January 5,
  2018. GEO will withhold documents subject to the above stated objections.


          REQUEST FOR PRODUCTION NO. 54: To the extent not previously
  produced, please produce all documents that contain any analyses of the NWDC
  Contract costs, and categorization of those costs as variable or fixed, during the
  relevant period and any changes to allocation of costs inbetween categories.
          RESPONSE TO NO. 54: GEO objects to this Request to the extent that
  it requests information protected by the attorney-client privilege, the work
  product doctrine, the common interest privilege, and/or any other applicable
  privileges or immunities. GEO also objects to this Request to the extent that it
  seeks analyses of NWDC ICE contract costs that are not relevant to the claims or
  defenses in this case. Furthermore, GEO objects to the Request as not
  proportionate to the needs of the case, as discovery of “all documents that contain
  any analyses of the NWDC Contract costs” places a substantial burden on GEO
  that would outweigh the negligible benefit Plaintiff would receive, especially
  from information unrelated to the VWP at the NWDC. GEO objects to this
  Request as vague and ambiguous as it relates to the undefined “NWDC
  Contracts,” which (as described in GEO’s response to Request No. 51) may
  encompass myriad contracts having nothing to do with this case. This request is
  also unduly because it seeks, among other information, documents containing
  “any changes to the allocation of costs inbetween categories,” which would
  require an unreasonable and disproportionate amount of analysis to determine
  which, if any, documents contained such changes. Finally, GEO objects to the
  extent this Request is cumulative of other Requests seeking similar financial
  information. Subject to and without waiving GEO’s above stated objections,
  GEO will conduct a reasonable search of documents on active electronic systems
  and reasonably accessible paper storage areas that GEO reasonably believes
  contain potentially relevant information within its possession, custody, and
  control, and produce relevant, responsive, non-privileged documents, to the
  extent they exist and subject to the protective order entered in this case, sufficient
  to show GEO’s analysis of costs related to the VWP in GEO-ICE contracts
  governing GEO’s operation of the NWDC from 2005 to January 5, 2018. GEO
  will withhold documents subject to the above stated objections.


          REQUEST FOR PRODUCTION NO. 55: To the extent not previously
  produced, please produce any documents or information related to assumptions
  made in determining the contractually negotiated per diem rate(s) and
  calculations for the NWDC Contracts.
          RESPONSE TO NO. 55: GEO objects to this Request to the extent that
  it requests information protected by the attorney-client privilege, the work
  product doctrine, the common interest privilege, and/or any other applicable
  privileges or immunities. GEO objects to this request as it seeks documents
  outside the scope of discovery as defined by Fed. R. Civ. P. 26(b)(1) because
  assumptions made in determining the contractually negotiated per diem rates and
  calculations in the GEO ICE NWDC contract have no bearing on whether




                                                                                           A37
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 13
                                                                83 of
                                                                   of 36
                                                                      168




       detainees participating in the VWP program are employees under the Washington
       State Minimum Wage Act nor does that information impact any possible
       disgorgement calculation. GEO objects to this Request as vague and ambiguous
       as it seeks “information related to assumptions made” concerning the undefined
       “NWDC Contracts.” Finally, GEO objects to the extent this Request is
       cumulative of other Requests seeking similar financial information, including but
       not limited to, Requests No. 52 to 54. GEO will not be producing documents in
       response to this Request and is withholding responsive documents subject to the
       above stated objections.

       1.         Washington’s Argument

                 a.    GEO Refuses to Produce Any of The Profit and Financial
                       Information, Statements, and Documents Washington Seeks

       Washington’s discovery seeks information regarding the “benefit” and profits GEO

received at the NWDC from detainee labor there. See Brenneke Decl. ¶3, Ex. A (Int. No. 7) and

Brenneke Decl. ¶5, Ex. C (RFPs 18, 38-44, 51-55). Washington propounded Interrogatory No.

7 and RFP No. 18 to obtain comprehensive information about GEO’s profits and finances at the

NWDC where the detainees work, including the VWP. Washington also issued a series of

requests for production of particular financial documents related to evaluating GEO’s profits and

losses from a lesser to greater specificity of focus on the VWP at the NWDC. These include:

GEO’s overall corporate profits and losses, id. at RFP 38; GEO’s profits and losses within the

“U.S. Corrections & Detention” division, of which NWDC is part, id. at RFP 39; GEO’s profits
at the NWDC itself, id. at RFPs 18, 40-41; GEO’s profits and losses of the VWP at the NWDC,

id. at RFPs 42-43; and GEO’s profits and losses from the VWP in its overall corporate structure.

Id. at RFP 44.

       In addition, Washington propounded a series of additional requests to illuminate other

aspects of the financial model and profits of the NWDC and its VWP: financial performance
analysis, models and evaluations, id. at RFP 51; per diem rate calculations, id. at RFP 52;

calculations concerning overhead and other costs allocated to the NWDC Contract in evaluating

profitability and the per diem rates, id. at RFP 53; analyses of the NWDC Contract costs, and

categorization of those costs as variable or fixed, id. at RFP 54; and assumptions made in




                                                                                                    A38
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 14
                                                                84 of
                                                                   of 36
                                                                      168




determining the contractually negotiated per diem rate(s) and calculations for the NWDC

Contract, id. at RFP 55.

       In response, Defendant GEO refused to produce any of its profit or financial information

about the NWDC, claiming “GEO’s profits or losses are not relevant to this proceeding, if at all,

until there is determination that GEO is subject to suit and liable for payment of wages to VWP

participants under the Washington Minimum Wage Act and/or a theory of unjust enrichment.”

See supra, GEO’s Resp. to Int. 7. Only then, after a liability determination, would GEO agree to

search for and produce documents. Id. GEO’s refusal to release financial documents until after

it is determined GEO is liable disregards the fact that the Court already has entered an Order

denying Defendant GEO’s motion to dismiss Washington’s unjust enrichment claim and allowed

the claim to proceed to discovery. ECF 29 at 15-16. Further, as set forth below, the evidence of

GEO’s profits and finances is relevant and necessary for Washington to prove liability on the

unjust enrichment claim itself and it would prejudice Washington to delay discovery until after

a liability determination.

        Inasmuch as GEO has indicated willingness to produce any financial information,

statements, and documents responsive to Washington’s requests in the future, GEO also

unilaterally limits the scope of the requested discovery to responsive information “related to the

VWP at the NWDC” alone, ignoring that the VWP is but one part of the NWDC’s and GEO’s

total budget and profit picture. See GEO’s Resp. to RFP 18 (emphasis added). See also, GEO’s

Resp. to RFP 40 (will search for and produce only documents related to the VWP at the NWDC);

GEO’s Resp. to RFP 41 (refusal to produce any documents showing financial performance

analysis or profit modeling of the NWDC); GEO’s Resp. to RFP 51 (refusal to produce NWDC

financial performance analysis, models, or evaluations underlying contract offers or bids);

GEO’s Resp. to RFP 53 (will search for and produce documents related to calculations of

overhead and costs only for the VWP at the NWDC); GEO’s Resp. to RFP 54 (will search for

and produce only documents related cost categories for the VWP at the NWDC); GEO’s Resp.




                                                                                                     A39
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 15
                                                                85 of
                                                                   of 36
                                                                      168




to RFP 38 (refusal to produce financial documents related to The GEO Group, Inc.); GEO’s

Resp. to RFP 39 (same for GEO’s US. Corrections & Detention Division)

                b.      GEO’s Profit and Financial Records Are Essential Elements of Proof
                        of Washington’s Unjust Enrichment Claim and Remedy

        Under Washington law, unjust enrichment occurs “when one retains money or benefits

which in justice and equity belong to another.” Bailie Commc’ns, Ltd. v. Trend Bus. Sys., Inc.,

810 P.2d 12, 18 (Wash. Ct. App. 1991). To sustain its unjust enrichment claim, Washington must

prove three elements: (1) GEO receives a benefit, (2) the received benefit is at another’s expense,

and (3) the circumstances make it unjust for GEO to retain the benefit without payment. See

Young v. Young, 191 P.3d 1258, 1262 (Wash. 2008). The Washington State Supreme Court

clarified that the remedy for “unjust enrichment” requires disgorgement of the full value of the

received benefit, with a focus on the receiver of the benefit, not the provider of the benefit. Id. at

1265 (holding disgorgement is not limited to the fair market value of labor, but also includes the

amount the contested services enhanced the value of the property at issue).

        GEO’s profits and financial records are essential elements of proof in the first and third

prongs of the unjust enrichment liability analysis. To the extent GEO derived profit from the

VWP, there is “benefit” to GEO received from the detainees’ work; the amount and extent of

the profit derived from the unfair detainee labor practices are factual circumstances relevant to

the analysis of whether it is “unjust for GEO to retain the benefit without payment.” Id. In

addition, determining the amount of profit GEO derived from the unfair detainee labor practices

at the NWDC is necessary for the computation of “disgorgement,” the remedy for unjust

enrichment. ECF 1-1 at ¶ 7.6. While the difference between a “fair wage” and the $1/day paid is

an essential part of the disgorgement of unjust enrichment analysis, Washington also is entitled

to discover and evaluate the full value of the benefit received and retained by GEO, including

company-wide profits, resulting from its practice of failing to pay adequate compensation to

detainees at the NWDC. As such, Washington must have access to GEO’s financial information,




                                                                                                         A40
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 16
                                                                86 of
                                                                   of 36
                                                                      168




statements, and documents to understand the scope of GEO’s benefit and enrichment and

effectively litigate its unjust enrichment case.

         Circumstances particular to GEO’s operations require – at a minimum – discovery of

financial information regarding the NWDC operation as a whole, not just the VWP in particular,

to complete the unjust enrichment liability and disgorgement analysis.

         First, GEO contracts with ICE to run the NWDC, and is paid on the basis of a negotiated

per diem rate with a minimum bed guarantee. See, e.g., GEO-ICE Contract, ECF 19 at 6

(“Detention Bed Days, Guaranteed Minimum), and 103 (invoicing for “Firm Fixed Price Items”

including “pre-established monthly guaranteed minimums for detention” and “Fixed Unit Price

Items” including “Detention Services (other than firm fixed price)” paid on basis of “Bed day

rate”); Brenneke Decl. ¶ 14, Ex. J, Transcript of GEO 30(b)(6) Deposition in the Person of Ryan

Kimble (hereinafter “GEO 30(b)(6) Dep.”) at 146:5–147:12. Therefore, any savings on

operational costs, such as avoiding fair market labor costs by paying detainees $1/day or food

through the VWP, would increase GEO’s profit margin. Foundationally, GEO admits that

NWDC is profitable and has not run at a loss, at least since 2012. GEO 30(b)(6) Dep. at 136:17–

137:4.

         Second, as a result of GEO’s budgeting practices, GEO’s refusal to produce financial

statements and records regarding the NWDC, the U.S. Corrections & Detention Division, and

The GEO Group, Inc., and instead limit future production of financial documents to those related

to the VWP at the NWDC alone, will result in the production of no meaningful financial records

at all. This is because GEO chooses not to track specific information about the benefit or profit

it derives from detainee participation in the VWP in its normal course of operations; the NWDC

has an operating budget with line items for certain programmatic aspects of its operations such

as kitchen, food, and security, but there is no budget line item for the VWP. Id. at 134:3–135:7.

For budgeting purposes, the VWP is treated simply as a pass through: GEO invoices ICE for

reimbursement simply in the amount GEO has paid detainee workers. Id. at 135:8–136:1. The




                                                                                                    A41
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 17
                                                                87 of
                                                                   of 36
                                                                      168




very fact that GEO does not keep financial information about the profits generated by the VWP

itself requires GEO to produce profit and financial information about the operation of the

NWDC, the U.S. Corrections & Detention Division, and The GEO Group, Inc., as a whole, to

enable evaluation of GEO’s benefit and profit from the challenged labor practices.

       Third, in its written discovery responses, GEO has said it would provide Washington

documents responsive to requests seeking financial information and analysis about the VWP at

the NWDC. See Resp. to RFP 42 and RFP 43. GEO also said it would produce NWDC

documents that “show GEO’s per diem rate calculations and models related to the VWP; labor

costs and payroll expenses (excluding Voluntary Work Program); all other costs of providing

services (including food, medical, building operations, etc.) at NWDC from 2005 to January 5,

2018.” See Resp. to RFP 52. Yet, Washington has not yet received the responsive documents

and GEO refuses to produce them now. Indeed, during the meet and confer telephone

conferences, and in their CR 37 letters, GEO’s counsel backtracked, rejected Washington’s

articulation of why profit and financial information is relevant and necessary for proof of unjust

enrichment, the disgorgement of profit remedy, and analysis of GEO’s claimed offset, and

refused to produce any financial documents without order of the court. See Brenneke Decl.¶12,

Ex. H (GEO’s Aug. 14, 2018 letter); id. at ¶9, Ex. F (Washington’s Aug. 10, 2018 letter).

       Because the financial documents requested about the VWP, the NWDC, the U.S.

Corrections & Detention Division, and The GEO Group, Inc. all are relevant to proving and

assessing the elements of unjust enrichment, the Court should order that they be produced within

10 days, and in full.

       2.      GEO’s Response

               a.       The State Seeks Discovery That Is Irrelevant And Burdensome
       The State’s litany of requests for information regarding GEO’s finances should be

denied. This Court may issue an order to “protect a party or person from … undue burden or

expense,” and it may specifically protect confidential commercial information. Fed. R. Civ. P.




                                                                                                     A42
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 18
                                                                88 of
                                                                   of 36
                                                                      168




26(c). While the Federal Rules allow for broad discovery, such discovery must be “relevant to

any party's claim or defense and proportional to the needs of the case, considering the importance

of the issues at stake in the action, the amount in controversy, the parties’ relative access to

relevant information, the parties’ resources, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit..” Fed. R. Civ. P. 26(b)(1). It is improper to order a party to produce irrelevant

information. Jiminez v. City of Chicago, 733 F. Supp. 2d 1268, 1273 (W.D. Wash. 2010); see

also Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1992) (“While the standard for

relevance in the context of discovery is broader than in the context of admissibility…, this often

intoned legal tenet should not be misapplied so as to allow fishing expeditions in discovery.”)

(citations omitted); Reming v. Holland Am. Line, Inc., No. C11-1609RSL, 2012 WL 3704937,

at *1-2 & n.1 (W.D. Wash. Aug. 27, 2012).

       As noted above, the State currently seeks to discover the “profits or losses for NWDC”

for “each year from 2005 to the present.” See supra, III(A). The State also seeks to discover all

manner of other confidential business documents including internal financial analyses,

performance analyses, budgets of various kinds, operating costs, payroll expenses, financial

models used in bids and contract negotiations, and many other documents. See id. The State’s

requests are not limited to NWDC but extend to the rest of GEO’s business as well. See id. In

short, the State apparently seeks to audit GEO’s entire business dating back to 2005 on the

pretense that that material is somehow essential to the State’s claims.

       But the State’s claims do not turn on GEO’s general financial status and profitability.

That information plainly does not relate to the applicability of the MWA. And in its own words,

the State measures GEO’s alleged unjust enrichment according to “the difference between the

$1 per day that [GEO] pays detainees and the fair wage that it should pay for work performed

at NWDC,” because it is “unjust for [GEO] to retain the benefit gained from its practice of failing




                                                                                                      A43
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 19
                                                                89 of
                                                                   of 36
                                                                      168




to pay adequate compensation to detainees for the work they perform at NWDC.” Complaint,

ECF 1-1, ¶¶ 6.5-6.6 (emphasis added).

       The State’s other filings show the same pattern. For example, the State claimed that GEO

has been unjustly enriched “by failing to pay detainee-workers a fair wage.” State’s Response

to GEO’s Mot. to Dismiss Compl., ECF 17, at 7. When detailing the elements of this claim later

in that same filing, the State described the alleged benefit to GEO as “the difference between the

$1 per day that it pays and the fair wage that GEO should have paid.” Id. at 20. While the State

claimed that this measure is “untethered” to the MWA, the State’s measurement was still the

“fair market rate [GEO] would have had to pay for the work performed.” Id. at 20 n.6.

       But to the extent this theory of unjust enrichment is appropriate at all—which GEO does

not admit—it has no relationship GEO’s profitability in Washington or elsewhere: the State’s

theory calls for a differential calculation between what GEO has paid and whatever the State

thinks GEO should pay. Indeed, when the State talks about “profit” it really means a “benefit,”

an element required under an unjust enrichment claim. But surely the State would make the

same claim if GEO was operating the VWP or the facility at a loss, rather than as a profit. The

State’s loose use of the term “profit” should not entitle it to discovery of irrelevant information

about “profits” that will only be used to harass GEO in a trial or in the public opinion. Thus,

discovery relating to profitability is irrelevant and undiscoverable. Jiminez, 733 F. Supp. 2d at

1273. It is just the sort of “fishing expedition” that courts should not allow. Hofer, 981 F.2d at

380; Reming, 2012 WL 3704937, at *1-2.

       The State’s own testimony confirms this result. The State claimed that when GEO

“employs” detainees to do odd tasks at NWDC, “it needs to pay workers no less than $11 an

hour.” Id. at 126:23-127:7. Again, the State claimed that “if GEO was only going to pay

minimum wage for cooking, let’s say, GEO makes $10 each hour that it otherwise had to pay

someone else to do that same work.” Id. at 135:13-18. The State admitted that the “minimum

wage has to be paid to employees who work for employers in Washington state, regardless of




                                                                                                      A44
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 20
                                                                90 of
                                                                   of 36
                                                                      168




whether a corporation makes any money, lots of money, [or] loses money.” Id. at 161:24-162:4.

And while the State then claimed that GEO’s profitability could be relevant to unjust enrichment

because that “analysis does depend on what the benefit is,” id. at 162:5-9, the State nonetheless

claimed that the benefit to GEO was the “receipt of the [detainees’] labor,” which it further

described as “avoid[ing] having to pay the minimum wage or any fair wage to workers and yet

get[ting] the full value of their work,” id. at 163:1-4 (emphasis added). When asked how the

State would calculate that “full value,” the State explained that the “legislature sets it or the

people through their initiative lawmaking power set the value of hourly work, at least at a

minimal level.” Id. at 163:10-13 (emphasis added).

       This testimony shows that GEO’s profitability is irrelevant to the State’s claims: If GEO

would owe a janitor minimum wage to clean, then it could conceivably have been unjustly

enriched—which GEO does not admit—by getting the same work from a detainee for only $1;

and if GEO would owe a janitor a “fair wage” of, say, $15 per hour to clean, then again it could

conceivably have been unjustly enriched by getting the same work for $1. But in neither case

would GEO’s profitability affect the calculation of its unjust enrichment, let alone any of the

financial information the State now seeks. See supra, III(A). Thus, GEO’s profitability is just

as irrelevant to the State’s unjust enrichment claim as it is to the State’s claim for declaratory

and injunctive relief under the MWA. And if profitability is irrelevant, then discovery is

improper. Hofer, 981 F.2d at 380; Jiminez, 733 F.Supp.2d at 1273.

       The State’s current arguments are not to the contrary. The State argues (1) that GEO’s

profit margins are relevant to its unjust enrichment claim because they are affected by alleged

savings achieved through the VWP; (2) that the State needs to dig into all of GEO’s financial

records because GEO does not keep records at NWDC that are specifically tailored to proving

the State’s case; and (3) that the State should get the records it wants because GEO agreed at one

point to provide some of them and should not be allowed to refuse now. See supra, III(A)(1)(a).

None of these arguments shows that GEO’s profitability is relevant to its liability under either




                                                                                                     A45
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 21
                                                                91 of
                                                                   of 36
                                                                      168




of the State’s claims. And the first argument—the only one that even tries to connect profits to

an unjust enrichment award—is backward: even if GEO’s profits are affected by the VWP—

which GEO does not admit—those profits are not therefore the cause of any unjust enrichment

to GEO.

       Nor does the State’s reliance on Young v. Young change the outcome. Young involved

an unjust enrichment claim regarding the improvement of a piece of real estate. See 164 Wash.

2d at 480-83. In assessing the proper measure of unjust enrichment, the court “h[e]ld [that] when

calculating an unjust enrichment award in a quasi-contract action for improvements to real

property the award may not be reduced by the claimant’s actual cost absent fault by the claimant

or inconsequential relationship to the benefit conferred to the defendant.” Id. at 491. That

holding simply has nothing to do with the State’s claim, which expressly turns on whether GEO

needed to pay either a minimum wage or some other “fair wage” at NWDC. Young offers no

support for the wide-ranging discovery the State seeks here.

       Even were the information sought marginally relevant—which GEO does not admit—

the Court should still consider whether particularized harm will result from disclosure of

information to the public. If so, it should balance the public and private interests to decide

whether to compel production. See Solis v. Washington, Dep't of Corr., No. 08-5362RJB, 2009

WL 10676491, at *1 (W.D. Wash. Oct. 15, 2009) (Bryan, D.J.) (citing Rivera v. NIBCO, Inc.,

364 F.3d 1057, 1063 (9th Cir. 2004)). With respect to confidential information, courts should

consider the risk of “inadvertent disclosure” of a trade secret or other confidential information.

Brown Bag Software v. Symantec Corp., 960 F.2d 1465, 1470 (9th Cir. 1992).

       Here, that risk is palpable. First, any use of GEO’s confidential information would likely

be prejudicial. The State has admitted that it intends to produce a “calculation and analysis” of

GEO’s apparent unjust enrichment that would “be disclosed in connection with [the State’s]

disclosure of an expert report in this case.” Dep. of Melody Colleen, 166:5-18. The State would

not explain how any profitability or other financial information would affect that calculation and




                                                                                                     A46
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 22
                                                                92 of
                                                                   of 36
                                                                      168




analysis, however. And any use of GEO’s financial information at trial would be more

prejudicial than probative. See, e.g., United States v. Pac. Gas & Elec. Co., 178 F. Supp. 3d 927,

949-50 (N.D. Cal. 2016) (noting that “proof of greed, without more, is likely to amount to a great

deal of unfair prejudice with little probative value). The State has already trumpeted GEO’s

alleged greed to the media to support this claim. E.g., Attorney General of Washington, AG

Ferguson Sues Operator Of The Northwest Detention Center For Wage Violations (Sept. 20,

2017)           (http://www.atg.wa.gov/news/news-releases/ag-ferguson-sues-operatornorthwest-

detention-center-wage-violations) (describing GEO as a “multi-billion dollar corporation” that

has netted “millions in ill-gotten profits”). 2 If the only plausible use for GEO’s financial

information is to disclose it to an expert and then to prejudice GEO in court, the Court should

not allow discovery of that information now.

         At bottom, the State has no legitimate purpose for GEO’s financial information. Its only

plausible use is to prejudice GEO, and any inadvertent public disclosure of that information

could create further disturbances outside NWDC beyond those that the State’s case has already

provoked. For these reasons, GEO respectfully requests a protective order prohibiting the State

from inquiring into GEO’s finances, both at NWDC and nationwide.

                  b.       The Court Need Not Order Burdensome Discovery Of GEO’s
                           Finances Unless And Until That Information Becomes Relevant

         Even were the Court to deem evidence of profits to be relevant to the unjust enrichment

claim, GEO should not have to incur the prejudice of providing such information until the Court


          2
            Over the past few months, protesters have been regularly present outside NWDC and have caused
significant disruptions. Those protests have resulted in the need for new fencing to keep people away from nearby
train tracks. Jamie Tompkins, Protesters Voice Complaints To Tacoma City Council Over Northwest Detention
Center (https://q13fox.com/2018/07/10/protesters-voice-complaints-to-tacoma-city-council-over-northwest-
detention-center/) (last visited Sept. 5, 2018). And one recent protest even resulted in several arrests when a
group of people surrounded a local police officer’s car outside NWDC. Kenny Ocker, 10 Arrested Outside
Northwest Detention Center, Tacoma Police Say (https://www.kiro7.com/news/south-sound-news/10-arrested-
outside-northwest-detention-center-tacoma-police-say/777884865) (last visited Sept. 5, 2018). Many of these
protests focus on GEO’s for-profit status, such that the risk of an inadvertent disclosure of information relating to
GEO’s profitability may well encourage further and more violent protests.




                                                                                                                        A47
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 23
                                                                93 of
                                                                   of 36
                                                                      168




or a factfinder has found that GEO is liable to pay restitution to the State. As the Court is aware,

this issue is novel, and GEO has raised numerous defenses against the State’s ability to recover

restitution for unjust enrichment.

       A court may bifurcate proceedings under Federal Rule of Civil Procedure 42(b). That

Rule allows a court to order a “separate trial of one or more separate issues [or] claims” in order

to promote “convenience, to avoid prejudice, or to expedite and economize.” A decision to

bifurcate under Rule 42(b) is within the court’s discretion. Cty. v. Travelers Indem. Co., No.

C14-1957, 2015 WL 4878011, at *2 (W.D. Wash. Aug. 14, 2015). Bifurcating a case into

liability and damage phases is one common approach. Estate of Diaz v. City of Anaheim, 840

F.3d 592, 603 (9th Cir. 2016) (finding district court abused its discretion by refusing to bifurcate

liability and damages when testimony relevant only to damages was prejudicial on liability);

Allstate Ins. Co. v. Breeden, 410 F. App’x 6, 9 (9th Cir. 2010) (upholding bifurcation of damages

and liability proceedings when “liability … was a dispositive issue” and verdict “obviated the

need for a jury trial … for damages”); De Anda v. City of Long Beach, 7 F.3d 1418, 1421 (9th

Cir. 1993); see also Danjaq LLC v. Sony Corp., 263 F.3d 942, 961 (9th Cir. 2001) (“One favored

purpose of bifurcation is to … avoid[] a difficult question by first dealing with an easier,

dispositive issue”).

       Bifurcating proceedings may also warrant staying discovery on issues that are only

relevant to a subsequent stage. Thus, for example, this Court has stayed discovery into a

plaintiff’s bad faith claim when the defendant’s contract-based defense was discrete and

potentially dispositive. Karpenski v. Am. Gen. Life Cos., LLC, 916 F. Supp. 2d 1188, 1190

(W.D. Wash. 2012). Another court stayed discovery into a defendant’s net worth when that

information would be relevant only after liability was specifically established. Ziemkiewicz v.

R+L Carriers, Inc., Civ. No. RDB-13-0048, 2013 WL 2299722, at *2 (D. Md. May 24, 2013).

       To the extent NWDC’s profitability is relevant to any issue in this case—and it is not—

it will be relevant only to the amount of any award against GEO and not to GEO’s underlying




                                                                                                       A48
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 24
                                                                94 of
                                                                   of 36
                                                                      168




liability. That liability will turn entirely on other evidence relating to the proper scope of GEO’s

legal obligations, the proper construction of its contract, and its performance of that contract in

compliance with ICE’s direction. Because establishing liability will not involve any information

relating to NWDC’s profitability, the Court can easily bifurcate proceedings and stay disclosure

of that information unless and until GEO is found to be liable.

       Other courts have used similar procedures. Physicians Healthsource, Inc. v. Janssen

Pharmaceuticals, Inc., for example, involved a Telephone Consumer Protection Act (“TCPA”)

claim relating to a fax that provided drug information. No. 12-2132(FLW), 2014 WL 413534,

at *1 (D.N.J. Feb. 4, 2014). The parties disputed whether the fax was informational or an

advertisement, which affected whether sending the fax violated the TCPA. Id. Because that

determination raised a “narrow, potentially dispositive issue” that could be settled with limited

discovery, and because discovery on that issue would not “significant[ly] overlap” with the

remaining merits issues, bifurcation was an efficient means to resolve the case. Id. at *4-5. The

Ninth Circuit has approved a similar approach. See Danjaq LLC v. Sony Corp., 263 F.3d 942

(9th Cir. 2001).

       The same procedure would work here. Both of the State’s claims pose a narrow question

regarding liability: is GEO required to comply with a state wage law or pay some other “fair

wage” when it administers the VWP in accordance with ICE’s contract terms and governing

policies? While the parties disagree on the answer, settling that disagreement does not turn on

any of the voluminous records the State now seeks from GEO; it turns on the proper

interpretations of federal and state statutes, federal regulations and policies, and the terms of a

contract. These issues can be settled with limited evidence, offering the Court an easily separable

issue that can be resolved quickly and efficiently before any exhaustive review of GEO’s

financial records even becomes relevant. See Danjaq LLC, 263 F.3d at 961.

       On the other hand, forcing GEO to disclose corporate financial information now creates

the constant risk of its misuse through prejudicial disclosures to the public or a jury about GEO’s




                                                                                                       A49
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 25
                                                                95 of
                                                                   of 36
                                                                      168




“profits” as a result of wrongdoing. The State has offered no logical link between GEO’s

finances and any legal liability for unjust enrichment. The State claims it seeks “damages” that

are “untethered” to the MWA, State’s Opp to GEO’s Mot. To Dismiss, ECF 17, at 20 n.6, but if

so, its claim is unmoored from any standard at all. The State has essentially admitted this

problem by trying to distinguish between a wage action and the State’s unjust enrichment action.

Dep. of Colleen Melody, 163:9-15 (claiming that the State’s unjust enrichment claim turns on

GEO’s alleged authority to pay more than the “floor set by law”). The State has further explained

that it intends to give GEO’s information to an expert for a “precise calculation” about “the

amount of the unjust enrichment,” but has never explained the connection between profitability

and liability for unjust enrichment. Id. at 171: 1-10. As noted, GEO’s pleadings make it clear

that the State’s unjust enrichment claim seeks only the difference between a “fair wage” and $1

per day per detainee.

       Allowing the State to use profitability to establish liability for unjust enrichment would

give it free rein to shake down employers as it pleases. On the State’s logic, any Washington

commercial entity could be accused of unjust enrichment whenever the State alleges that it is too

profitable. Given that the State has already claimed—and that this Court has agreed—that it is

not subject to any statutes of limitations, the State’s theory would amount to a breathtaking

amount of prosecutorial power: the State could sue any company it wishes, investigate its

finances, and seek to force it to pay the State an award if it decides that that company “can pay

[its employees] more.” See Dep. of Melody Colleen, 127:7. That is not the law, and the Court

should not sanction discovery that advances such a theory.

       3.      Washington’s Reply
       GEO argues its financial information is irrelevant to Washington’s claims and that

producing it now would be prejudicial and inefficient. GEO’s arguments are unpersuasive and

its effort to postpone all discovery regarding its financial benefit from detainee labor impedes




                                                                                                    A50
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 26
                                                                96 of
                                                                   of 36
                                                                      168




Washington’s ability to litigate its unjust enrichment case in chief. The Court should compel

GEO to produce its financial information and documents within 10 days.

               a.      GEO’s Financial Information and Documents Are Relevant To
                       Washington’s Unjust Enrichment Claim and to the Calculation of
                       Profits GEO Must Disgorge
       GEO’s benefit from detainee labor at NWDC – and the financial information and

documents that prove and quantify it – are relevant to liability and calculating disgorgement.

       First, the requested financial information is necessary to prove unjust enrichment liability

itself. Unjust enrichment is an equitable claim arising from a contract “implied in law;” courts

evaluate the “benefit” and value of the labor provided, from the perspective of “the receiver of

the benefit,” to determine if it is unjust for the beneficiary to retain it and, if so, what

disgorgement is required to set things right. Young, 191 P.3d at 1262, 1265. Here, GEO denies

that it receives any benefit from the work of the detainees at NWDC or that the work is even

“necessary to run the facility.” See, e.g., GEO’s Response, supra at 4. As such, the “benefit” to

GEO of detainee labor at NWDC is directly at issue. Washington is entitled to GEO’s financial

documents and information to prove benefit and quantify the amount of the benefit detainee

workers have provided GEO. Such documents are necessary not only to prove GEO obtained a

benefit from detainee workers’ labor, but also are necessary in considering whether it is “unjust”

for GEO to retain the financial benefit – a liability question.

       Washington seeks NWDC financial documents to track the financial benefit to GEO of

its practice of employing detainees and paying them food or $1/day for work, instead of paying

them a fair wage or hiring outside workers. The discovery sought here is necessary to prove and

quantify the reduction of wage costs ($1/day or food instead of fair wages) and how those savings

increased GEO’s value, profitability, and expanded its business.

       As such, Washington is entitled to discover the “benefit” to GEO in the form of its

increased profits derived from the unfair labor practice. “A person has been unjustly enriched

when he has profited or enriched himself at another's expense, contrary to equity.” Cox v.




                                                                                                      A51
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 27
                                                                97 of
                                                                   of 36
                                                                      168




O'Brien, 206 P.3d 682, 688 (2009) (citing Dragt v. Dragt/DeTray, LLC, 161 P.3d 473, 482

(2007)). Because GEO is paid on the basis of a per diem contract, any savings on operational

costs, such as avoiding fair market labor costs necessary to run the facility, allows GEO to keep

more of each per diem rate payment for itself. GEO has reinvested this in the NWDC (increasing

bed capacity) and other parts of its business, all of which increase overall profits. While GEO

denies any “profits from the [VWP] program itself,” GEO’s Response, supra at 4, as a result of

GEO’s own accounting and bookkeeping choices, Washington must conduct a more holistic

analysis to understand how its labor practices benefit the NWDC’s bottom line.

       In unjust enrichment cases, courts have compelled financial “documents relevant to the

benefit [defendant] allegedly received.” See Am. KUSA Corp. v. Advantus Corp., No. CV 08-

3100-VBF(RCX), 2009 WL 10674756, at *3 (C.D. Cal. Sept. 29, 2009) (citing United States ex

rel. Purcell, 238 F.R.D. 321, 324 (D.C. D.C. 2006) (“defendants' profit … is not only [relevant,]

... but it is patently central to the [plaintiff's] claims.”); State Farm Mut. Ins. Co. v. CPT Med.

Servs., P.C., 375 F. Supp. 2d 141, 156 (E.D. N.Y. 2005) (financial records relevant to profit)).

       Second, quantification of the amount of unjust enrichment is necessary for the remedy of

disgorgement. The fair market value of the detainee labor is a central part of the analysis, but

disgorgement of “unjust enrichment” must be for the full value by which the labor enriched the

beneficiary. See Young, 191 P.3d at 1258, 1265 (owner “must disgorge the entire value of the

benefit she received as determined by either the fair market value of the services rendered or the

amount the improvements enhanced the value of the property”). The remedy may include

disgorging “wrongfully obtained profits.” Staff Builders Home Healthcare, Inc. v. Whitlock, 33

P.3d 424, 426 (2001). Here, the benefit to GEO from detainee labor includes, at a minimum, the

fair market value differential between a fair wage and what was paid ($1/day or food). However,

the difference between a fair wage and what GEO paid is not the only factor to be considered

when determining the scope of benefit the GEO received from its unfair labor practices. Indeed,

the amount of the profit GEO derived and retained from detainee labor at the NWDC and the




                                                                                                      A52
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 28
                                                                98 of
                                                                   of 36
                                                                      168




financial boon it received from its unfair labor practices are also part of the benefit that GEO

received. It is undisputed that NWDC and GEO did make and retain profits, and Washington is

entitled to discovery of the full “amount by which it has been unjustly enriched” by detainee

labor to pursue its prayer for relief that GEO be ordered to disgorge it. ECF 1-1 ¶7.6. “Plaintiffs

are entitled to discovery regarding their theory of recovery.” Gabriel Techs. Corp. v. Qualcomm,

Inc., No. 08CV1992 AJB MDD, 2012 WL 3150604, at *3 (S.D. Cal. Aug. 2, 2012) (allowing

discovery of financial records to determine amount to be disgorged in unjust enrichment suit).

        Third, GEO wrongly asserts that Washington’s liability case revolves around GEO’s

contract with ICE. See GEO’s Response, supra at 24 (liability evidence relates “to the proper

scope of GEO’s legal obligations, the proper construction of its contract, and its performance of

that contract in compliance with ICE’s direction;” “proper interpretations of federal and state

statutes, federal regulations and policies”). This argument misses the mark. In fact, the unjust

enrichment liability case revolves around GEO’s implied in law contract with the detainees, not

GEO’s contract with ICE. Financial documents are relevant to the actual liability theory in this

case.

        Finally, GEO attempts to dodge accountability altogether by questioning the legitimacy

of Washington’s use of its prosecutorial law enforcement authority and claiming Washington is

suing GEO, and can “shake down” any business, simply because it is “too profitable.” See GEO’s

Response, supra at 25. GEO fails to identify any evidence of prosecutorial misconduct. This is

a law enforcement case arising from GEO’s own longstanding, unjust, and unfair labor practices.

See Complaint, ECF 1-1 at ¶¶ 4.4-4.5, 4.9, 6.3-6.6. (GEO “utilizes detainee labor to operate

NWDC,” and pays detainees in food or $1/day, instead of the “adequate compensation,”

“minimum wage,” or a “fair wage” that it should have paid). Washington seeks only what is fair

and the remedy that is available under the common law: “disgorgement of unjust enrichment.”

Id. at ¶ 7.6.




                                                                                                      A53
     Case3:17-cv-05806-RJB
    Case   3:17-cv-05806-RJB Document
                              Document166-1
                                       126 Filed
                                            Filed 09/18/18
                                                  01/03/19 Page
                                                           Page 29
                                                                99 of
                                                                   of 36
                                                                      168




                b.      Disclosure of GEO’s Financial Documents Would Not Prejudice
                        GEO
        GEO claims that allowing discovery into its financial information will inflame

community-based protests against it and the for-profit prison industry. GEO’s Response, supra

at 22, fn. 2. But GEO’s corporate profits are no secret. GEO is publicly traded on the New York

Stock Exchange and reports its overall annual financials on its website. See The GEO Group,

Inc. 2001-17 Annual Reports, http://investors.geogroup.com/FinancialDocs (last checked Sept.

18, 2018).

        Washington simply seeks to obtain financial information specific to the legal claims at

the heart of this case: GEO’s unjust benefit from detainee labor at the NWDC. GEO can produce

responsive documents – to the extent necessary – pursuant to the terms of the Protective Order.

GEO’s profitability is requisite information to understand the extent of its enrichment and

calculate the disgorgement that justice demands must occur. GEO cannot credibly claim to be

prejudiced if Washington obtains, and uses, GEO’s own financial documents to prove the

elements of its unjust enrichment claim. As GEO’s financial information can – inasmuch as is

necessary – be shielded by the Protective Order, and is needed to prove liability and calculate

the remedy for Washington’s unjust enrichment claim, there is no harm or prejudice to GEO in
producing it.

                c.      Bifurcation Would Cause Prejudice and Is Inefficient
        In a last ditch attempt to shield its financial information, GEO, alternatively, argues for

two additional procedural delays: bifurcation of trial and a stay of discovery on remedies.

However, the facts related to GEO’s benefit from detainee labor at the NWDC are squarely at
issue in both the liability and remedy aspects of Washington’s case. Here, where there is a

complete overlap of factual issues, bifurcation of the trial and delay of discovery of financial

information essential to the liability phase until after the liability phase would rob Washington

of information critical to its ability to prove its case. Bifurcation in this instance is also an affront




                                                                                                            A54
       Case
     Case   3:17-cv-05806-RJBDocument
          3:17-cv-05806-RJB    Document 126 Filed
                                      166-1 Filed 01/03/19
                                                  09/18/18 Page
                                                           Page 100
                                                                30 ofof36
                                                                        168




to judicial economy and would prejudice Washington, as it would require two periods of

overlapping discovery and two duplicative trials that would draw this matter out for years. As

bifurcation would not promote convenience, expedite or economize the proceedings, and itself

would cause prejudice, it meets none of the standards of Federal Rule of Civil Procedure 42(b)

and GEO’s motion for bifurcation should be denied.

B.      GEO’s “Offset” Affirmative Defense

        In discovery, Washington also seeks financial information and documents about GEO’s

“Offset” affirmative defense. Specifically:

                INTERROGATORY NO. 8: For each year from 2005 to the present,
        please state the amount and basis for the amount of GEO’s claimed offset,
        including GEO’s calculation in its Initial Disclosures: “Offset: $17.12 per hour
        of participation in the Voluntary Work Program.”

                 RESPONSE TO NO. 8: GEO objects to this Interrogatory to the extent
        that it seeks that information protected by the attorney-client privilege, the work
        product doctrine, the common interest privilege, and/or any other applicable
        privileges or immunities. GEO further objects on the grounds that the
        Interrogatory is unduly burdensome, as it would require GEO to continuously
        supplement and amend its response without a defined end date. Subject to and
        without waiving the above stated objections, GEO answers as follows: The
        formula is described in its Initial Disclosures and the data used in calculating the
        offset come from the budget and actual expenditures of the NWDC. The rate of
        $17.12 has been established based on (1) GEO’s calculation of $28.12 as cost per
        detainee; (2) less the $1 dollar per day detainee participants are compensated for
        their participation in the VWP; and (3) less the $10 dollars per hour for the
        balance of the allegedly applicable minimum wage. GEO seeks an offset to
        reimburse ICE for ICE expenditures providing for detainees essential living
        expenses while earning minimum wages in ICE’s VWP as GEO will pass on any
        increased VWP payments to ICE by way of an equitable adjustment. Pursuant to
        Fed. R. Civ. P. 33(d), GEO will produce documents that state and describe the
        total expenditures for the relevant period that serve as the basis for the amount of
        GEO’s claimed offset. Documents that are referenced in, support, or form the
        basis for GEO’s response to this Interrogatory are forthcoming and will be
        produced in response to Plaintiff’s Request for Production No. 19. Following
        production, GEO will provide Bates number references for the documents
        produced in response to this Interrogatory.

                REQUEST FOR PRODUCTION NO. 19: Please produce all
        documents that are referenced in, support, or that form the basis of Your response
        to Interrogatory No. 8.




                                                                                                 A55
     Case
   Case   3:17-cv-05806-RJBDocument
        3:17-cv-05806-RJB    Document 126 Filed
                                    166-1 Filed 01/03/19
                                                09/18/18 Page
                                                         Page 101
                                                              31 ofof36
                                                                      168




                RESPONSE TO NO. 19: GEO objects to this Request on the grounds
       that it is unduly burdensome as it seeks “all documents . . . that form the basis”
       for GEO’s response to Interrogatory No. 8, where documents sufficient to show
       the amount and basis of GEO’s claimed offset would be reasonable and complete.
       Likewise, GEO objects to the Request as not proportionate to the needs of the
       case, as discovery of “all documents” that form the basis of the claimed offset
       does nothing to resolve any issue in the case and any burden on GEO would
       outweigh the negligible benefit Plaintiff would receive from the information.
       GEO objects to this Request to the extent that it seeks that information protected
       by the attorney-client privilege, the work product doctrine, the common interest
       privilege, and/or any other applicable privileges or immunities. GEO also objects
       to this Request as overly broad and unduly burdensome as Interrogatory No. 8
       has no defined end date and requires GEO to continuously supplement its
       responses. Subject to and without waiving GEO’s above stated objections, GEO
       will conduct a reasonable search of documents on active electronic systems and
       reasonably accessible paper storage areas that GEO reasonably believes contain
       potentially relevant information within its possession, custody, and control, to the
       extent they exist, have not already been produced, and subject to the protective
       order entered in this case, produce relevant, responsive, non-privileged
       documents sufficient to show the amount and basis of GEO’s claimed offset
       created from 2005 to January 5, 2018. In addition, GEO has already produced
       three responsive documents: GEO- State 19281, GEO-State 19283, and GEO-
       State 19286. GEO is withholding documents on the basis of the above stated
       objections.

       1.      Washington’s Argument
       GEO alleges an offset affirmative defense to Washington’s unjust enrichment award for

“costs incurred for caring for plaintiffs during their time in detention.” ECF 34, page 7 at ¶8.12,

as modified by Order on State’s Motion to Dismiss or Strike Defendant’s Counterclaims and
Affirmative Defenses, ECF 44, at 5-6 (removing first clause). In discovery, GEO quantifies its

offset at “$17.12 per hour of participation in the Voluntary Work Program.” Brenneke Decl. ¶

6, Ex. D (Resp. to Int. 8).

       Washington seeks full discovery of the underlying documents that provide the basis for

GEO’s offset affirmative defense. Brenneke Decl. ¶ 5, Ex. C (RFP 19). In response, GEO
produced three summary documents to support its quantification of the offset and indicated it

would produce all documents sufficient to show the amount and basis for the offset calculations.

See Brenneke Decl. ¶ 6, Ex. D (Resp. to RFP 19). Later, after Washington requested the

underlying documents again in a CR 37 letter, counsel for GEO changed course and refused to




                                                                                                      A56
     Case
   Case   3:17-cv-05806-RJBDocument
        3:17-cv-05806-RJB    Document 126 Filed
                                    166-1 Filed 01/03/19
                                                09/18/18 Page
                                                         Page 102
                                                              32 ofof36
                                                                      168




produce them. Id. at ¶11, Ex. G (Washington’s August 23, 2018 letter); Id. at ¶13, Ex. I (GEO’s

August 23, 2018 letter). These documents are unquestionably discoverable and the Court should

order GEO to produce them.

       In addition, GEO’s finances and profits at issue in Section A, supra, also are relevant to

GEO’s offset affirmative defense to Washington’s unjust enrichment claim, as they are

circumstances that either make it unjust for GEO to retain the benefit without payment, see

Young v. Young, 191 P.3d at 1262, or require an offset. GEO focuses on the costs incurred for

caring for detainees during their time in detention, but that is only one side of the equation. To

defend against the offset, and retain the equitable nature of the unjust enrichment remedy of

which it is a part, Washington is entitled to full discovery related to the care of the detainees

under the terms of its “per diem” GEO-ICE NWDC contract: the costs, the revenues and

reimbursements GEO receives from ICE, and the profits earned. To ensure that any offset

analysis is equitable, the Court should compel GEO to produce all of its financial and profit

records regarding the benefit it retained from the NWDC and its VWP since 2005, including the

costs, revenues and profits it derived from the care for detainees.

       2.      GEO’s Response

       The State’s arguments in support of its motion to compel the production of GEO’s

financial and profit records based on GEO’s Offset affirmative defense are moot and should be

disregarded. On September 14, 2018, GEO filed a Notice of Volunteer Dismissal of Offset

Affirmative Defense. Prior to filing the Notice of Volunteer Dismissal of Offset Defense,

GEO met and conferred with the State regarding this issue, and the State indicated that they

had no objection to GEO’s voluntary dismissal of its Offset affirmative defense. As a result,

the State’s arguments in support of its motion to compel that are based on GEO’s Offset

affirmative defense are moot and should be disregarded.




                                                                                                     A57
     Case
   Case   3:17-cv-05806-RJBDocument
        3:17-cv-05806-RJB    Document 126 Filed
                                    166-1 Filed 01/03/19
                                                09/18/18 Page
                                                         Page 103
                                                              33 ofof36
                                                                      168




       3.     Washington’s Reply
       In light of GEO’s dismissal of its offset affirmative defense, Washington respectfully

requests this Court grant the Motion to Compel GEO’s financial information and documents on

the basis of Washington’s unjust enrichment claim alone.

       Dated this 18th day of September, 2018
                                           Respectfully submitted,

                                           BOB FERGUSON
                                           Attorney General of Washington

                                           s/ Andrea Brenneke
                                           LA ROND BAKER, WSBA No. 43610
                                           MARSHA CHIEN, WSBA No. 47020
                                           ANDREA BRENNEKE, WSBA No. 22027
                                           Assistant Attorneys General
                                           Office of the Attorney General
                                           800 Fifth Avenue, Suite 2000
                                           Seattle, WA 98104
                                           (206) 464-7744
                                           larondb@atg.wa.gov
                                           marshac@atg.wa.gov
                                           andreab3@atg.wa.gov


                                           s/Joan K. Mell
                                           Joan K. Mell, WSBA No. 21319
                                           III Branches Law, PLLC
                                           1019 Regents Blvd. Ste. 204
                                           Fircrest, WA 98466
                                           Telephone: (253)566-2510
                                           Facsimilie: (281)664-4643
                                           joan@3brancheslaw.com

                                           NORTON ROSE FULBRIGHT US LLP




                                                                                                A58
  Case
Case   3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB    Document 126 Filed
                                 166-1 Filed 01/03/19
                                             09/18/18 Page
                                                      Page 104
                                                           34 ofof36
                                                                   168




                                 NORTON ROSE FULBRIGHT US LLP
                                 Andrea L. D’Ambra
                                 Norton Rose Fulbright US LLP
                                 1301 Avenue of the Americas
                                 New York, NY 10019
                                 Telephone: (212) 318-3000
                                 Facsimile: (212) 318-3400
                                 andrea.dambra@nortonrosefulbright.com

                                 Charles A. Deacon
                                 300 Convent St.
                                 San Antonio, Texas 78205
                                 Telephone: (210) 270-7133
                                 Facsimile: (210) 270-7205
                                 charlie.deacon@nortonrosefulbright.com

                                 Mark Emery
                                 799 9th Street NW, Suite 1000
                                 Washington, DC 20001-4501
                                 Telephone: (202) 662-0210
                                 Facsimile: (202) 662-4643
                                 mark.emery@nortonrosefulbright.com

                                 GREENBERG TRAURIG, LLP
                                 Scott Schipma
                                 2101 L Street, N.W.
                                 Washington, DC 20037
                                 Telephone: (202) 331-3141
                                 schipma@gtlaw.com




                                                                          A59
     Case
   Case   3:17-cv-05806-RJBDocument
        3:17-cv-05806-RJB    Document 126 Filed
                                    166-1 Filed 01/03/19
                                                09/18/18 Page
                                                         Page 105
                                                              35 ofof36
                                                                      168




                                     CERTIFICATION
       I certify that the full response by the responding party has been included in this

submission, and that prior to making this submission the parties conferred to attempt to resolve

this discovery dispute in accordance with LCR 37(a).

Dated: September 18, 2018
                                                            s/ Andrea Brenneke
                                                            ANDREA BRENNEKE




                                                                                                   A60
     Case
   Case   3:17-cv-05806-RJBDocument
        3:17-cv-05806-RJB    Document 126 Filed
                                    166-1 Filed 01/03/19
                                                09/18/18 Page
                                                         Page 106
                                                              36 ofof36
                                                                      168




                              CERTIFICATE OF SERVICE
       I hereby certify that the foregoing document was electronically filed with the United

States District Court using the CM/ECF system. I certify that all participants in the case are

registered CM/ECF users and that service will be accomplished by the appellate CM/ECF

system.


Dated: September 18, 2018
                                            s/Andrea Brenneke
                                            ANDREA BRENNEKE




                                                                                                 A61
          Case
        Case    3:17-cv-05806-RJBDocument
             3:17-cv-05806-RJB     Document 126-1Filed
                                          166-1     Filed 09/18/18Page
                                                       01/03/19     Page 1 of 168
                                                                       107    2




 1                                                         THE HONORABLE ROBERT J. BRYAN

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON

 9
        STATE OF WASHINGTON,                               NO. 3:17-cv-05806-RJB
10
                                    Plaintiff,
11                                                         [PROPOSED] ORDER GRANTING
                    v.                                     MOTION TO COMPEL DEFENDANT
12                                                         GEO’S FINANCIAL DOCUMENTS
        THE GEO GROUP, INC.,
13
                                    Defendant.
14

15
            This matter came before the Court on the LCR 37 Expedited Joint Discovery Motion
16
     To Compel Defendant GEO’s Financial Documents;
17
            The Court has considered all legal authority, briefing, and argument submitted to the
18
     Court on this matter. Having considered the foregoing and been fully informed.
19
            IT IS HEREBY ORDERED that the Motion to Compel Defendant GEO’s Financial
20
     Documents is GRANTED; and
21
            IT IS FURTHER ORDERED that defendant GEO shall search for and produce
22
     documents responsive to Washington’s discovery requests to the State of Washington within
23
     ten days of the date of this order.
24

25

26


       [PROPOSED] ORDER GRANTING                       1              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Unit
       MOTION TO COMPEL GEO’S                                              800 Fifth Avenue, Suite 2000
       FINANCIALS
                                                                                                          A62
                                                                               Seattle, WA 98104
                                                                                  (206) 442-4492
          Case
        Case    3:17-cv-05806-RJBDocument
             3:17-cv-05806-RJB     Document 126-1Filed
                                          166-1     Filed 09/18/18Page
                                                       01/03/19     Page 2 of 168
                                                                       108    2




 1          Dated this ____ day of ___________________, 2018.

 2
                                                       Honorable Robert J. Bryan
 3                                                     United States District Court Judge
 4

 5   Presented by:

 6
     /s Andrea Brenneke
 7
     OFFICE OF THE ATTORNEY GENERAL
 8   ROBERT W. FERGUSON
 9   LA ROND BAKER, WSBA No. 43610
     MARSHA CHIEN, WSBA No. 47020
10   ANDREA BRENNEKE, WSBA No. 22027
     Assistant Attorneys General
11
     Office of the Attorney General
12   800 Fifth Avenue, Suite 2000
     Seattle, WA 98104
13   (206) 464-7744
     larondb@atg.wa.gov
14   marshac@atg.wa.gov
     andreab3@atg.wa.gov
15

16

17

18

19

20

21

22

23

24

25

26


       [PROPOSED] ORDER GRANTING                   2               ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Unit
       MOTION TO COMPEL GEO’S                                           800 Fifth Avenue, Suite 2000
       FINANCIALS
                                                                                                       A63
                                                                            Seattle, WA 98104
                                                                               (206) 442-4492
  Case
Case    3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB     Document 142 Filed
                                  166-1  Filed01/03/19
                                               10/16/18 Page
                                                         Page109
                                                              1 ofof10168



                                                  The Honorable Robert J. Bryan




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON

  STATE OF WASHINGTON,                       No. 3:17-cv-05806-RJB

                           Plaintiff,        THE GEO GROUP INC’S MOTION
                                             FOR RECONSIDERATION OF ORDER
  v.                                         COMPELLING DISCOVERY OF ITS
                                             CONFIDENTIAL FINANCIAL
  THE GEO GROUP, INC.,                       INFORMATION

                                             NOTE ON MOTION CALENDAR:
                           Defendant.        October 16, 2018




                                                                                  A64
  Case
Case    3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB     Document 142 Filed
                                  166-1  Filed01/03/19
                                               10/16/18 Page
                                                         Page110
                                                              2 ofof10168



        The GEO Group, Inc. (“GEO”) moves the Court to reconsider Section C (pages 8-11) of

 the Court’s Order (ECF 133, “Order”), which compels discovery of GEO’s confidential financial

 information in connection with the State of Washington’s unjust enrichment claim. In the Order,

 the Court properly held that the “the State’s discovery requests are overbroad, complex, and ask for

 documents that may not be in existence and are not proportional to the needs of the case.” Order

 8-9. The Court also properly held that “[t]he burden and expense of responding to the discovery

 requests probably outweighs their likely benefit.” Id.       GEO recognizes that the Court has

 significantly trimmed the scope of the State’s requests.

        However, compelling any confidential financial information is of great concern to GEO

 because its disclosure can compromise GEO’s trade secrets and competitive business position. See

 Expedited Jt. Mot., ECF 126, at 5-13 (“Jt. Mot.”) (document requests). As explained below, events

 since the filing of the State’s motion to compel have confirmed GEO’s concerns that the Protective

 Order entered in this case (ECF 70, “Prot. Order”) may be insufficient to prevent the misuse and/or

 mishandling of GEO’s financial information in this case and others that GEO is defending.

        Further, GEO respectfully believes the Court erred by compelling discovery of confidential

 financial information. See Order, 8-10. GEO’s financial information is irrelevant to both GEO’s

 alleged liability and any possible restitution or disgorgement award for unjust enrichment for the

 value of detainee labor in the Voluntary Work Program (“VWP”) at the Northwest Detention Center

 (“NWDC”). In its Order, the Court did not explain how or why it reached the opposite conclusion.

 The financial information is irrelevant to the unjust enrichment claim that the State has pled, and

 GEO’s confidential information at issue is more likely to lead to harassment and prejudice against

 GEO than to materially advance any aspect of this case. Alternatively, those actions give the Court

 reason to bifurcate discovery. Consequently, reconsideration is warranted.




                                                                                                  A65
  Case
Case    3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB     Document 142 Filed
                                  166-1  Filed01/03/19
                                               10/16/18 Page
                                                         Page111
                                                              3 ofof10168



                                           ARGUMENT

        The Court may grant a motion for reconsideration upon either a showing of new facts that

 could not, with reasonable diligence, have been brought to its attention earlier or “a showing of

 manifest error” in a prior ruling. L.C.R. 7(h). A manifest error is one that is “plain and

 indisputable” and that “disregard[s] the controlling law or the credible evidence in the record.”

 Gaskill v. Travelers Ins. Co., C11-5847, 2012 WL 13026638, at *1 (W.D. Wash. Mar. 28, 2012).

 I.     New Information Indicates That Compelled Confidential Financial
        Information Is Not Sufficiently Protected.

        In the Joint Motion, GEO argued that disclosure of its highly-sensitive confidential business

 information is likely to be prejudicial either in court or in the public eye. Jt. Mot., 21-22. In

 response, the State argued that “GEO’s financial information can … be shielded by the Protective

 Order” such that “there is no harm or prejudice to GEO in producing it.” Id. at 29 (emphasis

 added). However, the State’s mishandling of confidential information since the Joint Motion was

 filed shows that GEO’s concerns are well-founded.

        The Protective Order defines “confidential information” to include “Business financial

 information.” See Prot. Order, § 2(3). The Protective Order requires any third party with access to

 confidential information produced in this case to sign an Acknowledgement and Agreement to Be

 Bound. See id. § 4.2, Exhibit A. The Protective Order covers even confidential information that

 was inadvertently disclosed. Id. § 11.2. The State’s expert, Dr. Peter Nickerson, and seven of his

 associates have signed that Acknowledgement. See WA00007688-95.

        But when the State served Dr. Nickerson’s expert report on September 20—two days after

 it filed the Joint Motion—that report contained explicit references to, and discussions of,

 proprietary business information in documents produced by GEO designated confidential, without




                                                                                                  A66
  Case
Case    3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB     Document 142 Filed
                                  166-1  Filed01/03/19
                                               10/16/18 Page
                                                         Page112
                                                              4 ofof10168



 any confidential marker on the appropriate portions of the report itself. 1 See October 3, 2018 Letter

 from D. Ellison (attached as Exhibit A to this motion). An expert report containing designated

 confidential information is fully covered by the Protective Order’s protections and subject to its

 requirements. See Prot. Order, § 3 (“The protections conferred by this agreement cover . . . (1) any

 information copied or extracted from confidential material; (2) all copies, excerpts, summaries, or

 compilations of confidential material;…”). The State and its expert failed to comply with the terms

 to which they agreed. Instead, the State forced GEO to note the violation and to request a new

 version of the expert report with the proper markings. See id. That this mishandling of GEO’s

 confidential information took place while the State was asking the Court to order GEO to disclose

 a wealth of detailed confidential information, citing the Protective Order itself as a way to avoid

 prejudice to GEO shows the very real risk of improper disclosure despite the Protective Order.

          The risk of improper disclosure is broader yet. The Protective Order expressly contemplates

 the use of confidential information in the Nwauzor case before this Court. See Prot. Order § 4.1.

 While the State’s service of Dr. Nickerson’s report on GEO enabled it to address the State’s failure,

 neither GEO nor the Court has any way to know whether the improperly-marked version of that

 report had already been disclosed to class counsel in Nwauzor. If so, did the State address its failure

 through the steps required by the Protective Order? See id. § 11.2. Have the underlying confidential

 documents or other confidential information been provided to the Nwauzor plaintiffs or other

 plaintiffs in detainee cases against GEO? Only the State can answer these questions. This

 demonstrated risk underscores the need for the Court to reconsider its decision to compel GEO to

 disclose a wide range of sensitive and proprietary financial information that is, as explained more


 1
  This use of confidential information and failure by the State to comply with the requirements of the Protective
 Order was only clear days later after a detailed review of dozens of documents cited in the State’s expert report.




                                                                                                                      A67
  Case
Case    3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB     Document 142 Filed
                                  166-1  Filed01/03/19
                                               10/16/18 Page
                                                         Page113
                                                              5 ofof10168



 fully below, irrelevant to the State’s unjust enrichment claim.

 II.    The Court Erred By Compelling Financial Information That Is Irrelevant To
        The State’s Unjust Enrichment Claim.

        In light of these risks, the Court should not compel discovery of GEO’s confidential and

 proprietary financial information without a proper showing of relevance to the State’s claims. See

 Fed. R. Civ. P. 26(b). “Unjust enrichment is the method of recovery for the value of the benefit

 retained absent any contractual relationship because notions of fairness and justice require it.”

 Young v. Young, 164 Wn.2d 477, 484, 191 P.3d 1258 (2008). The elements are “(1) the defendant

 receives a benefit, (2) the received benefit is at the plaintiff's expense, and (3) the circumstances

 make it unjust for the defendant to retain the benefit.” Id. at 484-85.

        The State’s claim, as pled, puts GEO on notice of no theory that would make GEO’s profits,

 losses, budget, or pricing information relevant. The State alleges: (1) GEO benefits from “having

 necessary work done at NWDC without bearing the financial burden of paying the minimum wage

 to those who perform such work;” (2) GEO “benefits by retaining the difference between the $1

 per day that it pays detainees and the fair wage that it should pay;” and (3) “[i]t is unjust for [GEO]

 to retain the benefit gained from its practice of failing to pay adequate compensation.” Complaint,

 ECF 1-1, ¶¶ 4.9, 6.5, 6.6. These claims are clearly limited to allegedly unpaid compensation in the

 form of hourly wages. The measure of the alleged unjust enrichment, if any, is the wage-value of

 the detainees’ work, not by any theory that makes GEO’s profits or losses at NWDC, budgets, or

 pricing considerations relevant. Surely the State would contend that the detainees’ labor had a

 value measurable in wage compensation regardless of whether NWDC operates at a profit or loss

 or how GEO sets its budgets or competitive pricing.

        The State must be held to the theory it has pled, and the Court should not compel discovery

 on a theory never noticed by the pleadings. “Federal Rule of Civil Procedure 8(a)(2) requires that




                                                                                                     A68
  Case
Case    3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB     Document 142 Filed
                                  166-1  Filed01/03/19
                                               10/16/18 Page
                                                         Page114
                                                              6 ofof10168



 the allegations in the complaint give the defendant fair notice of what the plaintiff’s claim is and

 the grounds upon which it rests.” Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968 (9th

 Cir. 2006). Accordingly, “[a] complaint guides the parties’ discovery, putting the defendant on

 notice of the evidence it needs to adduce in order to defend against the plaintiff’s allegations.”

 Coleman v. Quaker Oats Co., 232 F.3d 1271, 1292 (9th Cir. 2000) (plaintiff could not proceed at

 summary judgment on unpled theory because defendant had no notice of which actions to defend).

        Without conceding that the State’s unjust enrichment claim merits submission to a

 factfinder, GEO submits that the narrowness of the State’s unjust enrichment claim is clear in light

 of the relevant Washington Pattern Jury Instruction. That instruction calls a jury to award “the

 reasonable value of the [services performed] [work, labor, or property furnished]” if those services

 or labor were received by a defendant that “knew or should have known” that the plaintiff

 “expect[ed] payment of reasonable value.” 6A Wash. Prac., Wash. Pattern Jury Instr. Civ. WPI

 301A.02 (6th ed.). The Washington Pattern Jury Instruction on restitution uses similar language.

 See id. 303.08. These instructions illustrate that liability for unjust enrichment is limited to the

 “reasonable value” of the services performed or work furnished. The claim turns on whether a

 plaintiff expected payment for labor, and whether the defendant knew or should have known that

 the person expected payment of reasonable value for services rendered or work furnished. As

 applied here, the State’s claim alleges that GEO did not pay detainees the minimum or a “fair”

 hourly wage that they allegedly expected, but instead $1 per day. Even were this claim plausible

 or meritorious—and it is not—it would not relate to GEO’s profits, losses, budgets, or pricing.

        Citing Young, the State argued that GEO’s financial records are needed to “evaluate the

 ‘benefit’ and value of the labor provided” from GEO’s perspective. See Jt. Mot. 26. But as

 discussed, the benefit is simply the alleged hourly wage value of the labor, nothing more. The




                                                                                                   A69
  Case
Case    3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB     Document 142 Filed
                                  166-1  Filed01/03/19
                                               10/16/18 Page
                                                         Page115
                                                              7 ofof10168



 value Young assigned to the benefit conferred—the increase in the value of real property resulting

 from the plaintiff’s improvements—has no bearing in the State’s case, where the allegedly unjustly

 received “benefit” from a service would be a simple math question: the delta between the hourly

 rate the State alleges detainees should have received, and the $1 per day that they did get.

        Under no colorable theory is the State entitled to the amount VWP participants enhanced

 GEO’s corporate value, just as an employee is not entitled to the profits of his employer simply

 because he performed his duties as an employee. Moberg v. Terraqua, Inc., 199 Wash. App. 1059,

 2017 WL 3048645, at *10 (July 18, 2017) (employee whose work increased employer’s revenue

 provided no viable argument why retention of revenue was unjust). Were that the proper approach,

 every employee would seek unjust enrichment restitution in the amount his services enhanced his

 employer’s business to the extent the employees’ services increased its profitability. The State

 cited no cases reaching that result, and it conflicts directly with cases like Moberg.

        Finally, GEO submits that the State’s mishandling of GEO’s confidential information

 favors bifurcation. See Jt. Mot. 22-25. In denying GEO’s request for bifurcation, the Court noted

 that GEO “offer[ed] no explanation for why the existing protective order fails to alleviate its

 concerns.” Order 11. The State’s mishandling of GEO’s confidential information in connection

 with the State’s expert report demonstrates the serious risks even under the existing protective

 order. Accordingly, to the extent the Court compels the financial discovery, GEO respectfully

 requests that the Court should reconsider bifurcating discovery and staying this highly sensitive

 disclosure obligation at least until dispositive motions have clarified its relevance.

        Modification Sought. GEO requests the Court modify part C of the Order to deny the

 State’s motion to compel with respect to Requests For Production Nos. 38, 40, 42, 43, 51, and 52,

 or to bifurcate discovery until the information sought has become relevant.




                                                                                                A70
  Case
Case    3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB     Document 142 Filed
                                  166-1  Filed01/03/19
                                               10/16/18 Page
                                                         Page116
                                                              8 ofof10168



  Dated: October 16, 2018                  NORTON ROSE FULBRIGHT US LLP
                                           /s/ Andrea L. D’Ambra_________________
                                           Andrea L. D’Ambra
                                           1301 Avenue of the Americas
                                           New York, NY 10019
                                           Telephone: (212) 318-3000
                                           Facsimile: (212) 318-3400
                                           andrea.dambra@nortonrosefulbright.com

                                           NORTON ROSE FULBRIGHT US LLP
                                           Charles A. Deacon
                                           300 Convent St.
                                           San Antonio, Texas 78205
                                           Telephone: (210) 270-7133
                                           Facsimile: (210) 270-7205
                                           charlie.deacon@nortonrosefulbright.com

                                           NORTON ROSE FULBRIGHT US LLP
                                           Mark Emery
                                           799 9th Street NW, Suite 1000
                                           Washington, DC 20001-4501
                                           Telephone: (202) 662-0210
                                           Facsimile: (202) 662-4643
                                           mark.emery@nortonrosefulbright.com

                                           LITTLER MENDELSON P.C.
                                           Douglas E. Smith
                                           One Union Square
                                           600 University Street
                                           Suite 3200
                                           Seattle, WA 98101
                                           Telephone: (206) 623-3300
                                           Facsimile: (206) 447-6965
                                           desmith@littler.com

                                           GREENBERG TRAURIG, LLC
                                           Scott A. Schipma
                                           2101 L Street NW, STE 100
                                           Washington, DC 20037
                                           (202)-313-3141
                                           schipmas@gtlaw.com

                                           ATTORNEYS FOR DEFENDANT
                                           THE GEO GROUP, INC.




                                                                                    A71
  Case
Case    3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB     Document 142 Filed
                                  166-1  Filed01/03/19
                                               10/16/18 Page
                                                         Page117
                                                              9 ofof10168



                                 CERTIFICATE OF SERVICE

        I, Susana Medeiros, hereby certify as follows:

        I am over the age of 18, a resident of New York County, and not a party to the above

 action. On October 16, 2018, I electronically served the above Motion for Reconsideration of

 Order Compelling Discovery of GEO’s Confidential Financial Information via ECF to the

 following:

 Office of the Attorney General                      Littler Mendelson P.C.
 La Rond Baker, WSBA No. 43610                       Douglas E. Smith, WSBA No. 17319
 Marsha Chien, WSBA No. 47020                        William J. Kim, WSBA No. 46792
 Andrea Brenneke, WSBA No. 22027                     One Union Square
 Eric Mentzer, WSBA No. 21243                        600 University Street
 800 Fifth Avenue, Suite 2000                        Suite 3200
 Seattle, WA 98104                                   Seattle, WA 98101
 LaRondB@atg.wa.gov                                  (206) 623-3300
 MarshaC@atg.wa.gov                                  desmith@littler.com
 Andreab3@atg.wa.gov                                 wkim@littler.com
 EricM@atg.wa.gov
                                                     Greenberg Traurig LLP
 Norton Rose Fulbright US LLP                        Scott A. Schipma (Pro Hac Vice)
 Charles A. Deacon (Pro Hac Vice)                    Dawn A. Ellison (Pro Hac Vice)
 300 Convent St.                                     Jerry Stouck (Pro Hac Vice)
 San Antonio, TX 78205                               2101 L Street NW, STE 100
 (210)-270-7133                                      Washington, DC 20037
 charlie.deacon@nortonrosefulbright.com              (202)-313-3141
                                                     schipmas@gtlaw.com
 Norton Rose Fulbright US LLP                        ellisond@gtlaw.com
 Mark Emery (Pro Hac Vice)                           stouckj@gtlaw.com
 799 9th St. NW, Suite 1000
 Washington, DC 20001-4501
 (202)-662-0210
 mark.emery@nortonrosefulbright.com




                                                                                                A72
  Case
Case   3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB    Document 142 Filed
                                 166-1 Filed 01/03/19
                                             10/16/18 Page
                                                      Page 118
                                                           10 ofof10
                                                                   168



        I certify under penalty of perjury under the laws of the State of Washington that the above

 information is true and correct.

        DATED this 16th day of October, 2018 at New York, New York.



        __________________________




                                                                                                 A73
  Case
Case    3:17-cv-05806-RJBDocument
     3:17-cv-05806-RJB     Document 142-1Filed
                                  166-1     Filed 10/16/18Page
                                               01/03/19     Page 1 of 168
                                                               119    3




               EXHIBIT A




                                                                            A74
                                   Case
                                 Case    3:17-cv-05806-RJBDocument
                                      3:17-cv-05806-RJB     Document 142-1Filed
                                                                   166-1     Filed 10/16/18Page
                                                                                01/03/19     Page 2 of 168
                                                                                                120    3




                   Dawn Ellison
                   Tel 202.331.3159
                   Fax 202.261.4792
                   ellisond@gtlaw.com


                                                                                                                             October 3, 2018

                La Rond Baker
                Assistant Attorney General
                Wing Luke Civil Rights Unit
                Washington State Office of the Attorney General
                800 Fifth Avenue, Suite 200
                Seattle, WA 98104

                Via email

                   Re:                Confidentiality Designation in Washington v. GEO, Case No. 17-cv-05806-RJB

                   La Rond:

                   Pursuant to the parties’ Protective Order, issued by Judge Bryan on June 26, 2018 (Dkt. Entry #
                   70), GEO provides notice that the State of Washington’s (the “State’s”) expert report should be
                   designated confidential, at least in part.

                   Pursuant to Section 5.2 of the Protective Order, “a designating party may designate information
                   or items produced in this litigation by another party or non-party that contains or is derived from
                   the designating party’s own confidential information by designating for protection those parts or
                   portions of the document that qualify for protection.”

                   As a preliminary matter, GEO notes that it is hamstrung at this stage of the case in discerning the
                   exact pages of Mr. Nickerson’s report and appendices that contain information that was “derived
                   from [GEO’s] own confidential information.” As a result, GEO requests that the State, with its
                   superior understanding of its expert’s opinions and supporting materials, appropriately designate
                   as confidential all pages that contain information or opinions derived from GEO’s confidential
                   information. At the very least, pages 6, and 8-10, which cite to or discuss confidential business
                   records, should be designated confidential. See Expert Report of Peter H. Nickerson, dated
                   September 20, 2018, at 9-10 (citing GEO-State-022246 and GEO-State-022248 (both marked
                   confidential in the file name of the native excel spreadsheet, as well as the corresponding TIFF
                   image)). However, to the extent any other pages of Mr. Nickerson’s report contain opinions
                   derived from GEO’s confidential records, those pages also must be so designated.

                   Please produce an amended version of Mr. Nickerson’s report with the appropriate
                   confidentiality designations by no later than October 10, 2018.


Greenberg Traurig, LLP | Attorneys at Law
2101 L Street NW, Suite 1000 | Washington, DC 20037 | T +1 202.331.3100 | F +1 202.331.3101
Albany. Amsterdam. Atlanta. Austin. Berlin. Boca Raton. Boston. Chicago. Dallas. Delaware. Denver. Fort Lauderdale. Houston. Las Vegas. London.* Los Angeles.
                                                                         ¬


                    +                                                                                                                                                                                                                                       ∞
Mexico City. Miami. New Jersey. New York. Northern Virginia. Orange County. Orlando. Philadelphia. Phoenix. Sacramento. San Francisco. Seoul . Shanghai.
                                                                                                     ~
Silicon Valley. Tallahassee. Tampa. Tel Aviv ^. Tokyo. Warsaw. Washington, D.C. West Palm Beach. Westchester County.
                                                                                     ¤


            ¬                                                                        +                        ∞                                                                                                           ¤                          ~
Operates as: Greenberg Traurig Germany, LLP; * A separate UK registered legal entity; Greenberg Traurig, S.C.; Greenberg Traurig LLP Foreign Legal Consultant Office; ^A bra nch of Greenberg Traurig, P.A., Florida, USA; GT Tokyo Horitsu Ji musho; Greenberg Traurig Grzesiak s p.k.


                                                                                                                                                                                                                                                                       www.gtlaw.com      A75
                Case
              Case    3:17-cv-05806-RJBDocument
                   3:17-cv-05806-RJB     Document 142-1Filed
                                                166-1     Filed 10/16/18Page
                                                             01/03/19     Page 3 of 168
                                                                             121    3

        October 3, 2018
        Page 2

        Furthermore, we remind you that the parties are required to confer with each other prior to filing,
        discussing or referencing documents marked confidential in this litigation. See Protective Order
        § 4.3 (“Before filing confidential material or discussing or referencing such material in court
        filings, the filing party shall confer with the designating party to determine whether the
        designating party will remove the confidential designation, whether the document can be
        redacted, or whether a motion to seal or stipulation and proposed order is warranted.”). This
        provision will apply to any reference by the State to the confidential portions of Mr. Nickerson’s
        report and/or opinions.

        If you have any questions regarding this request, please do not hesitate to reach out to me.

                                                             Sincerely,




                                                             Dawn A. Ellison




Greenberg Traurig, LLP | Attorneys at Law

                                                                                                                 A76
                                                                                                       www.gtlaw.com
         Case
      Case    3:17-cv-05806-RJB
           3:17-cv-05806-RJB     Document
                              Document    70 Filed
                                       166-1 Filed 01/03/19
                                                   06/26/18 Page
                                                            Page 122
                                                                 1 of of
                                                                      18168
       


 ϭ                                                                   7KH+RQRUDEOH5REHUW-%U\DQ
 Ϯ

 ϯ

 ϰ

 ϱ

 ϲ

 ϳ                              81,7('67$7(6',675,&7&2857
                                :(67(51',675,&72):$6+,1*721
 ϴ

 ϵ        67$7(2):$6+,1*721                                 1RFY5-%
                                                                
ϭϬ
                   3ODLQWLII
                                                                 
ϭϭ        
               Y                                              67,38/$7('3527(&7,9(25'(5
ϭϮ        
ϭϯ        7+(*(2*5283,1&
           
ϭϰ                'HIHQGDQW
ϭϱ                                                          
ϭϲ                                  67,38/$7('3527(&7,9(25'(5
ϭϳ            7KHSDUWLHVE\DQGWKURXJKWKHLUUHVSHFWLYHFRXQVHOKDYHMRLQWO\VWLSXODWHGWRWKHWHUPVRI
ϭϴ
       WKLV3URSRVHG6WLSXODWHG3URWHFWLYH2UGHUDQGZLWKWKH&RXUWEHLQJIXOO\DGYLVHGDVWRWKHVDPH
ϭϵ
       ,7,6+(5(%<25'(5('
ϮϬ

Ϯϭ
            385326(6$1'/,0,7$7,216
ϮϮ

Ϯϯ            'LVFRYHU\ LQ WKLV DFWLRQ LV OLNHO\ WR LQYROYH SURGXFWLRQ RI FRQILGHQWLDO SURSULHWDU\ RU

Ϯϰ    SULYDWHLQIRUPDWLRQIRUZKLFKVSHFLDOSURWHFWLRQPD\EHZDUUDQWHG$FFRUGLQJO\WKHSDUWLHVKHUHE\

Ϯϱ    VWLSXODWHWRDQGSHWLWLRQWKHFRXUWWRHQWHUWKHIROORZLQJ6WLSXODWHG3URWHFWLYH2UGHUWKLV³3URWHFWLYH

Ϯϲ    2UGHU´RU³DJUHHPHQW´7KHSDUWLHVDFNQRZOHGJHWKDWWKLVDJUHHPHQWLVFRQVLVWHQWZLWK/&5F

Ϯϳ    ,WGRHVQRWFRQIHUEODQNHWSURWHFWLRQRQDOOGLVFORVXUHVRUUHVSRQVHVWRGLVFRYHU\WKHSURWHFWLRQLW

Ϯϴ    DIIRUGVIURPSXEOLFGLVFORVXUHDQGXVHH[WHQGVRQO\WRWKHOLPLWHGLQIRUPDWLRQRULWHPVWKDWDUH
                                                                                           

                                                             
                                                                                                                 A77
       
         Case
      Case    3:17-cv-05806-RJB
           3:17-cv-05806-RJB     Document
                              Document    70 Filed
                                       166-1 Filed 01/03/19
                                                   06/26/18 Page
                                                            Page 123
                                                                 2 of of
                                                                      18168
       


 ϭ    HQWLWOHG WR FRQILGHQWLDO WUHDWPHQW XQGHU WKH DSSOLFDEOH OHJDO SULQFLSOHV DQG LW GRHV QRW
 Ϯ    SUHVXPSWLYHO\HQWLWOHSDUWLHVWRILOHFRQILGHQWLDOLQIRUPDWLRQXQGHUVHDO
 ϯ
            ³&21),'(17,$/´0$7(5,$/
 ϰ
       ³&RQILGHQWLDO´ PDWHULDO VKDOO LQFOXGH WKH IROORZLQJ GRFXPHQWV DQG WDQJLEOH WKLQJV SURGXFHG RU
 ϱ
       RWKHUZLVHH[FKDQJHG
 ϲ

 ϳ             3HUVRQDOPHGLFDOUHFRUGVLQFOXGLQJSK\VLFDODQGPHQWDOKHDOWKLQIRUPDWLRQ
 ϴ
                3HUVRQDO ILQDQFLDO LQIRUPDWLRQ LQFOXGLQJ QRQSXEOLF WD[ LQIRUPDWLRQ FRQWUDFWV
 ϵ
                  H[SHQGLWXUHUHSRUWVDQGLQWHUQDOUHFRUGVRISD\PHQWRUFRVWVXPPDULHV
ϭϬ
                %XVLQHVV ILQDQFLDO LQIRUPDWLRQ LQFOXGLQJ QRQSXEOLF WD[ LQIRUPDWLRQ FRQWUDFWV
ϭϭ
                  H[SHQGLWXUHUHSRUWVDQGLQWHUQDOUHFRUGVRISD\PHQWRUFRVWVXPPDULHVWKDWLQFRUSRUDWH
ϭϮ
                  DVWDIILQJLQIRUPDWLRQDQGFRPSHQVDWLRQEVHFXULW\LQIRUPDWLRQRUFSURSULHWDU\DQG
ϭϯ
                  FRPSHWLWLYHFOLHQWDQGYHQGRULQIRUPDWLRQ
ϭϰ

ϭϱ             3HUVRQDOLPPLJUDWLRQLQIRUPDWLRQRUVWDWXVLQFOXGLQJUHVLGHQWLGHQWLILFDWLRQQXPEHUV
ϭϲ               $ILOHVDQGDOOLPPLJUDWLRQDGPLQLVWUDWLYHUHFRUGVDQGQRQSXEOLFLPPLJUDWLRQUHFRUGV
ϭϳ
                1RQSXEOLFFULPLQDOKLVWRU\DQGUHFRUGVVXFKDVMXYHQLOHDQGYLFWLPUHFRUGV
ϭϴ
                3HUVRQDO ORFDWLRQ DQG LGHQWLI\LQJ LQIRUPDWLRQ LQFOXGLQJ KRPH DGGUHVV KRPH SKRQH
ϭϵ
                  QXPEHUFHOOSKRQHQXPEHUHPDLODGGUHVVSDVVSRUWQXPEHUGULYHUV¶OLFHQVHQXPEHU
ϮϬ
                  VRFLDOVHFXULW\QXPEHUDQGELUWKGDWH
Ϯϭ

ϮϮ             *(2 VDIHW\ DQG VHFXULW\UHODWHG SROLFLHV DQG SURFHGXUHV DQG FRPPXQLFDWLRQV
Ϯϯ               LQFOXGLQJ HYDFXDWLRQ ILUH VDIHW\ VHFXULW\ V\VWHP VWDIILQJ SK\VLFDO SODQW DQG
Ϯϰ               HPHUJHQF\SURWRFROLQIRUPDWLRQ
Ϯϱ
                ,QWHUQDO*(2FRPPXQLFDWLRQVRUUHSRUWVUHJDUGLQJWKHDGPLQLVWUDWLRQRIWKH1RUWKZHVW
Ϯϲ
                  'HWHQWLRQ&HQWHURUDQ\RWKHUIDFLOLW\RUFHQWHURSHUDWHGE\WKH*(2*URXSLQFOXGLQJ
Ϯϳ

Ϯϴ

                                                                                 
                                                                                                            A78
       
         Case
      Case    3:17-cv-05806-RJB
           3:17-cv-05806-RJB     Document
                              Document    70 Filed
                                       166-1 Filed 01/03/19
                                                   06/26/18 Page
                                                            Page 124
                                                                 3 of of
                                                                      18168
       


 ϭ               LQWHUQDO DXGLWV DQG LQWHUQDO *(2 FRPPXQLFDWLRQV FRQWDLQLQJ SURSULHWDU\ DQG
 Ϯ               FRPSHWLWLYHVWDIILQJLQIRUPDWLRQRUFOLHQWDQGYHQGRULQIRUPDWLRQ
 ϯ
                &RPPXQLFDWLRQV ZLWK ,PPLJUDWLRQ DQG &XVWRPV (QIRUFHPHQW ³,&(´ RIILFLDOV
 ϰ
                  FRQWDLQLQJ VHQVLWLYH RU SURSULHWDU\ LQIRUPDWLRQ UHJDUGLQJ WKH DGPLQLVWUDWLRQ RI WKH
 ϱ
                  1RUWKZHVW'HWHQWLRQ&HQWHURUDQ\RWKHUIDFLOLW\RUFHQWHURSHUDWHGE\WKH*(2*URXS
 ϲ
                  LQFOXGLQJVWDIILQJLQIRUPDWLRQRUFRPSHWLWLYHFOLHQWDQGYHQGRULQIRUPDWLRQ
 ϳ
               &RPPXQLFDWLRQVZLWKRIILFLDOVDWWKH$PHULFDQ&RUUHFWLRQDO$VVRFLDWLRQ³$&$´DQG
 ϴ
                  RWKHUDFFUHGLWDWLRQERGLHVFRQWDLQLQJVHQVLWLYHRUSURSULHWDU\LQIRUPDWLRQUHJDUGLQJWKH
 ϵ
                  DGPLQLVWUDWLRQRIWKH1RUWKZHVW'HWHQWLRQ&HQWHURUDQ\RWKHUIDFLOLW\RUFHQWHURSHUDWHG
ϭϬ
                  E\ WKH *(2 *URXS LQFOXGLQJ VWDIILQJ LQIRUPDWLRQ RU FRPSHWLWLYH FOLHQW DQG YHQGRU
ϭϭ
                  LQIRUPDWLRQ
ϭϮ

ϭϯ            (PSOR\HHURVWHUVDQGVWDIILQJSODQVDQG
ϭϰ
               1RQSXEOLFGHSLFWLRQVRI*(2IDFLOLWLHVLQFOXGLQJEXWQRWOLPLWHGWRIDFLOLW\GLDJUDPV
ϭϱ
                  RUOD\RXWVSKRWRVDXGLRDQG&&79YLGHR
ϭϲ
            6&23(
ϭϳ

ϭϴ            7KHSURWHFWLRQVFRQIHUUHGE\WKLVDJUHHPHQWFRYHUQRWRQO\FRQILGHQWLDOPDWHULDODVGHILQHG
ϭϵ    DERYHEXWDOVRDQ\LQIRUPDWLRQFRSLHGRUH[WUDFWHGIURPFRQILGHQWLDOPDWHULDODOOFRSLHV
ϮϬ    H[FHUSWV VXPPDULHV RU FRPSLODWLRQV RI FRQILGHQWLDO PDWHULDO DQG  DQ\ WHVWLPRQ\
Ϯϭ    FRQYHUVDWLRQVRUSUHVHQWDWLRQVE\SDUWLHVRUWKHLUFRXQVHOWKDWPLJKWUHYHDOFRQILGHQWLDOPDWHULDO
ϮϮ
               +RZHYHUWKHSURWHFWLRQVFRQIHUUHGE\WKLVDJUHHPHQWGRQRWFRYHULQIRUPDWLRQWKDWLVLQ
Ϯϯ
       WKHSXEOLFGRPDLQRUEHFRPHVSDUWRIWKHSXEOLFGRPDLQWKURXJKWULDORURWKHUZLVHDQGGRHVQRW
Ϯϰ
       FRYHUSXEOLFLQIRUPDWLRQDQGUHFRUGV
Ϯϱ
            $&&(6672$1'86(2)&21),'(17,$/0$7(5,$/
Ϯϲ

Ϯϳ               %DVLF3ULQFLSOHV$UHFHLYLQJSDUW\PD\XVHFRQILGHQWLDOPDWHULDOWKDWLVGLVFORVHG

Ϯϴ    RUSURGXFHGE\DQRWKHUSDUW\RUE\DQRQSDUW\LQFRQQHFWLRQZLWKWKLVFDVHRQO\IRUSURVHFXWLQJ
                                                                                
                                                                                                           A79
       
         Case
      Case    3:17-cv-05806-RJB
           3:17-cv-05806-RJB     Document
                              Document    70 Filed
                                       166-1 Filed 01/03/19
                                                   06/26/18 Page
                                                            Page 125
                                                                 4 of of
                                                                      18168
       


 ϭ    GHIHQGLQJRUDWWHPSWLQJWRVHWWOHWKLVOLWLJDWLRQ&RQILGHQWLDOPDWHULDOGLVFORVHGSXUVXDQWWRWKLV
 Ϯ    DJUHHPHQW PD\ QRW EH XVHG IRU DQ\ EXVLQHVV RU FRPSHWLWLYH SXUSRVHV RU LQ DQ\ RWKHU OHJDO
 ϯ    SURFHHGLQJH[FHSWIRUWKHFDVHSUHVHQWO\VW\OHGChen v. Geo&DVHFY:HVWHUQ'LVWULFW
 ϰ    RI:DVKLQJWRQDVSHUPLWWHGE\RUGHURIFRXUWRUDVDJUHHGE\WKHSDUWLHV&RQILGHQWLDOPDWHULDO
 ϱ    PD\ EH GLVFORVHG RQO\ WR WKH FDWHJRULHV RI SHUVRQV DQG XQGHU WKH FRQGLWLRQV GHVFULEHG LQ WKLV
 ϲ    DJUHHPHQW&RQILGHQWLDOPDWHULDOPXVWEHVWRUHGDQGPDLQWDLQHGE\DUHFHLYLQJSDUW\DWDORFDWLRQ
 ϳ    DQG LQ D VHFXUH PDQQHU WKDW HQVXUHV WKDW DFFHVV LV OLPLWHG WR WKH SHUVRQV DXWKRUL]HG XQGHU WKLV
 ϴ    DJUHHPHQW
 ϵ
                   'LVFORVXUHRI³&RQILGHQWLDO´,QIRUPDWLRQRU,WHPV8QOHVVRWKHUZLVHRUGHUHGE\WKH
ϭϬ
       FRXUW RU SHUPLWWHG LQ ZULWLQJ E\ WKH GHVLJQDWLQJ SDUW\ D UHFHLYLQJ SDUW\ PD\ GLVFORVH DQ\
ϭϭ
       FRQILGHQWLDOPDWHULDORQO\WR
ϭϮ
                       D     WKHUHFHLYLQJSDUW\¶VFRXQVHORIUHFRUGLQWKLVDFWLRQDVZHOODVHPSOR\HHV
ϭϯ
       RIFRXQVHOWRZKRPLWLVUHDVRQDEO\QHFHVVDU\WRGLVFORVHWKHLQIRUPDWLRQIRUWKLVOLWLJDWLRQ
ϭϰ

ϭϱ                    E     WKH RIILFHUV GLUHFWRUV DQG HPSOR\HHV LQFOXGLQJ LQ KRXVH FRXQVHO RI WKH
ϭϲ    UHFHLYLQJSDUW\WRZKRPGLVFORVXUHLVUHDVRQDEO\QHFHVVDU\IRUWKLVOLWLJDWLRQXQOHVVWKHSDUWLHV
ϭϳ    DJUHH WKDW D SDUWLFXODU GRFXPHQW RU PDWHULDO SURGXFHG LV IRU $WWRUQH\¶V (\HV 2QO\ DQG LV VR
ϭϴ    GHVLJQDWHG
ϭϵ
                       F     SHUVRQVRUILUPVUHWDLQHGE\DSDUW\IRUWKHSXUSRVHRIOLWLJDWLRQVXSSRUWe.g.
ϮϬ
       HGLVFRYHU\YHQGRUVFRQWUDFWUHYLHZDWWRUQH\VWULDOMXU\FRQVXOWDQWVRUSURGXFLQJJUDSKLFRUYLVXDO
Ϯϭ
       DLGVDVORQJDVWKHVHSHUVRQVRUILUPVVLJQWKH³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H%RXQG´
ϮϮ
       ([KLELW$
Ϯϯ
                       G    H[SHUWV DQG FRQVXOWDQWV DQG WKHLU VWDII WR ZKRP GLVFORVXUH LV UHDVRQDEO\
Ϯϰ
       QHFHVVDU\ IRU WKLV OLWLJDWLRQ DQG ZKR KDYH VLJQHG WKH ³$FNQRZOHGJPHQW DQG $JUHHPHQW WR %H
Ϯϱ
       %RXQG´([KLELW$
Ϯϲ

Ϯϳ                    H     WKHFRXUW DQ\ DSSHOODWH FRXUWVV MXURUV DOWHUQDWH MXURUVFRXUW SHUVRQQHO

Ϯϴ    DQGFRXUWUHSRUWHUVDQGWKHLUVWDII
                                                                                       
                                                                                                                  A80
       
         Case
      Case    3:17-cv-05806-RJB
           3:17-cv-05806-RJB     Document
                              Document    70 Filed
                                       166-1 Filed 01/03/19
                                                   06/26/18 Page
                                                            Page 126
                                                                 5 of of
                                                                      18168
       


 ϭ                    I     DQ\PHGLDWRUVHQJDJHGE\WKHSDUWLHVDQGWKHLUVXSSRUWVWDII
 Ϯ
                       J     FRS\RULPDJLQJVHUYLFHVUHWDLQHGE\FRXQVHOWRDVVLVWLQWKHGXSOLFDWLRQRI
 ϯ
       FRQILGHQWLDO PDWHULDO SURYLGHG WKDW FRXQVHO IRU WKH SDUW\ UHWDLQLQJ WKH FRS\ RU LPDJLQJ VHUYLFH
 ϰ
       LQVWUXFWVWKHVHUYLFHQRWWRGLVFORVHDQ\FRQILGHQWLDOPDWHULDOWRWKLUGSDUWLHVDQGWRLPPHGLDWHO\
 ϱ
       UHWXUQDOORULJLQDOVDQGFRSLHVRIDQ\FRQILGHQWLDOPDWHULDO
 ϲ
                       K     GXULQJ WKHLU GHSRVLWLRQV ZLWQHVVHV LQ WKH DFWLRQ WR ZKRP GLVFORVXUH LV
 ϳ
       UHDVRQDEO\QHFHVVDU\DQGZKRKDYHVLJQHGWKH³$FNQRZOHGJPHQWDQG$JUHHPHQWWR%H%RXQG´
 ϴ
       ([KLELW$XQOHVVRWKHUZLVHDJUHHGE\WKHGHVLJQDWLQJSDUW\RURUGHUHGE\WKHFRXUW3DJHVRI
 ϵ
       WUDQVFULEHGGHSRVLWLRQWHVWLPRQ\RUH[KLELWVWRGHSRVLWLRQVWKDWUHYHDOFRQILGHQWLDOPDWHULDOPXVW
ϭϬ
       EHGHVLJQDWHGFRQILGHQWLDORQWKHUHFRUGDWGHSRVLWLRQRUDWDQ\WLPHGXULQJWKHGD\FRUUHFWLRQ
ϭϭ
       SHULRGWKHUHDIWHUVHSDUDWHO\ERXQGE\WKHFRXUWUHSRUWHUDQGPD\QRWEHGLVFORVHGWRDQ\RQHH[FHSW
ϭϮ
       DVSHUPLWWHGXQGHUWKLVDJUHHPHQW
ϭϯ

ϭϰ                    L     WKH DXWKRU RU UHFLSLHQW RI D GRFXPHQW FRQWDLQLQJ WKH LQIRUPDWLRQ RU D
ϭϱ    FXVWRGLDQRURWKHUSHUVRQZKRRWKHUZLVHSRVVHVVHGRUNQHZWKHLQIRUPDWLRQ
ϭϲ
                       M     DQ\RWKHUSHUVRQLDJUHHGWRE\WKHSDUWLHVDVORQJDVVXFKSHUVRQVFRPSO\
ϭϳ
       ZLWKWKHSURFHGXUHVHVWDEOLVKHGXQGHUWKLVDJUHHPHQWRULLSHUPLWWHGE\WKH&RXUW
ϭϴ
                   )LOLQJ &RQILGHQWLDO 0DWHULDO %HIRUH ILOLQJ FRQILGHQWLDO PDWHULDO RU GLVFXVVLQJ RU
ϭϵ
       UHIHUHQFLQJVXFKPDWHULDOLQFRXUWILOLQJVWKHILOLQJSDUW\VKDOOFRQIHUZLWKWKHGHVLJQDWLQJSDUW\WR
ϮϬ
       GHWHUPLQH ZKHWKHU WKH GHVLJQDWLQJ SDUW\ ZLOO UHPRYH WKH FRQILGHQWLDO GHVLJQDWLRQ ZKHWKHU WKH
Ϯϭ
       GRFXPHQW FDQ EH UHGDFWHG RU ZKHWKHU D PRWLRQ WR VHDO RU VWLSXODWLRQ DQG SURSRVHG RUGHU LV
ϮϮ
       ZDUUDQWHG/RFDO&LYLO5XOHJVHWVIRUWKWKHSURFHGXUHVWKDWPXVWEHIROORZHGDQGWKHVWDQGDUGV
Ϯϯ
       WKDWZLOOEHDSSOLHGZKHQDSDUW\VHHNVSHUPLVVLRQIURPWKHFRXUWWRILOHPDWHULDOXQGHUVHDO
Ϯϰ

Ϯϱ         '(6,*1$7,1*3527(&7('0$7(5,$/
Ϯϲ
                   ([HUFLVHRI5HVWUDLQWDQG&DUHLQ'HVLJQDWLQJ0DWHULDOIRU3URWHFWLRQ(DFKSDUW\RU
Ϯϳ
       QRQSDUW\ WKDW GHVLJQDWHV LQIRUPDWLRQ RU LWHPV IRU SURWHFWLRQ XQGHU WKLV DJUHHPHQW PXVW XVH
Ϯϴ

                                                                                     
                                                                                                                A81
       
         Case
      Case    3:17-cv-05806-RJB
           3:17-cv-05806-RJB     Document
                              Document    70 Filed
                                       166-1 Filed 01/03/19
                                                   06/26/18 Page
                                                            Page 127
                                                                 6 of of
                                                                      18168
       


 ϭ    UHDVRQDEOHFDUHWROLPLWDQ\VXFKGHVLJQDWLRQWRVSHFLILFPDWHULDOWKDWTXDOLILHVXQGHUWKHDSSURSULDWH
 Ϯ    VWDQGDUGV,QWKHLQWHUHVWRIFRVWFRQWDLQPHQWSDUWLHVPD\DVDQLQLWLDOPDWWHUGHVLJQDWHDQHQWLUH
 ϯ    GRFXPHQWDVFRQILGHQWLDOLIDQ\SDUWRIWKHGRFXPHQWFRQWDLQVFRQILGHQWLDOPDWHULDO,IDSDUW\ODWHU
 ϰ    ZLVKHV WR XVH D GRFXPHQW LQ D ILOLQJ RU GHSRVLWLRQ DQG EHOLHYHV WKDW RQO\ SDUW RI WKH GRFXPHQW
 ϱ    FRQWDLQVFRQILGHQWLDOLQIRUPDWLRQWKHSDUWLHVZLOOPHHWDQGFRQIHULQJRRGIDLWKDQGWKHGHVLJQDWLQJ
 ϲ    SDUW\ ZLOO SURYLGH D UHYLVHG YHUVLRQ RI WKH GRFXPHQW ZLWK D OLQH E\ OLQH GHVLJQDWLRQ RI WKH
 ϳ    FRQILGHQWLDOLQIRUPDWLRQFRQWDLQHGZLWKLQWKHGRFXPHQW6KRXOGDGHVLJQDWLQJSDUW\ZLVKWRXVH
 ϴ    LWV RZQ FRQILGHQWLDO GRFXPHQW LW PD\ UHYLVH WKH FRQILGHQWLDO GRFXPHQW¶V GHVLJQDWLRQ ZLWKRXW
 ϵ    PHHWLQJDQGFRQIHUULQJZLWKWKHUHFHLYLQJSDUW\VRORQJDVLWWLPHO\SURYLGHWKHUHFHLYLQJSDUW\
ϭϬ    ZLWK D UHYLVHG YHUVLRQ RI WKH UHGHVLJQDWHG GRFXPHQW DQG JLYHV WKH UHFHLYLQJ SDUW\  GD\V WR
ϭϭ    UHYLHZDQGPDNHLWVRZQGHWHUPLQDWLRQLIWKHGRFXPHQWRUVRPHSRUWLRQVRIWKHGRFXPHQWUHTXLUH
ϭϮ    FRQILGHQWLDOLW\SURWHFWLRQ
ϭϯ
               0DVVLQGLVFULPLQDWHRUURXWLQL]HGGHVLJQDWLRQVDUHSURKLELWHG'HVLJQDWLRQVWKDWDUHVKRZQ
ϭϰ
       WREHFOHDUO\XQMXVWLILHGRUWKDWKDYHEHHQPDGHIRUDQLPSURSHUSXUSRVHe.g.WRXQQHFHVVDULO\
ϭϱ
       HQFXPEHURUGHOD\WKHFDVHGHYHORSPHQWSURFHVVRUWRLPSRVHXQQHFHVVDU\H[SHQVHVDQGEXUGHQV
ϭϲ
       RQRWKHUSDUWLHVH[SRVHWKHGHVLJQDWLQJSDUW\WRVDQFWLRQV
ϭϳ
               ,ILWFRPHVWRDGHVLJQDWLQJSDUW\¶VDWWHQWLRQWKDWLQIRUPDWLRQRULWHPVWKDWLWGHVLJQDWHGIRU
ϭϴ
       SURWHFWLRQGRQRWTXDOLI\IRUSURWHFWLRQWKHGHVLJQDWLQJSDUW\PXVWSURPSWO\QRWLI\DOORWKHUSDUWLHV
ϭϵ
       WKDWLWLVZLWKGUDZLQJWKHPLVWDNHQGHVLJQDWLRQ
ϮϬ

Ϯϭ                0DQQHU DQG 7LPLQJ RI 'HVLJQDWLRQV ([FHSW DV RWKHUZLVH SURYLGHG LQ WKLV
ϮϮ    DJUHHPHQW VHH e.g. VHFRQG SDUDJUDSK RI VHFWLRQ D EHORZ RU DV RWKHUZLVH VWLSXODWHG RU
Ϯϯ    RUGHUHGGLVFORVXUHRUGLVFRYHU\PDWHULDOWKDWTXDOLILHVIRUSURWHFWLRQXQGHUWKLVDJUHHPHQWPXVWEH
Ϯϰ    FOHDUO\ VR GHVLJQDWHG EHIRUH RU ZKHQ WKH PDWHULDO LV GLVFORVHG RU SURGXFHG  ,Q DGGLWLRQ WR
Ϯϱ    GHVLJQDWLQJ LQIRUPDWLRQ WKDW LW KDV SURGXFHG D GHVLJQDWLQJ SDUW\ PD\ GHVLJQDWH LQIRUPDWLRQ RU
Ϯϲ    LWHPVSURGXFHGLQWKLVOLWLJDWLRQE\DQRWKHUSDUW\RUQRQSDUW\WKDWFRQWDLQVRULVGHULYHGIURPWKH
Ϯϳ    GHVLJQDWLQJ SDUW\¶V RZQ FRQILGHQWLDO LQIRUPDWLRQ E\ GHVLJQDWLQJ IRU SURWHFWLRQ WKRVH SDUWV RU

Ϯϴ    SRUWLRQVRIWKHGRFXPHQWWKDWTXDOLI\IRUSURWHFWLRQ
                                                                                       
                                                                                                                  A82
       
         Case
      Case    3:17-cv-05806-RJB
           3:17-cv-05806-RJB     Document
                              Document    70 Filed
                                       166-1 Filed 01/03/19
                                                   06/26/18 Page
                                                            Page 128
                                                                 7 of of
                                                                      18168
       


 ϭ                     D    ,QIRUPDWLRQLQGRFXPHQWDU\IRUPe.g.SDSHURUHOHFWURQLFGRFXPHQWVDQG
 Ϯ    GHSRVLWLRQH[KLELWVEXWH[FOXGLQJWUDQVFULSWVRIGHSRVLWLRQVRURWKHUSUHWULDORUWULDOSURFHHGLQJV
 ϯ    WKH GHVLJQDWLQJ SDUW\ PXVW PDUN WKH ZRUG ³&21),'(17,$/´ WR HDFK SDJH WKDW FRQWDLQV
 ϰ    FRQILGHQWLDO PDWHULDO :LWK UHVSHFW WR GRFXPHQWV FRQWDLQLQJ FRQILGHQWLDO PDWHULDO SURGXFHG LQ
 ϱ    1DWLYH)RUPDWWKHGHVLJQDWLQJSDUW\VKDOOLQFOXGHWKHDSSURSULDWHFRQILGHQWLDOLW\GHVLJQDWLRQLQWKH
 ϲ    ILOHQDPH
 ϳ
                        E    7HVWLPRQ\JLYHQLQGHSRVLWLRQRULQRWKHUSUHWULDOSURFHHGLQJVWKHSDUWLHV
 ϴ
       DQGDQ\SDUWLFLSDWLQJQRQSDUWLHVPXVWLGHQWLI\RQWKHUHFRUGGXULQJWKHGHSRVLWLRQRURWKHUSUHWULDO
 ϵ
       SURFHHGLQJDOOSURWHFWHGWHVWLPRQ\ZLWKRXWSUHMXGLFHWRWKHLUULJKWWRVRGHVLJQDWHRWKHUWHVWLPRQ\
ϭϬ
       DIWHUUHYLHZLQJWKHWUDQVFULSW$Q\SDUW\RUQRQSDUW\PD\ZLWKLQILIWHHQGD\VDIWHUUHFHLYLQJWKH
ϭϭ
       WUDQVFULSW RI WKH GHSRVLWLRQ RU RWKHU SUHWULDO SURFHHGLQJ GHVLJQDWH SRUWLRQV RI WKH WUDQVFULSW RU
ϭϮ
       H[KLELWVWKHUHWRDVFRQILGHQWLDO,IDSDUW\RUQRQSDUW\GHVLUHVWRSURWHFWFRQILGHQWLDOLQIRUPDWLRQ
ϭϯ
       DWWULDOWKHLVVXHVKRXOGEHDGGUHVVHGGXULQJWKHSUHWULDOFRQIHUHQFH
ϭϰ
                        F    2WKHUWDQJLEOHLWHPVWKHSURGXFLQJSDUW\PXVWDIIL[LQDSURPLQHQWSODFHRQ
ϭϱ
       WKH H[WHULRU RI WKH FRQWDLQHU RU FRQWDLQHUV LQ ZKLFK WKH LQIRUPDWLRQ RU LWHP LV VWRUHG WKH ZRUG
ϭϲ
       ³&21),'(17,$/´,IRQO\DSRUWLRQRUSRUWLRQVRIWKHLQIRUPDWLRQRULWHPZDUUDQWSURWHFWLRQ
ϭϳ
       WKHSURGXFLQJSDUW\WRWKHH[WHQWSUDFWLFDEOHVKDOOLGHQWLI\WKHSURWHFWHGSRUWLRQV
ϭϴ

ϭϵ                     G    0HWDGDWDZLWKUHVSHFWWRDOOGRFXPHQWVSURGXFHGWKDWFRQWDLQFRQILGHQWLDO
ϮϬ    PDWHULDOWKHGHVLJQDWLQJSDUW\ZLOODOVRLQFOXGHLQWKH/RDG)LOHWKHDSSURSULDWHFRQILGHQWLDOLW\
Ϯϭ    GHVLJQDWLRQ
ϮϮ
                    ,QDGYHUWHQW )DLOXUHV WR 'HVLJQDWH $Q LQDGYHUWHQW IDLOXUH WR GHVLJQDWH TXDOLILHG
Ϯϯ
       LQIRUPDWLRQ RU LWHPV GRHV QRW VWDQGLQJ DORQH ZDLYH WKH GHVLJQDWLQJ SDUW\¶V ULJKW WR VHFXUH
Ϯϰ
       SURWHFWLRQXQGHUWKLVDJUHHPHQWIRUVXFKPDWHULDO,IDSDUW\SURYLGHVFRQILGHQWLDOPDWHULDOZLWKRXW
Ϯϱ
       GHVLJQDWLQJLWDV³&21),'(17,$/´WKHSDUW\PD\SURYLGHWLPHO\ZULWWHQQRWLFHWRWKHUHFHLYLQJ
Ϯϲ
       SDUW\WRGHVLJQDWHWKHLQIRUPDWLRQDV³&21),'(17,$/´LQDFFRUGDQFHZLWKWKHSURYLVLRQVRIWKLV
Ϯϳ
       DJUHHPHQW 8SRQ WLPHO\ FRUUHFWLRQ RI D GHVLJQDWLRQ WKH UHFHLYLQJ SDUW\ PXVW PDNH UHDVRQDEOH
Ϯϴ

                                                                                       
                                                                                                                   A83
       
         Case
      Case    3:17-cv-05806-RJB
           3:17-cv-05806-RJB     Document
                              Document    70 Filed
                                       166-1 Filed 01/03/19
                                                   06/26/18 Page
                                                            Page 129
                                                                 8 of of
                                                                      18168
       


 ϭ    HIIRUWVWRHQVXUHWKDWWKHPDWHULDOLVWUHDWHGLQDFFRUGDQFHZLWKWKHSURYLVLRQVRIWKLVDJUHHPHQW
 Ϯ    :LWKLQ WHQ GD\V RI SURYLGLQJ ZULWWHQ QRWLFH WKDW FRQILGHQWLDO LQIRUPDWLRQ ZDV QRW DSSURSULDWHO\
 ϯ    GHVLJQDWHG XQGHU WKLV SURYLVLRQ WKH GHVLJQDWLQJ SDUW\ PXVW SURYLGH WKH UHFHLYLQJ SDUW\ ZLWK
 ϰ    UHSODFHPHQW FRSLHV RI VXFK GRFXPHQWV FRQWDLQLQJ WKH SURSHU GHVLJQDWLRQ 8SRQ UHFHLSW RI VXFK
 ϱ    UHSODFHPHQWFRSLHVWKHUHFHLYLQJSDUW\VKDOOLPPHGLDWHO\GHVWUR\DQ\FRSLHVRIWKHXQPDUNHGRU
 ϲ    LQFRUUHFWO\PDUNHGGRFXPHQWVWKLQJVLQIRUPDWLRQUHVSRQVHVRUWHVWLPRQ\ZLWKLQWKHLUFXVWRG\RU
 ϳ    FRQWURODQGWKDWFRPSO\ZLWKRXUOHJDOREOLJDWLRQV,IDGRFXPHQWWKDWKDVEHHQUHGHVLJQDWHGDV
 ϴ    FRQILGHQWLDOKDVEHHQILOHGZLWKWKHFRXUWWKHGHVLJQDWLQJSDUW\EHDUVWKHEXUGHQRIPRYLQJWKH
 ϵ    FRXUWWRUHPRYHWKHFRQILGHQWLDOGRFXPHQWDQGILOHLWXQGHUVHDO,IWKHGRFXPHQWZDVSURSHUO\
ϭϬ    GHVLJQDWHGDVFRQILGHQWLDODQGZDVPLVWDNHQO\ILOHGZLWKWKHFRXUWWKHILOLQJSDUW\KDVWKHEXUGHQ
ϭϭ    RIPRYLQJWKHFRXUWWRUHPRYHWKHFRQILGHQWLDOGRFXPHQWDQGILOHLWXQGHUVHDO
ϭϮ
            7+,5'3$57,(6
ϭϯ
                   8VHRI7KLUG3DUW\,QIRUPDWLRQ,IDSDUW\VHHNVGLVFRYHU\IURPDQRQSDUW\WRWKLV
ϭϰ
       VXLWWKHQRQSDUW\ZLOOEHSURYLGHGZLWKDFRS\RIWKLVDJUHHPHQWDQGPD\LQYRNHLWVWHUPVZLWK
ϭϱ
       UHVSHFWWRDQ\FRQILGHQWLDOLQIRUPDWLRQSURYLGHGWRWKHSDUWLHV,IDQ\FRQILGHQWLDOLQIRUPDWLRQLV
ϭϲ
       SURGXFHGE\DSHUVRQRWKHUWKDQDSDUW\SXUVXDQWWRWKLVDJUHHPHQWVXFKSHUVRQVKDOOEHFRQVLGHUHG
ϭϳ
       DGHVLJQDWLQJSDUW\DQGDOOSDUWLHVWRWKLVRUGHUVKRXOGEHWUHDWHGDVUHFHLYLQJSDUWLHV
ϭϴ

ϭϵ                7KLUG3DUW\ 'LVFORVXUH 3URKLELWHG %\ /DZ 1RWKLQJ FRQWDLQHG KHUHLQ VKDOO EH
ϮϬ    FRQVWUXHGWRUHVWULFWWKHDELOLW\RIDWKLUGSDUW\IURPREMHFWLQJWRGLVFORVXUHRILQIRUPDWLRQZLWKLQ
Ϯϭ    LWVSRVVHVVLRQFXVWRG\DQGFRQWUROSXUVXDQWWRDQ\DSSOLFDEOHIHGHUDORUVWDWHODZ7KHVHLQFOXGH
ϮϮ    EXWDUHQRWOLPLWHGWRLQIRUPDWLRQZLWKKHOGSXUVXDQWWRWKH'HSDUWPHQWRI+RPHODQG6HFXULW\¶V
Ϯϯ    ³'+6´TouhyUHJXODWLRQV86&ZKLFKH[SOLFLWO\SURKLELW'+6HPSOR\HHVLQFOXGLQJ
Ϯϰ    ,PPLJUDWLRQDQG&XVWRPV(QIRUFHPHQWSHUVRQQHOIURPSURGXFLQJ³DQ\GRFXPHQWVRUDQ\PDWHULDO
Ϯϱ    DFTXLUHGDVSDUWRIWKHSHUIRUPDQFHRIWKDWHPSOR\HH¶VGXWLHVRUE\YLUWXHRIWKDWHPSOR\HH¶VRIILFLDO
Ϯϲ    VWDWXV´ZLWKRXWDXWKRUL]DWLRQIURP'+6¶2IILFHRI*HQHUDO&RXQVHO
Ϯϳ

Ϯϴ

                                                                                   
                                                                                                              A84
       
         Case
      Case    3:17-cv-05806-RJB
           3:17-cv-05806-RJB     Document
                              Document    70 Filed
                                       166-1 Filed 01/03/19
                                                   06/26/18 Page
                                                            Page 130
                                                                 9 of of
                                                                      18168
       


 ϭ                3URWHFWLYH2UGHUVZLWK7KLUG 3DUWLHV1RWKLQJLQWKLVDJUHHPHQWSURKLELWVD SDUW\
 Ϯ    IURPQHJRWLDWLQJDVHSDUDWHSURWHFWLYHRUGHUZLWKDQ\WKLUGSDUW\SURYLGHGWKDWDOOSDUWLHVWRWKLV
 ϯ    OLWLJDWLRQDUHLQFOXGHGLQWKHQHJRWLDWLRQRIVXFKDJUHHPHQWDQGXOWLPDWHO\DJUHHWRWKHWHUPVRI
 ϰ    VXFK DJUHHPHQW DQG WKH 3DUW\ WRWKLVOLWLJDWLRQ VHHNLQJ WKH VHSDUDWH SURWHFWLYH RUGHU PRYHV WKH
 ϱ    &RXUWIRUVXFKDQRUGHU
 ϲ
                   3XEOLFO\ $YDLODEOH 7KLUG 3DUW\ ,QIRUPDWLRQ 1RWKLQJ FRQWDLQHG KHUHLQ VKDOO EH
 ϳ
       FRQVWUXHGWRUHVWULFWGLVFORVXUHDQGXVHE\WKHUHFHLYLQJSDUW\RIDQ\FRQILGHQWLDOLQIRUPDWLRQRI
 ϴ
       DQRWKHUSDUW\VKRXOGVXFKGRFXPHQWVLQIRUPDWLRQRUWKLQJVEHFRPHSXEOLFO\DYDLODEOHWKURXJKQR
 ϵ
       IDXOWRUZURQJGRLQJRIDQ\UHFHLYLQJSDUW\
ϭϬ
            &+$//(1*,1*&21),'(17,$/,7<'(6,*1$7,216
ϭϭ

ϭϮ                7LPLQJ RI &KDOOHQJHV $Q\ SDUW\ RU QRQSDUW\ PD\ FKDOOHQJH D GHVLJQDWLRQ RI
ϭϯ    FRQILGHQWLDOLW\ DW DQ\ WLPH 8QOHVV D SURPSW FKDOOHQJH WR D GHVLJQDWLQJ SDUW\¶V FRQILGHQWLDOLW\
ϭϰ    GHVLJQDWLRQ LV QHFHVVDU\ WR DYRLG IRUHVHHDEOH VXEVWDQWLDO XQIDLUQHVV XQQHFHVVDU\ HFRQRPLF
ϭϱ    EXUGHQVRUDVLJQLILFDQWGLVUXSWLRQRUGHOD\RIWKHOLWLJDWLRQDSDUW\GRHVQRWZDLYHLWVULJKWWR
ϭϲ    FKDOOHQJH D FRQILGHQWLDOLW\ GHVLJQDWLRQ E\ HOHFWLQJ QRW WR PRXQW D FKDOOHQJH SURPSWO\ DIWHU WKH
ϭϳ    RULJLQDOGHVLJQDWLRQLVGLVFORVHG
ϭϴ
                   0HHW DQG &RQIHU 7KH SDUWLHV PXVW PDNH HYHU\ DWWHPSW WR UHVROYH DQ\ GLVSXWH
ϭϵ
       UHJDUGLQJFRQILGHQWLDOGHVLJQDWLRQVZLWKRXWFRXUWLQYROYHPHQWDQGVKRXOGGLVFXVVZKHWKHUSDUWLDO
ϮϬ
       GHVLJQDWLRQRISRUWLRQVRIWKHFKDOOHQJHGGRFXPHQWZLOOUHVROYHWKHGLVSXWH$Q\PRWLRQUHJDUGLQJ
Ϯϭ
       FRQILGHQWLDOGHVLJQDWLRQVRUIRUDSURWHFWLYHRUGHUPXVWLQFOXGHDFHUWLILFDWLRQLQWKHPRWLRQRULQ
ϮϮ
       DGHFODUDWLRQRUDIILGDYLWWKDWWKHPRYDQWKDVHQJDJHGLQDJRRGIDLWKPHHWDQGFRQIHUFRQIHUHQFH
Ϯϯ
       ZLWKRWKHUDIIHFWHGSDUWLHVLQDQHIIRUWWRUHVROYHWKHGLVSXWHZLWKRXWFRXUWDFWLRQ7KHFHUWLILFDWLRQ
Ϯϰ
       PXVWOLVWWKHGDWHPDQQHUDQGSDUWLFLSDQWVWRWKHFRQIHUHQFH$JRRGIDLWKHIIRUWWRFRQIHUUHTXLUHV
Ϯϱ
       DIDFHWRIDFHPHHWLQJRUDWHOHSKRQHFRQIHUHQFH
Ϯϲ
                   -XGLFLDO ,QWHUYHQWLRQ ,I WKH SDUWLHV FDQQRW UHVROYH D FKDOOHQJH ZLWKRXW FRXUW
Ϯϳ
       LQWHUYHQWLRQWKHGHVLJQDWLQJSDUW\PD\ILOHDQGVHUYHDPRWLRQWRUHWDLQFRQILGHQWLDOLW\XQGHU/RFDO
Ϯϴ

                                                                                    
                                                                                                               A85
       
        Case
      Case    3:17-cv-05806-RJBDocument
           3:17-cv-05806-RJB     Document 70 Filed
                                        166-1 Filed 06/26/18
                                                    01/03/19 Page
                                                             Page 10
                                                                  131ofof18168
       


 ϭ    &LYLO5XOHDQGLQFRPSOLDQFHZLWK/RFDO&LYLO5XOHJLIDSSOLFDEOH7KHEXUGHQRISHUVXDVLRQ
 Ϯ    LQDQ\VXFKPRWLRQVKDOOEHRQWKHGHVLJQDWLQJSDUW\)ULYRORXVFKDOOHQJHVDQGWKRVHPDGHIRUDQ
 ϯ    LPSURSHUSXUSRVHe.g.WRKDUDVVRULPSRVHXQQHFHVVDU\H[SHQVHVDQGEXUGHQVRQRWKHUSDUWLHV
 ϰ    PD\H[SRVHWKHFKDOOHQJLQJSDUW\WRVDQFWLRQV$OOSDUWLHVVKDOOFRQWLQXHWRPDLQWDLQWKHPDWHULDO
 ϱ    LQTXHVWLRQDVFRQILGHQWLDOXQWLOWKHFRXUWUXOHVRQWKHFKDOOHQJH
 ϲ
            3527(&7(' 0$7(5,$/ 68%32(1$(' 25 25'(5(' 352'8&(' ,1 27+(5
 ϳ
       /,7,*$7,21
 ϴ
               ,IDSDUW\LVVHUYHGZLWKDVXESRHQDVHUYLFHRISURFHVVRUDFRXUWRUGHULVVXHGLQRWKHU
 ϵ
       OLWLJDWLRQ WKDW FRPSHOV GLVFORVXUH RI DQ\ LQIRUPDWLRQ RU LWHPV GHVLJQDWHG LQ WKLV DFWLRQ DV
ϭϬ
       ³&21),'(17,$/´WKDWSDUW\PXVW
ϭϭ

ϭϮ                    D    SURPSWO\QRWLI\WKHGHVLJQDWLQJSDUW\LQZULWLQJDQGLQFOXGHDFRS\RIWKH
ϭϯ    VXESRHQDRUFRXUWRUGHU
ϭϰ
                       E    SURPSWO\QRWLI\LQZULWLQJWKHSDUW\ZKRFDXVHGWKHVXESRHQDRURUGHUWR
ϭϱ
       LVVXHLQWKHRWKHUOLWLJDWLRQWKDWVRPHRUDOORIWKHPDWHULDOFRYHUHGE\WKHVXESRHQDRURUGHULV
ϭϲ
       VXEMHFWWRWKLVDJUHHPHQW6XFKQRWLILFDWLRQVKDOOLQFOXGHDFRS\RIWKLVDJUHHPHQWDQG
ϭϳ
                       F    FRRSHUDWHZLWKUHVSHFWWRDOOUHDVRQDEOHSURFHGXUHVVRXJKWWREHSXUVXHGE\
ϭϴ
       WKHGHVLJQDWLQJSDUW\ZKRVHFRQILGHQWLDOPDWHULDOPD\EHDIIHFWHG
ϭϵ

ϮϬ            2QFH QRWLILHG WKH GHVLJQDWLQJ SDUW\ VHHNLQJ WR PDLQWDLQ WKH FRQILGHQWLDOLW\ RI DQ\
Ϯϭ    LQIRUPDWLRQ VKDOO KDYH WKH VROH UHVSRQVLELOLW\ IRU REWDLQLQJ DQ\ RUGHU LW EHOLHYHV QHFHVVDU\ WR
ϮϮ    SUHYHQW GLVFORVXUH RI WKH LQIRUPDWLRQ WKDW KDYH EHHQ VXESRHQDHG UHTXHVWHG RU RUGHUHG 7KH
Ϯϯ    VXESRHQDHG SDUW\ ZLOO QRW SURGXFH DQ\ RI WKH FRQILGHQWLDO LQIRUPDWLRQ ZKLOH D PRWLRQ IRU D
Ϯϰ    SURWHFWLYHRUGHUEURXJKWE\WKHGHVLJQDWLQJSDUW\SXUVXDQWWRWKLVSDUDJUDSKLVSHQGLQJRUZKLOHDQ
Ϯϱ    DSSHDO IURP RU UHTXHVW IRU DSSHOODWH UHYLHZ RI VXFK PRWLRQ LV SHQGLQJ XQOHVV D FRXUW RUGHUV
Ϯϲ    SURGXFWLRQ RI PDWHULDOV WKDW DUH VXEMHFW WR WKLV DJUHHPHQW WKHQ SURGXFWLRQ RI VXFK PDWHULDOV
Ϯϳ    SXUVXDQWWRWKDW&RXUW2UGHUVKDOOQRWEHGHHPHGDYLRODWLRQRIWKLVDJUHHPHQW

Ϯϴ

                                                                                   
                                                                                                               A86
       
        Case
      Case    3:17-cv-05806-RJBDocument
           3:17-cv-05806-RJB     Document 70 Filed
                                        166-1 Filed 06/26/18
                                                    01/03/19 Page
                                                             Page 11
                                                                  132ofof18168
       


 ϭ         :$6+,1*72138%/,&5(&25'6$&7
 Ϯ
               1RWKLQJLQWKLV3URWHFWLYH2UGHUVKDOOEHFRQVWUXHGWRUHTXLUHWKH&LYLO5LJKWV8QLWRIWKH
 ϯ
       :DVKLQJWRQ$WWRUQH\*HQHUDO¶V2IILFHKHUHLQDIWHU³&58´WRYLRODWHWKHWHUPVRI:DVKLQJWRQ¶V
 ϰ
       3XEOLF 5HFRUGV¶ $FW 5&:  5&:  ZKLFK JRYHUQV SUHVHUYDWLRQ DQG GHVWUXFWLRQ RI
 ϱ
       JRYHUQPHQWUHFRUGVRUDQ\RWKHUVWDWXWHDGPLQLVWUDWLYHUXOHRUFRXUWUXOH,IDWDQ\WLPHWKH&58
 ϲ
       UHFHLYHVDUHTXHVWSXUVXDQWWRWKH:DVKLQJWRQ3XEOLF5HFRUGV$FW5&:WKDWZRXOGFRPSHO
 ϳ
       GLVFORVXUHRIDQ\GRFXPHQWVRULQIRUPDWLRQGHVLJQDWHGLQWKLVDFWLRQDV³&RQILGHQWLDO´WKH&58
 ϴ
       VKDOOJLYHZULWWHQQRWLFHDQGDFRS\RIWKHUHTXHVWWRWKHGHVLJQDWLQJSDUW\WKURXJKLWVDWWRUQH\RI
 ϵ
       UHFRUGZLWKLQILYHEXVLQHVVGD\VRIUHFHLYLQJWKHUHTXHVWRUGHWHUPLQLQJWKDWWKHUHTXHVWFDOOV
ϭϬ
       IRUGRFXPHQWVRULQIRUPDWLRQGHVLJQDWHGLQWKLVDFWLRQDV³&RQILGHQWLDO´,IWKHUHTXHVWLQJSDUW\
ϭϭ
       VHHNV WR FRPSHO &58 WR GLVFORVH WKH GRFXPHQWV RU LQIRUPDWLRQ GHVLJQDWHG DV ³&RQILGHQWLDO´
ϭϮ
       WKURXJK D SURFHHGLQJ EHIRUH D FRXUW RU UHJXODWRU\ ERG\ WKH &58 VKDOO SURYLGH WKH GHVLJQDWLQJ
ϭϯ
       SDUW\WKURXJKLWVDWWRUQH\RIUHFRUGZLWKQRWLFHRIWKHSURFHHGLQJZLWKLQILYHEXVLQHVVGD\VRI
ϭϰ
       VHUYLFH RI VXFK SURFHHGLQJ 7KH &58 ZLOO QRW SURGXFH FRQILGHQWLDO LQIRUPDWLRQ RU GRFXPHQWV
ϭϱ
       VXEMHFW WR VXFK D UHTXHVW XQOHVV HLWKHU DXWKRUL]HG E\ WKH GHVLJQDWLQJ SDUW\ WR GR VR RU LI WKH
ϭϲ
       GHVLJQDWLQJSDUW\VHHNVMXGLFLDOLQWHUYHQWLRQZLWKLQWKHWLPHDOORWWHGIRUWKH&58WRUHVSRQGWRWKH
ϭϳ
       UHTXHVWRUGHUHGWRGRVRE\WKHFRXUW
ϭϴ
           81$87+25,=('',6&/2685(2)3527(&7('0$7(5,$/
ϭϵ

ϮϬ            1RWKLQJ LQ WKLV VHFWLRQ LV LQWHQGHG WR PRGLI\ ZKDW WKH SDUWLHV KDYH VWLSXODWHG WR DQG
Ϯϭ    VXEPLWWHGWRWKHFRXUWDVDPRUHGHWDLOHG)HG5(YLGGRUGHU
ϮϮ
           6(&85,7<$1''$7$%5($&+
Ϯϯ
               $Q\SHUVRQLQSRVVHVVLRQRIDQRWKHU3DUW\¶VFRQILGHQWLDOLQIRUPDWLRQVKDOOH[HUFLVHWKHVDPH
Ϯϰ
       FDUHZLWKUHJDUGWRWKHVWRUDJHFXVWRG\RUXVHRIVXFKFRQILGHQWLDOLQIRUPDWLRQDVWKH\ZRXOGDSSO\
Ϯϱ
       WRWKHLURZQPDWHULDORIWKHVDPHRUFRPSDUDEOHVHQVLWLYLW\
Ϯϲ

Ϯϳ

Ϯϴ

                                                                                      
                                                                                                                   A87
       
        Case
      Case    3:17-cv-05806-RJBDocument
           3:17-cv-05806-RJB     Document 70 Filed
                                        166-1 Filed 06/26/18
                                                    01/03/19 Page
                                                             Page 12
                                                                  133ofof18168
       


 ϭ               5HDVRQDEOH 3UHFDXWLRQV  5HFHLYLQJ SDUWLHV PXVW WDNH UHDVRQDEOH SUHFDXWLRQV WR
 Ϯ    SURWHFWFRQILGHQWLDOLQIRUPDWLRQIURPORVVPLVXVHDQGXQDXWKRUL]HGDFFHVVGLVFORVXUHDOWHUDWLRQ
 ϯ    DQGGHVWUXFWLRQ6XFKPHDVXUHVVKDOOLQFOXGH
 ϰ
               D    5HDVRQDEO\ SUHYHQWLQJ XQDXWKRUL]HG SHUVRQV IURP JDLQLQJ DFFHVV WR FRQILGHQWLDO
 ϱ
       LQIRUPDWLRQSK\VLFDODFFHVVFRQWURO
 ϲ
               E    5HDVRQDEO\ SUHYHQWLQJ FRQILGHQWLDO LQIRUPDWLRQ IURP EHLQJ XVHG ZLWKRXW
 ϳ
       DXWKRUL]DWLRQORJLFDODFFHVVFRQWUROLQFOXGLQJEXWQRWOLPLWHGWRWKHXVHRISDVVZRUGV
 ϴ

 ϵ            F   5HDVRQDEO\ HQVXULQJ WKDW SHUVRQV HQWLWOHG WR XVH FRQILGHQWLDO LQIRUPDWLRQ JDLQ
ϭϬ    DFFHVVRQO\WRVXFKFRQILGHQWLDOLQIRUPDWLRQDVWKH\DUHHQWLWOHGWRDFFHVVLQDFFRUGDQFHZLWKWKHLU
ϭϭ    DFFHVVULJKWVDQGWKDWLQWKHFRXUVHRISURFHVVLQJRUXVHDQGDIWHUVWRUDJHFRQILGHQWLDOLQIRUPDWLRQ
ϭϮ    FDQQRWEHUHDGFRSLHGPRGLILHGRUGHOHWHGZLWKRXWDXWKRUL]DWLRQGDWDDFFHVVFRQWURO
ϭϯ
               G   5HDVRQDEO\HQVXULQJWKDWFRQILGHQWLDOLQIRUPDWLRQFDQQRWEHUHDGFRSLHGPRGLILHG
ϭϰ
       RU GHOHWHG ZLWKRXW DXWKRUL]DWLRQ GXULQJ HOHFWURQLF WUDQVPLVVLRQ WUDQVSRUW RU VWRUDJH RQ VWRUDJH
ϭϱ
       PHGLDDQGWKDWWKHWDUJHWHQWLWLHV IRU DQ\WUDQVIHURIFRQILGHQWLDOLQIRUPDWLRQE\PHDQV RI GDWD
ϭϲ
       WUDQVPLVVLRQIDFLOLWLHVFDQEHHVWDEOLVKHGDQGYHULILHGGDWDWUDQVIHUFRQWURO
ϭϳ
               H   5HDVRQDEO\HQVXULQJWKHHVWDEOLVKPHQWRIDQDXGLWWUDLOWRGRFXPHQWZKHWKHUDQGE\
ϭϴ
       ZKRP3URWHFWHG,QIRUPDWLRQKDYHEHHQHQWHUHGLQWRPRGLILHGLQRUUHPRYHGIURPFRQILGHQWLDO
ϭϵ
       LQIRUPDWLRQSURFHVVLQJV\VWHPVHQWU\FRQWURODQG
ϮϬ

Ϯϭ            I   5HDVRQDEO\HQVXULQJWKDWFRQILGHQWLDOLQIRUPDWLRQLVSURFHVVHGVROHO\LQDFFRUGDQFH
ϮϮ    ZLWKLQVWUXFWLRQVIURPWKHUHFHLYLQJSDUW\¶V&RXQVHORUWKHUHFHLYLQJSDUW\FRQWURORILQVWUXFWLRQV
Ϯϯ
                  %UHDFK5HVSRQVH,IWKHUHFHLYLQJSDUW\GLVFRYHUVDEUHDFKRIVHFXULW\UHODWLQJWR
Ϯϰ
       WKHFRQILGHQWLDOLQIRUPDWLRQRIDQRWKHUSDUW\WKHUHFHLYLQJSDUW\VKDOO
Ϯϱ
               D   SURYLGHZULWWHQQRWLFHWRWKHGHVLJQDWLQJSDUW\RIVXFKEUHDFKQRODWHUWKDQWZHQW\
Ϯϲ
       IRXUKRXUVRIUHFHLYLQJSDUW\¶VGLVFRYHU\RIWKHEUHDFK
Ϯϳ

Ϯϴ

                                                                                  
                                                                                                              A88
       
        Case
      Case    3:17-cv-05806-RJBDocument
           3:17-cv-05806-RJB     Document 70 Filed
                                        166-1 Filed 06/26/18
                                                    01/03/19 Page
                                                             Page 13
                                                                  134ofof18168
       


 ϭ            E   LQYHVWLJDWHDQGUHPHGLDWHWKHHIIHFWVRIWKHEUHDFKDQGSURYLGHWKHGHVLJQDWLQJSDUW\
 Ϯ    ZLWKUHDVRQDEOHDVVXUDQFHVWKDWVXFKEUHDFKVKDOOQRWUHFXUDQG
 ϯ
               F   SURYLGH VXIILFLHQW LQIRUPDWLRQ DERXW WKH EUHDFK WKDW WKH GHVLJQDWLQJ SDUW\ FDQ
 ϰ
       UHDVRQDEO\DVFHUWDLQWKHVL]HDQGVFRSHRIWKHEUHDFK
 ϱ
               ,IUHTXLUHGE\DQ\MXGLFLDORUJRYHUQPHQWDOUHTXHVWUHTXLUHPHQWRURUGHUWRGLVFORVHVXFK
 ϲ
       LQIRUPDWLRQ WKH UHFHLYLQJ SDUW\ VKDOO WDNH DOO UHDVRQDEOH VWHSV WR JLYH WKH GHVLJQDWLQJ SDUW\
 ϳ
       VXIILFLHQWSULRUQRWLFHLQRUGHUWRFRQWHVWVXFKUHTXHVWUHTXLUHPHQWRURUGHUWKURXJKOHJDOPHDQV
 ϴ
       7KH UHFHLYLQJ SDUW\ DJUHHV WR SURYLGH UHDVRQDEOH FRRSHUDWLRQ WR WKH GHVLJQDWLQJ SDUW\ RU ODZ
 ϵ
       HQIRUFHPHQWLQLQYHVWLJDWLQJDQ\ VXFK VHFXULW\ LQFLGHQW ,QDQ\HYHQWWKHUHFHLYLQJ SDUW\ VKDOO
ϭϬ
       SURPSWO\WDNHDOOQHFHVVDU\DQGDSSURSULDWHFRUUHFWLYHDFWLRQWRWHUPLQDWHWKHXQDXWKRUL]HGDFFHVV
ϭϭ
       DVLWGHHPVDSSURSULDWHLQLWVJRRGIDLWKDQGUHDVRQDEOHMXGJPHQW
ϭϮ

ϭϯ            ,I D UHFHLYLQJ SDUW\ OHDUQV WKDW E\ LQDGYHUWHQFH RU RWKHUZLVH LW KDV GLVFORVHG WKH
ϭϰ    FRQILGHQWLDOLQIRUPDWLRQWRDQ\SHUVRQRULQDQ\FLUFXPVWDQFHQRWDXWKRUL]HGXQGHUWKLV2UGHUWKH
ϭϱ    5HFHLYLQJ3DUW\PXVWDVVRRQDVLVSUDFWLFDEOHDQRWLI\LQZULWLQJWKHGHVLJQDWLQJSDUW\RIWKH
ϭϲ    XQDXWKRUL]HGGLVFORVXUHEXVHLWVEHVWHIIRUWVWRUHWULHYHDOOFRSLHVRIWKHSURWHFWHGPDWHULDOVDQG
ϭϳ    FLQIRUPWKHSHUVRQRUSHUVRQVWRZKRPXQDXWKRUL]HGGLVFORVXUHVZHUHPDGHWRWKHH[WHQWWKH
ϭϴ    SHUVRQRUSHUVRQVDUHLGHQWLILDEOHRIDOOWKHWHUPVRIWKLVSURWHFWLYHRUGHUDQGKDYHWKHSHUVRQRU
ϭϵ    SHUVRQVH[HFXWHD'HFODUDWLRQLQWKHIRUPDQQH[HGKHUHWRDV([KLELW$
ϮϬ
           1217(50,1$7,21$1'5(78512)'2&80(176
Ϯϭ
               8QOHVVSURKLELWHGE\ODZZLWKLQGD\VDIWHUWKHWHUPLQDWLRQRIWKLVDFWLRQLQFOXGLQJDOO
ϮϮ
       DSSHDOVHDFKUHFHLYLQJSDUW\PXVWUHWXUQDOOFRQILGHQWLDOPDWHULDOWRWKHSURGXFLQJSDUW\LQFOXGLQJ
Ϯϯ
       DOOFRSLHVH[WUDFWVDQGVXPPDULHVWKHUHRIRUPD\FHUWLI\WRWKHSURGXFLQJSDUW\WKDWWKH\KDYH
Ϯϰ
       GHOHWHGDQGGHVWUR\HGWKHVHPDWHULDOV
Ϯϱ

Ϯϲ            1RWZLWKVWDQGLQJ WKLV SURYLVLRQ FRXQVHO DUH HQWLWOHG WR UHWDLQ RQH DUFKLYDO FRS\ RI DOO
Ϯϳ    GRFXPHQWV ILOHG ZLWK WKH FRXUW WULDO GHSRVLWLRQ DQG KHDULQJ WUDQVFULSWV FRUUHVSRQGHQFH

Ϯϴ    GHSRVLWLRQDQGWULDOH[KLELWVH[SHUWUHSRUWVDWWRUQH\ZRUNSURGXFWDQGFRQVXOWDQWDQGH[SHUWZRUN
                                                                                  
                                                                                                              A89
       
        Case
      Case    3:17-cv-05806-RJBDocument
           3:17-cv-05806-RJB     Document 70 Filed
                                        166-1 Filed 06/26/18
                                                    01/03/19 Page
                                                             Page 14
                                                                  135ofof18168
       


 ϭ    SURGXFWHYHQLIVXFKPDWHULDOVFRQWDLQFRQILGHQWLDOPDWHULDO&RXQVHODOVRVKDOOQRWEHUHTXLUHGWR
 Ϯ    GHOHWHLQIRUPDWLRQWKDWPD\UHVLGHRQWKHLUUHVSHFWLYHSDUWLHV¶ILUPV¶RUYHQGRUV¶HOHFWURQLFGLVDVWHU
 ϯ    UHFRYHU\V\VWHPVWKDWDUHRYHUZULWWHQLQWKHQRUPDOFRXUVHRIEXVLQHVVRULQIRUPDWLRQWKDWPD\
 ϰ    UHVLGHLQHOHFWURQLFILOHVZKLFKDUHQRWUHDVRQDEO\DFFHVVLEOH6KRXOGFRXQVHONQRZRUKDYHUHDVRQ
 ϱ    WR NQRZ WKDW FRQILGHQWLDO PDWHULDO LV WR EH UHVWRUHG IURP SDUWLHV¶ ILUPV¶ RU YHQGRUV¶ HOHFWURQLF
 ϲ    GLVDVWHU UHFRYHU\ V\VWHPV RU RWKHU ORFDWLRQV QRW UHDVRQDEO\ DFFHVVLEOH FRXQVHO ZLOO PDNH
 ϳ    UHDVRQDEOHHIIRUWVWRGHVWUR\WKHVHPDWHULDOVLQJRRGIDLWK
 ϴ
               7RWKHH[WHQWFRQILGHQWLDOPDWHULDOVXEMHFWWRWKLVSURWHFWLYHRUGHULVUHWDLQHGSXUVXDQWWR
 ϵ
       WKH3XEOLF5HFRUGV¶$FW:DVK5HY&RGHDQG:DVK5HY&RGHFRXQVHOPXVWPDNH
ϭϬ
       UHDVRQDEOHHIIRUWVWRGHVWUR\WKHVHPDWHULDOVLQJRRGIDLWKXSRQH[SLUDWLRQRIWKHDSSOLFDEOHUHFRUGV
ϭϭ
       UHWHQWLRQVFKHGXOH1RWKLQJLQWKLVSURYLVLRQVKRXOGEHFRQVWUXHGWRHOLPLQDWHWKHSURGXFLQJSDUW\¶V
ϭϮ
       REOLJDWLRQWRFRPSO\ZLWKWKHQRWLFHUHTXLUHPHQWVLQ6HFWLRQRIWKLVDJUHHPHQW
ϭϯ
               7KH FRQILGHQWLDOLW\ REOLJDWLRQV LPSRVHG E\ WKLV DJUHHPHQW VKDOO UHPDLQ LQ HIIHFW XQWLO
ϭϰ
       PRGLILHGVXSHUVHGHGRUWHUPLQDWHGE\RUGHURIWKLV&RXUW
ϭϱ

ϭϲ        121:$,9(52)5,*+76
ϭϳ
               1HLWKHU WKH DJUHHPHQW RI WKH SDUWLHV ZLWK UHVSHFW WR FRQILGHQWLDO PDWHULDO QRU WKH
ϭϴ
       GHVLJQDWLRQRIDQ\LQIRUPDWLRQGRFXPHQWRUWKHOLNHDVFRQILGHQWLDOPDWHULDOQRUWKHIDLOXUHWR
ϭϵ
       PDNHVXFKGHVLJQDWLRQVKDOOEHFRQVWUXHGDV
ϮϬ
               D    HYLGHQFHZLWKUHVSHFWWRDQ\LVVXHRQWKHPHULWVLQWKLVDFWLRQ
Ϯϭ

ϮϮ            E    ZDLYLQJ RU UHVWUDLQLQJ D SDUW\ RU WKLUG SDUW\ IURP XVLQJ RU GLVFORVLQJ LWV RZQ
Ϯϯ    FRQILGHQWLDOPDWHULDODVLWGHHPVDSSURSULDWH
Ϯϰ
               F   ZDLYLQJ D SDUW\¶V ULJKW WR REMHFW WR DQ\ GLVFORVXUH RI FRQILGHQWLDO PDWHULDO RU
Ϯϱ
       SURGXFWLRQ RI DQ\ GRFXPHQWV LW GHHPV WR FRQWDLQV FRQILGHQWLDO RQ DQ\ JURXQG RWKHU WKDQ
Ϯϲ
       FRQILGHQWLDOLW\WKDWLWPD\GHHPDSSURSULDWH
Ϯϳ

Ϯϴ

                                                                                     
                                                                                                                 A90
       
        Case
      Case    3:17-cv-05806-RJBDocument
           3:17-cv-05806-RJB     Document 70 Filed
                                        166-1 Filed 06/26/18
                                                    01/03/19 Page
                                                             Page 15
                                                                  136ofof18168
       


 ϭ              G   ZDLYLQJ D SDUW\¶V ULJKW WR UHGDFW IURP DQ\ GRFXPHQWV ZKHWKHU GHVLJQDWHG
 Ϯ    ³&RQILGHQWLDO´RUQRWDQ\LQIRUPDWLRQFRQWDLQLQJSULYLOHJHGPDWHULDORUDQ\RWKHUGDWDSURWHFWHG
 ϯ    IURPGLVFORVXUHE\VWDWHRUIHGHUDOODZ
 ϰ
                 H   DOORZLQJ D SDUW\ WR DUJXH WKDW UHYLHZ RI GRFXPHQWV LV XQQHFHVVDU\ RU WKDW D
 ϱ
       SURGXFLQJSDUW\QHHGQRWFXOOQRQUHVSRQVLYHLUUHOHYDQWRURWKHUGRFXPHQWVEHIRUHSURGXFLQJWR
 ϲ
       WKHUHTXHVWLQJSDUW\
 ϳ
       5HVSHFWIXOO\VXEPLWWHGWKLVWKGD\RI-XQH
 ϴ
           %2%)(5*8621                                        125721526()8/%5,*+786//3
 ϵ                                                             
           $WWRUQH\*HQHUDORI:DVKLQJWRQ
ϭϬ                                                             
           
ϭϭ                                                             VAndrea D’Ambra_________________
           VAndrea Brenneke                   
ϭϮ                                                             $QGUHD'¶$PEUD
           /$521'%$.(5:6%$1R
                                                                $YHQXHRIWKH$PHULFDV
ϭϯ        0$56+$&+,(1:6%$1R                        1HZ<RUN1<
                                                                7HOHSKRQH
ϭϰ        $1'5($%5(11(.(:6%$1R                     )DFVLPLOH
ϭϱ        $VVLVWDQW$WWRUQH\V*HQHUDO                         DQGUHDGDPEUD#QRUWRQURVHIXOEULJKWFRP

ϭϲ        2IILFHRIWKH$WWRUQH\*HQHUDO                      

ϭϳ        )LIWK$YHQXH6XLWH                        125721526()8/%5,*+786//3
                                                                &KDUOHV$'HDFRQ
ϭϴ        6HDWWOH:$                                   &RQYHQW6W
                                                 6DQ$QWRQLR7H[DV
ϭϵ
                                                                7HOHSKRQH
ϮϬ        ODURQGE#DWJZDJRY                                  )DFVLPLOH
           PDUVKDF#DWJZDJRY                                 FKDUOLHGHDFRQ#QRUWRQURVHIXOEULJKWFRP
Ϯϭ                                                             
           DQGUHDE#DWJZDJRY                                125721526()8/%5,*+786//3
ϮϮ
           
                                                                0DUN(PHU\
Ϯϯ                                                             WK6WUHHW1:6XLWH
           $77251(<6)253/$,17,))67$7(                       :DVKLQJWRQ'&
Ϯϰ
           2):$6+,1*721                                       7HOHSKRQH
Ϯϱ                                                             )DFVLPLOH
                                                                PDUNHPHU\#QRUWRQURVHIXOEULJKWFRP
Ϯϲ
                                                                
Ϯϳ

Ϯϴ

                                                                                 
                                                                                                             A91
       
        Case
      Case    3:17-cv-05806-RJBDocument
           3:17-cv-05806-RJB     Document 70 Filed
                                        166-1 Filed 06/26/18
                                                    01/03/19 Page
                                                             Page 16
                                                                  137ofof18168
       


 ϭ                                                 125721526()8/%5,*+786//3
                                                    $QGUHD'¶$PEUD
 Ϯ
                                                    $YHQXHRIWKH$PHULFDV
 ϯ                                                 1HZ<RUN1<
                                                    7HOHSKRQH
 ϰ                                                 )DFVLPLOH
 ϱ                                                 DQGUHDGDPEUD#QRUWRQURVHIXOEULJKWFRP
                                                    
 ϲ
                                                    ,,,%5$1&+(6/$:3//&
 ϳ
                                                    -RDQ.0HOO:6%$
 ϴ
                                                    5HJHQWV%OYG6WH
 ϵ
                                                    )LUFUHVW:$
ϭϬ
                                                    3
ϭϭ
                                                    )
ϭϮ
                                                    MRDQ#EUDQFKHVODZFRP
ϭϯ
                                                    
ϭϰ                                                 $77251(<6)25'()(1'$17
                                                    7+(*(2*5283,1&
ϭϱ

ϭϲ                                             

ϭϳ

ϭϴ

ϭϵ

ϮϬ

Ϯϭ

ϮϮ

Ϯϯ

Ϯϰ

Ϯϱ

Ϯϲ

Ϯϳ

Ϯϴ

                                                                      
                                                                                            A92
       
        Case
      Case    3:17-cv-05806-RJBDocument
           3:17-cv-05806-RJB     Document 70 Filed
                                        166-1 Filed 06/26/18
                                                    01/03/19 Page
                                                             Page 17
                                                                  138ofof18168
       


 ϭ           'DWHGWKLVWKGD\RI-XQH



                                              A
 Ϯ



                                               
 ϯ

 ϰ                                       52%(57-%5<$1
                                         8QLWHG6WDWHV'LVWULFW-XGJH
 ϱ
       
 ϲ

 ϳ

 ϴ

 ϵ

ϭϬ

ϭϭ

ϭϮ

ϭϯ

ϭϰ

ϭϱ

ϭϲ

ϭϳ

ϭϴ

ϭϵ

ϮϬ

Ϯϭ

ϮϮ

Ϯϯ

Ϯϰ

Ϯϱ

Ϯϲ

Ϯϳ

Ϯϴ

                                                                     
                                                                                 A93
       
        Case
      Case    3:17-cv-05806-RJBDocument
           3:17-cv-05806-RJB     Document 70 Filed
                                        166-1 Filed 06/26/18
                                                    01/03/19 Page
                                                             Page 18
                                                                  139ofof18168
       


 ϭ                                                      (;+,%,7$
 Ϯ
                           $&.12:/('*0(17$1'$*5((0(1772%(%281'
 ϯ
                 , BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB >SULQW RU W\SH IXOO QDPH@ RI
 ϰ
       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB>SULQWRUW\SHIXOODGGUHVV@GHFODUHXQGHUSHQDOW\RI
 ϱ
       SHUMXU\WKDW,KDYHUHDGLQLWVHQWLUHW\DQGXQGHUVWDQGWKH6WLSXODWHG3URWHFWLYH2UGHUWKDWZDVLVVXHG
 ϲ
       E\WKH8QLWHG6WDWHV'LVWULFW&RXUWIRUWKH:HVWHUQ'LVWULFWRI:DVKLQJWRQRQ>GDWH@LQWKHFDVHRI
 ϳ
       State of Washington v. The GEO Group, Inc.1RFY5-%,DJUHHWRFRPSO\ZLWKDQG
 ϴ
       WREHERXQGE\DOOWKHWHUPVRIWKLV6WLSXODWHG3URWHFWLYH2UGHUDQG,XQGHUVWDQGDQGDFNQRZOHGJH
 ϵ
       WKDWIDLOXUHWRVRFRPSO\FRXOGH[SRVHPHWRVDQFWLRQVDQGSXQLVKPHQWLQWKHQDWXUHRIFRQWHPSW,
ϭϬ
       VROHPQO\SURPLVHWKDW,ZLOOQRWGLVFORVHLQDQ\PDQQHUDQ\LQIRUPDWLRQRULWHPWKDWLVVXEMHFWWR
ϭϭ
       WKLV 6WLSXODWHG 3URWHFWLYH 2UGHU WR DQ\ SHUVRQ RU HQWLW\ H[FHSW LQ VWULFW FRPSOLDQFH ZLWK WKH
ϭϮ
       SURYLVLRQVRIWKLV2UGHU
ϭϯ

ϭϰ              , IXUWKHU DJUHH WR VXEPLW WR WKH MXULVGLFWLRQ RI WKH 8QLWHG 6WDWHV 'LVWULFW &RXUW IRU WKH
ϭϱ    :HVWHUQ'LVWULFWRI:DVKLQJWRQIRUWKHSXUSRVHRIHQIRUFLQJWKHWHUPVRIWKLV6WLSXODWHG3URWHFWLYH
ϭϲ    2UGHUHYHQLIVXFKHQIRUFHPHQWSURFHHGLQJVRFFXUDIWHUWHUPLQDWLRQRIWKLVDFWLRQ
ϭϳ
       'DWH                                     
ϭϴ
       &LW\DQG6WDWHZKHUHVZRUQDQGVLJQHG                                               
ϭϵ

ϮϬ    3ULQWHGQDPH                             
Ϯϭ
       6LJQDWXUH                                
ϮϮ
       
Ϯϯ    
Ϯϰ

Ϯϱ

Ϯϲ

Ϯϳ

Ϯϴ

                                                                                         
                                                                                                                     A94
       
             Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 140 of 168




5.8 Voluntary Work                                             good order of the facility.
                                                           2. Detainees shall be able to volunteer for work
    Program                                                   assignments but otherwise shall not be required
                                                              to work, except to do personal housekeeping.
I. Purpose and Scope
                                                           3. Essential operations and services shall be
This detention standard provides detainees                    enhanced through detainee productivity.
opportunities to work and earn money while
                                                           4. The negative impact of confinement shall be
confined, subject to the number of work
                                                              reduced through decreased idleness, improved
opportunities available and within the constraints of
                                                              morale and fewer disciplinary incidents.
the safety, security and good order of the facility.
                                                           5. Detainee working conditions shall comply with
While not legally required to do so, ICE/ ERO
                                                              all applicable federal, state and local work safety
affords working detainees basic Occupational Safety
                                                              laws and regulations.
and Health Administration (OSHA) protections.
                                                           6. There shall be no discrimination regarding
This detention standard applies to the following
                                                              voluntary work program access based on any
types of facilities housing ICE/ERO detainees:
                                                              detainee’s race, religion, national origin, gender,
  •	 Service Processing Centers (SPCs);                       sexual orientation or disability.
  •	 Contract Detention Facilities (CDFs); and             7. The facility shall provide communication
                                                              assistance to detainees with disabilities and
  •	 State or local government facilities used by             detainees who are limited in their English
     ERO through Intergovernmental Service                    proficiency (LEP). The facility will provide
     Agreements (IGSAs) to hold detainees for more            detainees with disabilities with effective
     than 72 hours.                                           communication, which may include the
Procedures in italics are specifically required for           provision of auxiliary aids, such as readers,
SPCs, CDFs, and Dedicated IGSA facilities. Non-               materials in Braille, audio recordings, telephone
dedicated IGSA facilities must conform to these               handset amplifiers, telephones compatible with
procedures or adopt, adapt or establish alternatives,         hearing aids, telecommunications devices for deaf
provided they meet or exceed the intent represented           persons (TTYs), interpreters, and note-takers, as
by these procedures.                                          needed. The facility will also provide detainees
                                                              who are LEP with language assistance, including
Various terms used in this standard may be defined
                                                              bilingual staff or professional interpretation and
in standard “7.5 Definitions.”
                                                              translation services, to provide them with
II. Expected Outcomes                                         meaningful access to its programs and activities.
                                                               All written materials provided to detainees shall
The expected outcomes of this detention standard
                                                               generally be translated into Spanish. Where
are as follows (specific requirements are defined in
                                                               practicable, provisions for written translation shall
“V. Expected Practices”).
                                                               be made for other significant segments of the
1. Detainees may have opportunities to work and                population with limited English proficiency.
   earn money while confined, subject to the
                                                               Oral interpretation or assistance shall be provided
   number of work opportunities available and
                                                               to any detainee who speaks another language in
   within the constraints of the safety, security and
                                                               which written material has not been translated or


5.8 | Voluntary Work Program                            405	                                         PBNDS 2011
                                                                                                                  A95
                                                                                             (Revised December 2016)
              Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 141 of 168



   who is illiterate.                                        perimeter of non-dedicated IGSA facilities.

III. Standards Affected                                      In SPCs, CDFs, and dedicated IGSAs, low custody
                                                             detainees may work outside the secure perimeter on
This detention standard replaces “Voluntary Work             facility grounds. They must be directly supervised at
Program” dated 12/2/2008.                                    a ratio of no less than one staff member to four
This detention standard incorporates the                     detainees. The detainees shall be within sight and
requirements regarding detainees’ assigned to work           sound of that staff member at all times.
outside of a facility’s secure perimeter originally          C. Personal Housekeeping Required
communicated via a memorandum to all Field Office
Directors from the Acting Director of U.S.                   Work assignments are voluntary; however, all
Immigration and Customs Enforcement (ICE)                    detainees are responsible for personal housekeeping.
Enforcement and Removal Operations (ERO)                     Detainees are required to maintain their immediate
(11/2/2004).                                                 living areas in a neat and orderly manner by:
IV. References                                               1. making their bunk beds daily;
                                                             2. stacking loose papers;
American Correctional Association, Performance-
based Standards for Adult Local Detention                    3. keeping the floor free of debris and dividers free
Facilities, 4th Edition: 4-ALDF-5C-06, 5C-08, 5C­               of clutter; and
11(M), 6B-02.                                                4. refraining from hanging/draping clothing,
ICE/ERO Performance-based National Detention                    pictures, keepsakes, or other objects from beds,
Standards 2011:                                                 overhead lighting fixtures or other furniture.
  •   “1.2 Environmental Health and Safety”; and             D. Detainee Selection
  •   “4.1 Food Service.”                                    The facility administrator shall develop site-specific
                                                             rules for selecting work detail volunteers. These site-
V. Expected Practices                                        specific rules shall be recorded in a facility procedure
                                                             that shall include a voluntary work program
A. Voluntary Work Program
                                                             agreement. The voluntary work program agreement
Detainees shall be provided the opportunity to               shall document the facility’s program and shall be in
participate in a voluntary work program. The                 compliance with this detention standard.
detainee’s classification level shall determine the type
                                                             The primary factors in hiring a detainee as a worker
of work assignment for which he/she is eligible.
                                                             shall be his/her classification level and the specific
Generally, high custody detainees shall not be given
                                                             requirements of the job.
work opportunities outside their housing
units/living areas. Non-dedicated IGSAs will have            1. Staff shall present the detainee’s name to the shift
discretion on whether or not they will allow                    supervisor or the requesting department head.
detainees to participate in the voluntary work               2. The shift supervisor or department head shall
program.                                                        review the detainee’s classification and other
B. Work Outside the Secure Perimeter                            relevant documents in the detainee’s detention
                                                                file.
ICE detainees may not work outside the secure
                                                             3. The shift supervisor or department head shall


5.8 | Voluntary Work Program                               406                                       PBNDS 2011
                                                                                                                 A96
                                                                                            (Revised December 2016)
             Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 142 of 168



   assess the detainee’s language skills because these       H. Hours of Work
   skills affect the detainee’s ability to perform the
   specific requirements of the job under                    Detainees who participate in the volunteer work
   supervision. To the extent possible, work                 program are required to work according to a
   opportunities shall be provided to detainees who          schedule.
   are able to communicate with supervising staff            The normal scheduled workday for a detainee
   effectively and in a manner that does not                 employed full time is a maximum of 8 hours.
   compromise safety and security.                           Detainees shall not be permitted to work in excess of
4. Inquiries to staff about the detainee’s attitude and      8 hours daily, 40 hours weekly.
   behavior may be used as a factor in the                   Unexcused absences from work or unsatisfactory
   supervisor’s selection.                                   work performance may result in removal from the
Staff shall explain the rules and regulations as well as     voluntary work program.
privileges relating to the detainee worker’s status.         I. Number of Details in One Day
The detainee shall be required to sign a voluntary
work program agreement before commencing each                The facility administrator may restrict the number of
new assignment. Completed agreements shall be                work details permitted a detainee during one day.
filed in the detainee’s detention file.                      In SPCs, CDFs, and dedicated IGSAs a detainee may
                                                             participate in only one work detail per day.
E. Special Details
                                                             J. Establishing Detainee Classification
Detainees may volunteer for temporary work details
that occasionally arise. The work, which generally              Level
lasts from several hours to several days, may involve        If the facility cannot establish the classification level
labor-intensive work.                                        in which the detainee belongs, the detainee shall be
F. Discrimination in Hiring Prohibited                       ineligible for the voluntary work program.

Detainees shall not be denied voluntary work                 K. Compensation
opportunities on the basis of such factors as a              Detainees shall receive monetary compensation for
detainee’s race, religion, national origin, gender,          work completed in accordance with the facility’s
sexual orientation or disability.                            standard policy.
G. Detainees with Disabilities                               The compensation is at least $1.00 (USD) per day.
The facility shall allow, where possible, detainees          The facility shall have an established system that
with disabilities to participate in the voluntary work       ensures detainees receive the pay owed them before
program in appropriate work assignments.                     being transferred or released.
Consistent with the procedures outlined in Standard          L. Removal of Detainee from Work Detail
4.8 “Disability Identification, Assessment, and
Accommodation,” the facility shall provide                   A detainee may be removed from a work detail for
reasonable accommodations and modifications to its           such causes as:
policies, practices, and/or procedures to ensure that        1. unsatisfactory performance;
detainees with disabilities have an equal opportunity
                                                             2. disruptive behavior, threats to security, etc.;
to access, participate in, and benefit from the
voluntary work programs.                                     3. physical inability to perform the essential


5.8 | Voluntary Work Program                               407                                         PBNDS 2011
                                                                                                                  A97
                                                                                             (Revised December 2016)
             Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 143 of 168



   elements of the job due to a medical condition or        standards.
   lack of strength;                                        The facility administrator shall ensure that all
4. prevention of injuries to the detainee; and/or           department heads, in collaboration with the facility’s
                                                            safety/training officer, develop and institute
5. a removal sanction imposed by the Institution
                                                            appropriate training for all detainee workers.
   Disciplinary Panel for an infraction of a facility
   rule, regulation or policy.                              1. The voluntary work program shall operate in
                                                               compliance with the following codes and
When a detainee is removed from a work detail, the
                                                               regulations:
facility administrator shall place written
documentation of the circumstances and reasons in               a.	 Occupational Safety and Health Administration
the detainee detention file.                                        (OSHA) regulations;
Detainees may file a grievance to the local Field               b. National Fire Protection Association 101 Life
Office Director or facility administrator if they                  Safety Code; and
believe they were unfairly removed from work, in                c.	 International Council Codes (ICC).
accordance with standard “6.2 Grievance System.”
                                                                Each facility administrator’s designee is
M. Detainee Responsibility                                      responsible for providing access to complete and
The facility administrator shall establish procedures           current versions of the documents listed above.
for informing detainee volunteers about on-the-job              The facility administrator shall ensure that the
responsibilities and reporting procedures.                      facility operates in compliance with all applicable
The detainee is expected to be ready to report for              standards.
work at the required time and may not leave an              2. Upon a detainee’s assignment to a job or detail,
assignment without permission.                                 the supervisor shall provide thorough instructions
1. The detainee shall perform all assigned tasks               regarding safe work methods and, if relevant,
   diligently and conscientiously.                             hazardous materials, including:

2. The detainee may not evade attendance and                    a.	 safety features and practices demonstrated by
   performance standards in assigned activities nor                 the supervisor; and
   encourage others to do so.                                   b. recognition of hazards in the workplace,
3. The detainee shall exercise care in performing                  including the purpose for protective devices
   assigned work, using safety equipment and taking                and clothing provided, reporting deficiencies
   other precautions in accordance with the work                   to their supervisors (staff and detainees who
   supervisor’s instructions.                                      do not read nor understand English shall not
                                                                   be authorized to work with hazardous
4. In the event of a work-related injury, the detainee             materials).
   shall notify the work supervisor, who shall
   immediately implement injury-response                           A detainee shall not undertake any assignment
   procedures.                                                     before signing a voluntary work program
                                                                   agreement that, among other things, confirms
N. Detainee Training and Safety                                    that the detainee has received and understood
All detention facilities shall comply with all                     training from the supervisor about the work
applicable health and safety regulations and                       assignment.



5.8 | Voluntary Work Program                             408	                                        PBNDS 2011
                                                                                                                A98
                                                                                           (Revised December 2016)
             Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 144 of 168



      The voluntary work program agreement,                procedures for immediately and appropriately
      which each detainee is required to sign prior        responding to on-the-job injuries, including
      to commencing each new assignment, shall be          immediate notification of ICE/ERO.
      placed in the detainee’s detention file.             If a detainee is injured while performing his/her
3. For a food service assignment, medical staff, in        work assignment:
   conjunction with the U.S. Public Health Service,        1. The work supervisor shall immediately notify
   shall ensure that detainees are medically screened         facility medical staff. In the event the accident
   and certified before undertaking the assignment.           occurs in a facility that does not provide 24-hour
4. The facility shall provide detainees with safety           medical care, the supervisor shall contact the on-
   equipment that meets OSHA and other standards              call medical officer for instructions.
   associated with the task performed.                     2. First aid shall be administered as necessary.
5. The facility administrator shall ensure that the        3. Medical staff shall determine what treatment is
   facility operates in compliance with all applicable        necessary and where that treatment shall take
   standards.                                                 place.
O. Detainee Injury and Reporting                           4. The work supervisor shall complete a detainee
   Procedures                                                 accident report and submit it to the facility
                                                              administrator for review and processing and file it
The facility administrator shall implement
                                                              in the detainee’s detention file and A-file.




5.8 | Voluntary Work Program                             409                                       PBNDS 2011
                                                                                                              A99
                                                                                         (Revised December 2016)
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 145 of 168



                     ICE/DRO DETENTION STANDARD 

                         VOLUNTARY WORK PROGRAM 


I. PURPOSE AND SCOPE.                  This Detention Standard provides detainees
opportunities to work and earn money while confined, subject to the number of work
opportunities available and within the constraints of safety, security and good order.
While not legally required to do so, ICE/DRO affords working detainees basic Occupational
Safety and Health Administration (OSHA) protections.
This Detention Standard applies to the following types of facilities housing DRO detainees:
   •	 Service Processing Centers (SPCs);
   •	 Contract Detention Facilities (CDFs); and
   •	 State or local government facilities used by DRO through Intergovernmental Service
      Agreements (IGSAs) to hold detainees for more than 72 hours.
Procedures in italics are specifically required for SPCs and CDFs. IGSAs must
conform to these procedures or adopt, adapt or establish alternatives, provided they meet
or exceed the intent represented by these procedures.
Some terms used in this document may be defined in the separate Definitions Standard.

II. EXPECTED OUTCOMES. The expected outcomes of this Detention Standard are:
   1. Detainees may have opportunities to work and earn money while confined, subject
      to the number of work opportunities available and within the constraints of safety,
      security, and good order.
   2. 	Detainees will be able to volunteer for work assignments but otherwise not be
       required to work, except to do personal housekeeping.
   3. 	Essential operations and services will be enhanced through productivity from
       detainees.
   4. 	The negative impact of confinement will be reduced through less idleness, improved
       morale and fewer disciplinary incidents.
   5. 	Detainee working conditions will comply with all applicable federal, state, and local
       work safety laws and regulations.
   6. There will be no discrimination regarding voluntary work program access based on
      any detainee's race, religion, national origin, gender, sexual orientation, or disability.
   7. The applicable contents and procedures in this Standard will be communicated to
      the detainee in a language or manner which the detainee can understand.




Voluntary Work Program                         1	                              December 2, 2008

                                                                                                   A100
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 146 of 168



III. DIRECTIVES AFFECTED.           This Detention Standard replaces Voluntary Work
Program dated 9/20/2000.
This Detention Standard incorporates the requirements regarding detainees’ being
assigned to work outside of a facility’s secure perimeter originally communicated via a
memorandum to all Field Office Directors from the Acting Director of U.S. Immigration and
Customs Enforcement (2/2/2004).

IV. REFERENCES
    American Correctional Association 4th Edition, Standards for Adult Detention Facilities:
    4-ALDF-5C-06, 5C-08, 5C-11(M), 6B-02.
   Environmental Health and Safety National Detention Standard
   Food Service National Detention Standard

V. EXPECTED PRACTICES

   A. Voluntary Work Program
   Detainees who are physically and mentally able to work shall be provided the
   opportunity to participate in any voluntary work program.
   The detainee’s classification level shall determine the type of work assignment for which
   he/she is eligible.
   Level 3 detainees shall not be given work opportunities outside their housing units/living
   areas.

   B. Work Outside the Secure Perimeter
   ICE detainees may not work outside the secure perimeter of local jails and facilities
   used under Intergovernmental Service Agreements.
   In SPCs and CDFs, only detainees classified as Level 1 (or the facility’s equivalent
   “Low” custody designation) may work outside the secure perimeter on facility grounds.
   They must be directly supervised at a ratio of not less than one staff member to four
   detainees. The detainees shall be within sight and sound of that staff member at all
   times.

   C. Personal Housekeeping Required
   Work assignments are voluntary; however, all detainees are responsible for personal
   housekeeping.
   In SPCs and CDFs, detainees are required to maintain their immediate living areas in a
   neat and orderly manner by:
          Making their bunk beds daily,
          Stacking loose papers,
          Keeping the floor free of debris and dividers free of clutter, and


Voluntary Work Program                        2                             December 2, 2008

                                                                                                A101
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 147 of 168


          Not hanging/draping clothing, pictures, keepsakes, or other objects from beds,
           overhead lighting fixtures, or other furniture.

   D. Detainee Selection
   The facility administrator shall develop site-specific rules for selecting work detail
   volunteers. These site-specific rules will be recorded in a facility procedure that will
   include a voluntary work program agreement. The voluntary work program agreement
   will document the facility’s program and will be in compliance with this Detention
   Standard.
   In SPCs and CDFs, the primary factors in hiring a detainee as a worker shall be his or
   her classification level and the specific requirements of the job:
          Staff shall present the detainee's name and A-number to the shift supervisor or
           the requesting department head.
          The shift supervisor or department head shall review the detainee’s classification
           and other relevant documents in the detainee’s detention file and/or A-file.
          The shift supervisor or department head shall assess the detainee’s language
           skills as it affects the detainee’s ability to perform the specific requirements of the
           job under supervision. To the extent possible, work opportunities should be
           provided to detainees who are able to communicate with supervising staff
           effectively and in a manner that does not compromise safety and security.
          Inquiries to staff about the detainee’s attitude and behavior may be used as a
           factor in the supervisor’s selection.
   Staff shall explain the rules and regulations as well as privileges relating to the detainee
   worker’s status. The detainee is required to sign a voluntary work program
   agreement before every new assignment. Completed agreements shall be filed in the
   detainee’s detention file

   E. Special Details
   Detainees may volunteer for temporary work details that occasionally arise. The work,
   which generally lasts from several hours to several days, may involve such tasks as
   digging trenches, removing topsoil and other labor-intensive work.

   F. Discrimination in Hiring Prohibited
   Detainees shall not be denied voluntary work opportunities on the basis of such factors
   as a detainee's race, religion, national origin, gender, sexual orientation or disability.

   G. Physically and Mentally Challenged Detainees
   While medical or mental health restrictions may prevent some physically or mentally
   challenged detainees from working, those with less severe disabilities shall have the
   opportunity to participate in the voluntary work program in appropriate work
   assignments.
          The selecting official must consider the precise limitations of a disabled individual
           before rejecting that individual for selected work assignments.

Voluntary Work Program                          3	                              December 2, 2008

                                                                                                     A102
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 148 of 168


          Expediency or convenience is insufficient justification to reject or “pigeonhole” a
           detainee who, with reasonable accommodation, can perform essential functions
           of the work assignment.
          In disputed cases, the selecting official shall consult medical personnel to
           ascertain the detainee's suitability for a given project.

   H. Hours of Work
   Detainees who participate in the volunteer work program are required to work according
   to a fixed schedule.
   In SPCs and CDFs, the normal scheduled workday for a detainee employed full time is
   a maximum of 8 hours. Detainees shall not be permitted to work in excess of 8 hours
   daily, 40 hours weekly.
   Unexcused absences from work or unsatisfactory work performance may result in
   removal from the voluntary work program.

   I. 	 Number of Details in One Day
   The facility administrator may restrict the number of work details permitted a detainee
   during one day.
   In SPCs and CDFs, a detainee may participate in only one work detail per day.

   J. Facilities That Detain Criminal Aliens
   If the facility cannot establish the classification level in which the detainee belongs, the
   detainee shall be ineligible for the voluntary work program.

   K. Compensation
   Detainees shall receive monetary compensation for work completed in accordance with
   the facility’s standard policy.
   In SPCs and CDFs, the compensation is $1.00 per day. Ordinarily, it is to be paid daily,
   unless the facility has a system in place that ensures detainees receive the pay owed
   them before being transferred or released.

   L. Removal of Detainee from Work Detail
   A detainee may be removed from a work detail for such causes as:
          Unsatisfactory performance;
          Disruptive behavior, threats to security, etc.;
          Physical inability to perform all functions required by the job, whether because of
           a lack of strength or a medical condition;
          Prevention of injuries to the detainee;
          A removal sanction imposed by the Institutional Disciplinary Panel for an
           infraction of a facility rule, regulation, or policy.



Voluntary Work Program                        4	                              December 2, 2008

                                                                                                  A103
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 149 of 168


   When a detainee is removed from a work detail, the facility administrator shall place
   written documentation of the circumstances and reasons in the detainee detention file.
   M. 	Detainee Responsibility
   The facility administrator shall establish procedures for informing detainee volunteers
   about on-the-job responsibilities and reporting procedures.
   In SPCs and CDFs, the detainee is expected to be ready to report for work at the
   required time and may not leave an assignment without permission.
          The detainee shall perform all assigned tasks diligently and conscientiously.
          The detainee may not evade attendance and performance standards in assigned
           activities or encourage others to do so.
          The detainee shall exercise care in performing assigned work, using safety
           equipment and taking other precautions in accordance with the work supervisor’s
           instructions.
          In the event of a work-related injury, the detainee shall notify the work supervisor
           who shall immediately implement injury response procedures.

   N. 	Detainee Training and Safety
   All detention facilities shall comply with all applicable health and safety regulations and
   standards.
   The facility administrator shall ensure that all department heads develop and institute, in
   collaboration with the facility’s safety/training officer, appropriate training for all detainee
   workers.
   1. 	 In SPCs and CDFs the voluntary work program shall operate in compliance with:
         Occupational Safety and Health Administration (OSHA) regulations.
          National Fire Protection Association 101 Life Safety Code
          American Correctional Association Standards for Adult Local Detention Facilities,
           current edition
          International Council Codes (ICC)
       Each facility administrator’s designee is responsible for providing every SPC and
       CDF in his or her jurisdiction access to complete and current versions of the
       documents listed above.
       The facility administrator shall ensure that the facility operates in compliance with all
       applicable standards.
   2. Upon a detainee’s assignment to a job or detail, the supervisor shall provide
      thorough instructions regarding safe work methods and, if relevant, hazardous
      materials including:
              Safety features and practices demonstrated by the supervisor
              Recognition of hazards in the workplace, including the purpose for protective
               devices and clothing provided, reporting deficiencies to their supervisors.
               Staff and detainees that do not read English will not be authorized to work

Voluntary Work Program                          5	                               December 2, 2008

                                                                                                      A104
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 150 of 168


              with hazardous materials.
             A detainee shall not undertake any assignment before signing a voluntary
              work program agreement that, among other things, confirms that the
              detainee has received and understood training from the supervisor about the
              work assignment.
       The voluntary work program agreement shall be placed in the detainee’s detention
       file.
   3. For a food service assignment, medical staff, in conjunction with the Public Health
      Service, shall ensure that detainees are medically screened and certified before
      undertaking the assignment.
   4. 	 The facility shall provide detainees with safety equipment that meets OSHA and
        other standards associated with the task performed.
   5.	 The facility administrator shall ensure that the facility operates in compliance with all
       applicable standards.

   O. 	Detainee Injury and Reporting Procedures
   The facility administrator shall implement procedures for immediately and appropriately
   responding to on-the-job injuries, including immediate notification of ICE/DRO.
   In SPCs and CDFs, if a detainee is injured while performing his or her work assignment:
       1. 	The work supervisor shall immediately notify the facility medical staff. In the
           event that the accident occurs in a facility that does not provide 24-hour medical
           care, the supervisor shall contact the on-call medical officer for instructions.
       2. 	 First aid shall be administered when necessary.
       3. 	Medical staff shall determine what treatment is necessary and where that
           treatment shall take place.
       4. 	 The work supervisor shall complete a detainee accident report and submit it to
            the facility administrator for review and processing and file it in the detainee’s
            detention file and A-file.


Standard Approved:


   James T. Hayes, Jr. /s/       	                        12/5/2008
_____________________________                       _______________
James T. Hayes, Jr.                                    Date
Director
Office of Detention and Removal Operations




Voluntary Work Program                         6	                              December 2, 2008

                                                                                                   A105
       Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 151 of 168


                         INS DETENTION STANDARD
                               VOLUNTARY WORK PROGRAM


I.      POLICY

        Every facility with a work program will provide detainees the opportunity to work and earn
        money. While not legally required to do so, INS affords working detainees basic
        Occupational Safety and Health Administration (OSHA) protections.

II.     APPLICABILITY

        The standards provided in this Detention Standard shall apply to the following facilities
        housing INS detainees:
        1. Service Processing Centers (SPCs);
        2. Contract Detention Facilities (CDFs); and
        3. State or local government facilities used by INS through Intergovernmental Service
           Agreements (IGSAs) to hold detainees for more than 72 hours; referred to as "IGSA
           facilities."
        Within the document additional implementing procedures are identified for SPCs and CDFs.
        Those procedures appear in italics. IGSA facilities may find such procedures useful as
        guidelines. IGSAs may adopt, adapt or establish alternatives to, the procedures specified for
        SPCs/CDFs, provided they meet or exceed the objective represented by each standard.

        See the separate “Definitions” Standard for the meaning of certain terms used in this
        document.

III.    STANDARDS AND PROCEDURES

A.      Voluntary Work Program

        Detainees who are physically and mentally able to work will be provided the opportunity to
        participate in any voluntary work program.

        The detainee’s classification level will determine the type of work assignment for which he/she
        is eligible.

        General work assignments at SPCs/CDFs do not require specific skills. A sample of work
        assignments and corresponding classification levels follows:




Voluntary Work Program                                                               September 20, 2000
                                                                                                          A106
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 152 of 168


                         Work Assignment                                              Level

               1. Kitchen worker (either shift)                               1-2 (and 3, if screened
                                                                                   for violence)
               2. Recreation/Library/Barber                                   1-2 (and 3, if screened
                                                                                   for violence)
               3. Living area clean-up/janitorial                                    1-3
               4. Area cleaning (inside facility)                                    1-3
               5. Area cleaning (outside facility)                                   1
               6. Evening workers (unit janitorial)                                  1-2
               7. Evening workers (building janitorial)                              1-2
               8. Processing                                                         1-2
               9. Bus detail                                                         1-3
               10. Maintenance                                                       1-2
               11. Lawn care                                                         1-3
               12. Laundry                                                           1-2

B.     Voluntary Work Program Objectives

       Through the voluntary work program:

       1.      Physically and mentally able detainees are gainfully employed while contributing to
               the orderly operation of the facility;

       2.      Essential operations and services improve through the productivity of detainees; and

       3.      Inactivity-induced idleness and disciplinary-code violations will decline.

C.     Required Work Assignments

       Work assignments are voluntary. However, all detainees are responsible for personal
       housekeeping.

       In SPCs/CDFs, detainees are required to maintain their immediate living areas in a neat and
       orderly manner. This involves making their bunk beds daily, stacking loose papers, keeping
       the floor free of debris and dividers free of clutter, and hanging/draping no articles of
       clothing, pictures, keepsakes, or other objects from beds, overhead lighting fixtures, or other
       furniture.

D.     Voluntary Special Details

       Detainees may volunteer for the temporary work details that occasionally arise. The work,
       which generally last from several hours to several days, can involve digging trenches,
       removing topsoil, and other labor-intensive work. Level-3 detainees will not, under any
       circumstances, work outside the secure outer perimeter. With immediate supervision, lower
       categories of level-3 detainees may participate in special details.



Voluntary Work Program                          2                                   September 20, 2000
                                                                                                         A107
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 153 of 168


E.      Detainee Selection

       The OIC shall develop site-specific rules for selecting work detail volunteers.

       In SPCs/CDFs, these general procedures apply:

       a.      Staff will present the detainee's name and A-number to the shift supervisor or the
               requesting department head.

       b.      The shift supervisor/department head will review the detainee’s detention file and/or
               A-file for classification purpose, scanning documents that might provide relevant
               information.

       c.      Inquiries to staff members about the detainee’s attitude and behavior may affect the
               supervisor’s selection.

       d.      Staff will explain the rules and regulations as well as privileges relating to the
               detainee worker’s status.

       The primary factors in hiring a detainee as a worker will be his/her classification level and
       the specific requirements of the job.

F.     Discrimination in Hiring Detainee Workers

       Volunteering detainees will not be denied work opportunities based on non-merit factors,
       such as social group, race, religion, sex, physical or mental handicaps, or national origin.

G.     Physically and Mentally Challenged Detainees

       INS maintains custody of physically and mentally challenged detainees whose disabilities
       range from minor to debilitating. While some of these individuals' medical restrictions will
       prevent them from working, those with less severe disabilities will have the opportunity to
       participate in the voluntary work program, in appropriate work projects.

       The selecting official must consider the precise limitations of a disabled individual before
       rejecting certain work assignments. Expediency or convenience will not justify the rejection
       or pigeonholing of a detainee who, with reasonable accommodation, can perform the essential
       function of the work involved. In disputed cases, the official will consult medical personnel
       to ascertain the detainee's assignability with regard to a given project.

H.     Hours of Work

       Detainees participating in the volunteer work program are required to work according to a
       fixed schedule.




Voluntary Work Program                         3                                  September 20, 2000
                                                                                                       A108
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 154 of 168


       In SPCs/CDFs, the normal scheduled workday for a detainee employed full-time is a
       maximum of 8 hours. Detainees who wish to participate in the work program will not be
       permitted to work in excess of 8 hours daily, 40 hours weekly.

       Unexcused absences from work or unsatisfactory work performance may result in removal
       from the voluntary work program

I.      Work Restrictions

       The OIC may restrict the number of work details permitted a detainee during one day.

       In SPCs/CDFs, a detainee may participate in only one work detail per day. Also, the
       detainee is required to sign a voluntary work program agreement before every new
       assignment. Completed agreements will be filed in the detainee’s detention file. (Sample
       agreement attached).

J.      Facilities That Detain Criminal Aliens

       If the facility cannot establish the classification level in which the detainee belongs, the
       detainee shall be ineligible for the voluntary work program.

K.     Compensation

       Detainees shall receive monetary compensation for work completed in accordance with the
       facility’s standard policy.

       In SPCs/CDFs, the stipend is $1.00 per day, to be paid daily.

L.      Removal of Detainee from Work Detail

       A detainee may be removed from a work detail for cause. Upon removing a detainee from
       a work detail, the OIC shall place a written justification in the detainee’s detention file.

       A non-exhaustive list of reasons for removal follows:

       1.      Unsatisfactory performance.

       2.      Disruptive behavior, threats to security, etc.

       3.      Infraction of a facility rule, regulation or policy, leading to removal from a work
               details as a sanction imposed by the Institutional Disciplinary Panel.

       4.      Physical inability to perform all functions required by the job, whether because of a
               lack of strength or a medical condition. Such detainees may be removed from a work
               detail to prevent future injuries.




Voluntary Work Program                          4                                 September 20, 2000
                                                                                                       A109
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 155 of 168


M.     Detainee Responsibility

       The OIC will establish procedures for informing detainee volunteers about on-the-job
       responsibilities and reporting procedures.

       In SPCs/CDFs, the detainee is expected to be ready to report for work at the required time.
       The detainee may not leave an assignment without permission.

       The detainee will perform all assigned tasks diligently and conscientiously. Removal from the
       work detail and/or disciplinary action may result when a detainee evades attendance and
       performance standards in assigned activities, or encourages others to do so.

       The detainee will exercise care in performing assigned work, using safety equipment and other
       precautions in accordance with the work supervisor’s instructions. In the event of a work-
       related injury, the detainee shall notify the work supervisor, who will immediately implement
       injury-response procedures (see section III. O., below).

N.     Detainee Training and Safety

       All detention facilities shall comply with all applicable health and safety regulations and
       standards.

       The OIC shall ensure that all department heads develop and institutes, in conjunction with the
       facility’s training officer, appropriate training for all detainee workers.

       1.      In all SPCs/CDFs the Voluntary Work Program shall operate in compliance with the
               following:

               a.        Occupational Safety and Health Administration (OSHA) regulations set forth
                         in 29 CFR Parts 1910, 1926, and 1960 (current indexes attached);
               b.        National Fire Protection Association 101 Life Safety Code (current index
                         attached);
               c.        American Correctional Association Standards for Adult Local Detention
                         Facilities (see section IV., below);
               d.        INS Environmental Occupational Safety and Health Program Handbook.

       2.      Upon the detainee’s assignment to a job or detail, the supervisor shall provide
               thorough instructions regarding safe work methods and, if relevant, hazardous
               materials. The supervisor shall demonstrate safety features and practices. Workers
               will learn to recognize hazards in the workplace, to understand the protective devices
               and clothing provided, and to report deficiencies to their supervisors. INS will not
               tolerate "lack of knowledge or skill" as an accident’s cause. Therefore, the detainee
               shall undertake no assignment before signing a voluntary work program agreement.
               Among other things, by signing the agreement the detainee confirms he/she has
               received and understood training about the assigned job from the supervisor. This
               agreement will be placed in the detainee’s detention file.



Voluntary Work Program                          5                                  September 20, 2000
                                                                                                        A110
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 156 of 168


       3.      Medical staff, working with the Public Health Service, will ensure detainees are
               medically screened and certified before undertaking a food service assignment.

       4.      The facility will provide detainees with safety equipment that meets OSHA and other
               standards associated with the task performed.

       5.      Each Regional Safety and Health Officer (RSHO) shall be responsible for providing
               every SPC/CDF in his/her region with complete and current copies of the documents
               listed in III.N.1., above, including 29 CFR Parts 1910, 1926 and 1960. The OIC
               shall ensure that the facility operates in compliance with all currently applicable
               standards.

0.     Detainee Injury and Reporting Procedures

       The OIC shall implement procedures for immediately and appropriately responding to on-the-
       job injuries, including immediate notification of INS.

       In SPCs/CDFs, if a detainee is injured while performing his/her work assignment, the
       following procedures apply:

       1.      The work supervisor will immediately notify the facility medical staff. In the event
               that the accident occurs in a facility that does not provide 24-hour medical coverage,
               the supervisor will contact the on-call medical officer for instructions.

       2.      First aid will be administered when necessary.

       3.      Medical staff will determine what treatment is necessary and where that treatment
               will take place.

       4.      The work supervisor will complete a detainee accident report and submit it to the
               OIC for review and processing. A copy of this report will be placed in the detainee’s
               A-file.




Voluntary Work Program                         6                                   September 20, 2000
                                                                                                        A111
      Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 157 of 168


IV.    AMERICAN CORRECTIONAL ASSOCIATION STANDARDS REFERENCED:

       American Correctional Association 3rd Edition, Standards for Adult Detention Facilities:
       3-ALDF-3E-04, 5A-01, 5A-03, 5A-04, 5A-05, 5A-06, 5A-08, 5A-13.




                                        Approval of Standard




Voluntary Work Program                       7                                 September 20, 2000
                                                                                                    A112
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 158 of 168



                        Detainee Voluntary Work Program Agreement
                     Service Processing Center/Contract Detention Facility
                                   [Insert Facility Name]




                       Detainee Voluntary Work Program Agreement:



Detainees that participate in the volunteer work program will not be permitted to work in excess
of 8 hours daily or 40 hours weekly.

Detainees that participate in the volunteer work program are required to work according to an
assigned work schedule and to participate in all work-related training. Unexcused absence from
work or unsatisfactory work performance could result in removal from the voluntary work
program. Detainees must adhere to all safety regulations and to all medical and grooming
standards associated with the work assignment. Compensation shall be $1.00 per day.



I,____________________________, A#_________________, have read, understand, and agree
       (Detainee name)
to comply with the above. I have received and understand relevant safety training regarding my
work assignment:


__________________________
      Work Assignment


__________________________                                         _______________
      Detainee Signature                                                 Date




                                                                                                   A113
     Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 159 of 168




               U.S. Immigration and Naturalization Service
                        NATIONAL DETENTION STANDARDS
                            MONITORING INSTRUMENT

Policy: In every facility offering a voluntary work program, INS detainees will have the
opportunity to work and earn money by participating. While not legally required, INS
affords detainee workers basic Occupational Safety and Health Administration (OSHA)
protections.


                             VOLUNTARY WORK PROGRAM
                    Components                      Yes   No         Remarks
1.   Does the facility have a voluntary work
     program?
      If yes, do detainees participate?
2.   Does staff maintain a written chart with
     work assignments and the corresponding
     classification levels?
3.   Does the Voluntary Work Program:
     a. Contribute to detainee morale and the
         orderly operation of the facility?
     b. Improve operations and services?
     c. Reduce restlessness and disciplinary
         code violations?
4.   Does      detainee     housekeeping      meet
     neatness and cleanliness standards?
5.   Do low level-three detainees have the
     opportunity to participate in special details?
      a. If yes, do they ever work outside the
          outer perimeter?
6.   Do written procedures govern selection of
     detainees for the Voluntary Work Program?
     a. Do the same procedures apply for
           replacement workers as for “new”
           workers?
     b. Does staff always follow written
           procedures?
     c. Is merit the sole selection criterion?
7.   Do physically and mentally challenged
     detainees participate in the program?
     a. If yes, how many physically challenged
          are currently employed?
     b. How many mentally challenged?




                                                                                           A114
   Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 160 of 168



                               VOLUNTARY WORK PROGRAM
                    Components                     Yes No   Remarks
8. Does the facility comply with work-hour
    requirements for detainees, not exceeding:
    a. Eight hours a day?
     b. Forty hours a week?
9. Do exceptions occur regularly?
    a. If yes, certain times of the month?
    b. Certain times of year?
10. Do detainee volunteers work according to
    a. Fixed schedule?
11. Do volunteers receive the $1/day stipend?
12. Has every participating detainee signed the
    Voluntary Work Program agreement?
13. If the OIC removes a detainee from a work
    detail, does staff place the written
    justification for the action in the detainee’s
    detention file?
    a. Is this a matter of written procedure?
14. Does staff ensure that detainee volunteers
    understand their responsibilities as workers
    before they join the work program?
    a. In accordance with written procedure?
15. Does the voluntary work program meet:
     a. OSHA standards?
     b. NFPA standards?
     c. ACA standards?
     d. EOSH standards?
16. Does medical staff screen and formally
    certify detainee food service volunteers?
    a. If yes, before the assignment begins?
    b. Is this a matter of written procedure?
17. Do detainees receive safety equipment/
    training sufficient for the assignment?
18.Does the OIC have the latest OSHA
   standards? NFPA? ACA? EOSH?
19.Is the proper procedure followed when an
     alien is injured on the job?




                                                                          A115
       Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 161 of 168




               U.S. Immigration and Naturalization Service
                        NATIONAL DETENTION STANDARDS
                            MONITORING INSTRUMENT

                            VOLUNTARY WORK PROGRAM

Verification Sources:

The following may serve as sources of information for auditors verifying the
facility’s compliance with this detention standard:

                 SOURCE                TIME      DATE               LOCATION
A.   Facility’s written work program
     policies and procedures
B.   Observing on-the-job volunteers
C.   A-files/detention files
D.   OSHA standards
E.   NFPA standards
F.   ACA standards
G.   EOSH standards
H.   Detainee and staff interviews

Facilities must complete the attached Plan of Action for bringing operations into
compliance. For each element found out of compliance, the plan of action will specify
remedial action and the estimated timetable for compliance.

Remarks: (Record significant facts, observations, other sources used, etc.)




Auditor’s Signature


Date




                                                                                        A116
                             Case
                           Case    3:17-cv-05806-RJBDocument
                                3:17-cv-05806-RJB     Document 19 Filed
                                                             166-1 Filed 11/17/17
                                                                         01/03/19 Page
                                                                                  Page 5162
                                                                                         of 373
                                                                                            of 168

                  AWARDICONTRACT                                          I'·TKllCOHTRACTllARA1UORlllR                              • llWVCO                                       IPAOI!   OF MOU
1 CONTRACT t""1C Mil ,_,., IHO
HSCEDH-15-D-00015
                                                                             UHDIR OPAS fltc:fft *1
                                                                                                                                I,,09/28/201S
                                                                                                                                  EfFICTl\I! DAll
                                                                                                                                  19211SFS£TACX0012
                                                                                                                                                        t   ~UllC*9E N!OUUT"°"'CTHO
                                                                                                                                                                                        1          115


I ISSUIOftt                                              cooe1 ICE/DH/DC-LAGUNA                                                            CCOll ICE/OM/DC-LAGUNA
                                                                                                           &. MlliaHllltRED BY trlClllW OllnllM lll

ICE/Detent Hngt/Detent Contract-LAG                                                                        ICE/Detent Mn9t/Detent Contract-LAG
Ifllllli9ration and Custoiu Enforcement                                                                    Imm19racion and C~toias Enforcement
Office of Acquisition Management                                                                           Off ice of Acquisition Management
24000 Avila Road, Room 3104                                                                                24000 Avila Road, Room 3104
Attn : Jun Surla (949) 360-3073                                                                            ~ttn : Jun Surla.  949-360-3073
Laquna Niguel CA 92677                                                                                     Laguna Niguel CA 92677
1 MAME AHDADOREIS OF CCHTRACTOR (Ho . S1NoC. Cl), c:ii-a,o. SS. Md llPC..J                                                       a DE1NlRY
                                                                                                                                       FOii OfUGIH                       X OfHEllts..._1
GEO GROUP INC THE                                                                                                                I. DISCOUNT FOR MOtoO'T MYMENT
621 NW 53RD ST STE 700
BOCA RATON FL 334878242                                                                                                                               Net 30

                                                                                                                                 10 SUIMITIHllOICll                               rma
                                                                                                                                                                             ~
                                                                                                                                 (4Qllli09 ~.__, ~
                                                                                                                                 TO n<t ACOREA 8HO'Mt IH
coce 6127064650000                                                 IFACIUTVCOO£
11. ~ TQMAIUC POJt                                       cooe1                                             12. MfM!NTM.L I& MADE BY                                       COOi     ICE-ERO-FOO-SEATTLE
Department of Homeland Security                                                                             OHS, ICE
Immigration and Custoll\S Enforcement                                                                       Burlington Finance Center
1623 East J Street                                                                                          P.O. Box 1620
Tacoma , WA 98421                                                                                           Attn : ICE-ERO-FOD-Seattle
Attn : James Gronewold                                                                                      Williston VT 05495-1620
l:J MITHOM'YFOR USING OIHER THAN FUU.AHO OHM COMP&tmoM                                                      M   ACCOUNTINOAHOAPPROP~110NDATA
     - IOU.IC not(')(             I       ., u.a.c. 2SSf'll                                            I                                              See Schedule
Is.\ lftMNO                                                   118. SUPPUIMEIMCES                                                     t5C.      tao.        I le. UNIT PRICll                  !IF. AMOUNT
                                                                                                                                 QUAN11TV UNIT


                ::ontinued
                                                                                                                          180. TOW.AMOUNTOFCONTRACT
                                                                                                                                                                      ~I                                              so.on
                                                                                                 1&. TA'""ll I •
  IXI    llC    I DEICAIPTION                                                                 PAGflSI              Oil   sec.    DESCRIPTION                                                                l n!.r.r1 :;\

        PART I • 1HE sacEO&A.E                                                                                           PMTU ·CONTRACT a.AUIEI
  x       A       • "'Hr.JT'A                         FORM                                   1                     JC      I      CONTRACT Cl.AUIE8                                                          11\11

  JC      a      1"'9UES Ott SIJMCHNID PRICE&COSTI                                           2                           PART ID ·UST OF OOQIMEHTS. EXH18fTSAHD OlHERATTACM
  x
  x
          c      DI!              ._._w 8TA11M£NT                                            u
                                                                                              92
                                                                                                                   JC      J I USTOFATr.                  ..
                                                                                                                         MAT IV· RURUENTATIOHI AHD INITllUCTIOHS
                                                                                                                                                                                                             , • a.
          D      'ACICAGIHGANO MMJCIHO

          ,,e
 ll               INIPEC1IOHNIDACCEPWl(2                                                      93                           K     lt£PRESEHTATIONI. CIRTIF\CA1"IOHI AND
  x               ---- ... -    · --ift:D                                                     95                                 OTHER STAT&MINT8 OF OFFEROR8
  x       Q                      -                 ~-


                                                          DATA                                9'1                         L      IHITRS.• COHOS.. NG HOnCU TO OFFtRORS
  x       H      IPl!C~         COMTRACT---                        'a                        101                          M      ~noNFACTOASF<lR~


11. _pNTMC                     NEGOTIATU>                      I         .. '80l*ld Ill lip llil            II. VIN/iNtlJ (ClollfllaDr la "'1119'4'n1d Iii ... flW ~J 'ftll#du C111
~.,,,,,..,.                          1         ~-,...., Cll!ooJCannaillr~ to                                ~,.,..._                                        HS~DH-~5-R-00001

          °"..,
~ Olld dOIMf d - · l*fOml ........... """'Cl._.. idillldllld
GllO¥O ll'ld Cllfllilualiaft .,...._ . . ~ ..... lllftlirt                     n.,....,.,                   ...... 0. lldcllilrll fl' CllarlgOt lllllle 0, \Q.l 9'1kf\ 8ddaiaftt Ot dllngel M> IGI fallll
                                                                                                                         llaNllr
                                                                                                             "'"'' GllCMI. ii         MIClplod . . to ... 40nlt1iaa811-...        ..i . . ..,cgllMlaft
                                                                                                             .,.... "'* ....
                                     -
........ Ol!llOpllftila COllil.aea llll!lllO~ IDftlJIMll'*' lllit. .~                                                               CIClllUmmllet . . Cllll'llllCt WlidlClllftlilla d . . ~
~: (O)tlil ~ l'J ... IOllClllllon. d an,, llld (C) IUCll prMlOna.                                            dllalrllor\11' (l)llle OO'lelmlulr1 lll6alllllln lllCl)'Ol6all'lt. ltlll (11) lllinw~aa.
"11!0M1118110fta. Ollfldlcltlonl, andcpeciftcellonl. • aroabdledor ~iawpma.lld llllt                         No~ CllllllraCWI~" .-sury.
...._,__
1~ NMIE AND TITLE Of'                       tl)sle t11 #IWJ
 Amber Martin, EVP, Contract Administration
                                                                                  llC. DATI! 8IOIEO


                                                                                      9/24/15




                                                                                                                                                                                                                      A117
                  Case
                Case    3:17-cv-05806-RJBDocument
                     3:17-cv-05806-RJB     Document 19 Filed
                                                  166-1 Filed 11/17/17
                                                              01/03/19 Page
                                                                       Page 6163
                                                                              of 373
                                                                                 of 168

                                              flllllCCa NO. OE DOCWINT'811ND COHllHUID                                              MGe        06
CONTINUATION SHEET                        HSCEOH•lS•0-00015                                                                           2                llS
HAMID' cnaoft DA CDMnW:nlft
GEO    GRO~P   INC THE

                                          ~·
ITIMNO                                                                                           Cl\WCTITY UMIT   UIUf PIWCE                    AMOUNT
 (A)                                       (8)                                                     (C)     CD>       (£)                            (F)

               DUNS Number:               612706465

               COR POC:
               address,

               Alternate




               Exeaipt Action: Y
               FOB : Deatination
               Period of Performance : 09/ 28/2015 to 09/ 27/2025


               BASE PERIOD : September 28, 2015 through
               Septelllber 27, 2016 .

  0001         DETENTION SERVICES I                               PERFORMANCE WORK                                         o.oo                               o.oo
               STATEMENT (Estimated                                    d Days)

               Orders froca this Contract will be issued throuqh
               the issuance of a task order.

               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD



               BASE PERIOD: September 28, 2015 through
               September 27, 2016.




               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD



               BASE PERIOD:               September 28, 2015 throuqh
               Sep~ember     27, 2016.

  00018        Detent   -.   .   -        .           ..    .            .    .   .   imwn,                                                    6,820,849.20
               S.ds o
               Issue    .        .   ..   .                 . -    "    ...
                                                                                       Unit of


               Product!Service Code :                      S206
               Continued . . .



__........,                                                                                                                       OIJ'TlONALfCllll :ial (-1
                                                                                                                                  ...-orOM
                                                                                                                                  '"" ... CJlll u uo

                                                                                                                                                               A118
                    Case
                  Case    3:17-cv-05806-RJBDocument
                       3:17-cv-05806-RJB     Document 19 Filed
                                                    166-1 Filed 11/17/17
                                                                01/03/19 Page
                                                                         Page 7164
                                                                                of 373
                                                                                   of 168
                                 REFERENCC NO. OF DOCUMENT BEING CONTINUED                                  PAGE           OF
CONTINUATION SHEET               HSCEDM-15-D-00015
                                                                                                              3                      115
NAME Of OFFEROR OR COHTRACTOR
GEO GROUP INC THE
ITEMNO.                          SUPPLIES/SERVICES                           OUAHTITY UNIT   UNIT PAICE                        AMOUNT
 (A)                                     (B)                                   ( Cl   (D )      (E)                              {F )

             Product/Service Description: HOUSEKEEPING- GUARD



            BASE PERIOD: September 28, 2015 through
            Sept ember 27, 2016 .

 0002       TRANSPORTATION SERVICES IAW THE PERFORMANCE WORK                                                                               0 . 00
            STATEMENT

            Orders from this Contract will be issued through
            the issuance of a task order.

            Product/Service Code: S206
            Product/Servi ce Descri ption: HOUSEKEEPING- GUARD


            BASE PERIOD: September 28, 2015 through
            September 27, 2016.

 0002A      Transportation Fixed Flat Rate f o                                                                             3,944,544.00
            Vehicles. These vehicles are:

             1.                 Bus
            2.                   Transporters
            3.                  tility Vehicle.
            4.                  DA Van
            5.                  van.

            Unit of Issue ~o is equivalent to Month.
            Product/Service Code: S206
            Product/Service Description: HOUSEKEEPING- GUARD


            BASE PERIOD: September 28, 2015 through
            September 2 7, 2016.

 00028      Es timated Fuel Cost for Vehi cles.               Contractor                                                        300,000.00
            shall not exceed the amount shown without prior
            approval by the Contracting Officer. This is a
            Not-To-Exceed oflllllllllllllll Unit of Issue MO
            is equivalent to~

            Product/Service Code: S206
            Product/Service Description: HOUSEKEEPING- GUARD


            BASE PERIOD: September 28, 2015 through
            September 27, 2016 .

            Continued



                                                                                                          OPTIONAi. FORM 336 (4-88)
                                                                                                          Spoll-llyOSA
                                                                                                          FAA(~            »
                                                                                                                                            A119
                                                                                                                  c:f'R)       110
                       Case
                     Case    3:17-cv-05806-RJBDocument
                          3:17-cv-05806-RJB     Document 19 Filed
                                                       166-1 Filed 11/17/17
                                                                   01/03/19 Page
                                                                            Page 8165
                                                                                   of 373
                                                                                      of 168
                                REFERENCE NO Of DOCUMENT BEING CONTINUEO              PAGE        OF
CONTINUATION SHEET              HSCEDM-15-D-00015                                        4             115
NAME Of OFF£ROR OR CONTRACTOR
GEO GROUP INC THE
ITEM NO                         SUPPLIESISERVICES                                                  AMOUNT

  (A)                                  (B)                                                             (F)

  0002C        Estimated Travel Cost Inclusive of Lodging and                                           36,000 . 00
               Meals & Incidental Expenses (MI&E) for Detention
               Officers exceeding the standard working hours.
               Cost is based on actual charges per occurrence,
               not to exceed the allowable Federal Travel
               Regulation rates I costs in effect on the dates
               of travel. Contractor shall not exceed the
               amount shown without prior approval by the
               ~ Officer.            This is NOT-TO EXCEED of
               ~ Unit of issue LO is equivalent to Lot.


                 Product/Service Code: S206
                 Product/Service Desc ription: HOUSEKEEPING- GUARD


                BASE PERIOD: September 28, 2015 through
                September 27, 2016.

  0002D         OVERTIME. Overtime must be pre-approved by the                                         122,694 . 00
                Government and tracked by the contractor
                (includi ng name of approver, hours approved, and
                date of approvall. Overtime hours not used in
                any base or option period will not roll over to
                the next performance period. The contractor
                shall not exceed the amount shown without prior
                approval by the Contracting Officer. Unit of
                Issue of HR is equivalent to Hour .

                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                BASE PERIOD: September 28, 2015 through
                September 27 , 2016.

  0002E         Remote Post and Othe r Destinations. Remote Post                                       542,640.00
                and Other Destinations must be pre-approved by
                the Government and tracked by the Contractor
                (including name of approver, hours approved and
                date of approval). Hours not used in any base or
                option period will not roll over to the next
                performance period. Unit of Issue HR is
                equivalent to Hours .

                 Product/Service Code: S206
                 Product/Service Description: HOUSEKEEPING- GUARD


                BASE PER IOD: September 28, 2015 through
                September 27, 2016.
                Continued ...


NSN 71MO.OM!2-I087                                                                   OPTIONAL FORM :138 (4.e&)
                                                                                     Sf>onao<od by 0$1\

                                                                                                                 A120
                                                                                     FAR (0 CFR) Sl.110
                     Case
                   Case    3:17-cv-05806-RJBDocument
                        3:17-cv-05806-RJB     Document 19 Filed
                                                     166-1 Filed 11/17/17
                                                                 01/03/19 Page
                                                                          Page 9166
                                                                                 of 373
                                                                                    of 168
                                 REFERENCE NO. Of DOCUMENT BEING CONTINUED                                       PAGE       OF
CONTINUATION SHEET               HSCEDM-15-0-00015
                                                                                                                  5              115
NAME OF Ofl'EAOR OR CONlRACTOR
GEO GROUP INC THE
ITEMHO.                          SUPPl.IES/SEAVICES                            QUANTITY UNIT   UNIT PRICE                    AMOUNT
  (A)                                   (3)                                      ( C)   (D)       (E)                            (Fl

  0002F        Transportation Fixed and Flat Rate including                                                                 1,076,088.00
               vehicles for Yakima Washington and Medford
               Oregon.

               For Yakima,                                       Transporter

               For Medford, Oregon

               Unit of Issue MO is equivalent to Month.

               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD


               BASE PERIOD: September 28, 2015 through
               September 27, 2016.

  0003         Det ainee Volunteer Wages for t he Detainee Work                                                                  114, 975.00
               Program. Reimbursement for this line item will be
               at the actual cost of $1. 00 per day per detainee.
               Contractor shall not exceed the amount shown
               without prior approval by the Cont racting
               Officer. Unit of Issue LO is equivalent to Lot.

               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD



               OPTION YEAR 1: September 28, 2016 through
               September 27, 2017.

  1001         DETENTION SERVICES I                   PERFORMANCE WORK                  DA              o.oo                              0.00
               STATEMENT (Estimate                    Bed Days)

               Orders from this Contract will be issued through
               the issuance of a task order.

               Amount: $0.00!0ption Line Item)
               09/28/2016
               Product/Service Code: S206
               Product/Service Description: HOUSEKEEPING- GUARD



               OPTION YEAR 1: September 28, 2016 through
               September 27, 2017.

  1001A       Detention Bed Days, Guaranteed Minimum, Beds                                                                                o.oo
              Continued



NSH 7500M52.&067                                                                                               OPTIONAi. ,ORM l38 (4-MJ
                                                                                                               _,_..,.GSA
                                                                                                                                          A121
                                                                                                               FAR<'8CFRJ ~no
   Case
 Case   3:17-cv-05806-RJBDocument
      3:17-cv-05806-RJB    Document 19 Filed
                                  166-1 Filed11/17/17
                                              01/03/19 Page
                                                        Page86 of of
                                                             167  373168
HSCEDM-15-0-00015

The Contractor shall submit a monthly injury report summary containing, but not limited to, name,
time/date, location, circumstances, care rendered, current status, Worker's Compensation status, and
reference to identification of initial report.

V. Protection of Employees
The Contractor shall develop plans that comply with ICE comprehensive plans and procedures to safeguard
employees against exposure of blood borne pathogens. The ICE plan is based upon OSHA standards found
in the Employee Occupational Safety and Health (EOSH) Manual.

W. Medical Requests
The Contractor shall adhere to ICE policies and procedures regarding detainee medical requests. If a
detainee requires immediate medical attention, the officer shall immediately notify IHSC staff via
telephone. The Contractor's Supervisor will, in tum, no1ify the medical provider as well as the COR or
ICE-designated employee.

X. Emergency Medical Evacuation
The Contractor shall develop and implement written policies and procedures that define emergency health
care evacualion of detainees from within the facility.

Y. Sanitation and Hygienic Living Conditions
The Contractor shall comply with the requirements of the Occupational Safety and Health Act of 1970 and
all codes and regulations associated with 29 CFR 1910 and 1926. The Contractor shall comply with all
applicable ICE, federal, state and local laws, statutes, regulations, and codes. In the event there is more
than one reference to a safety, health, or environment requirement in an applicable, law, standard, code,
regulation, or ICE policy, the mos1 stringent requirenren1 shall apply.

VIII. DETAINEE RIGHTS. RULES. DISCIPLINE, AND PRIVILEGES
The Contraclor shall supervise, observe, and prolecl detainees from personal abuse, discrimination,
corporam punishment, personal injury, property damage, harassment, or violation of detainee's civil righls.
Contract personnel shall adhere to ICE policies and procedures, and the PBNDS.
In accolidance with ICE PBNDS, the Contractor shall permit detainees to: access the law library, legal
materials, facilities, and equipment; have document copy privileges; and have 1he op;portunity 10 prepare
legal documents.

IX. MANAGE A DETAINEE WORK PROGRAM
Detainee labor shall be used in accordance with the detainee work plan developed by the Contraclor, and
will adhere to the ICE PBNDS on Voluntary Work Program. The detainee work plan must be voluntary,
and may include work or program assignments for industrial, maintenance, custodial, service, or other jobs.
The detainee work program shall not conflict with any other requirements of the contract and mus1 comply
with all applicable laws and regulations.
Detainees shall not be used 10 perform the responsibilities or duties of an employee of the Contraclor.
Detainees shall not be used to perform work in areas where sensitive documents are maintained (designated
ICE workspace). Custodial/janitorial services to be performed in designaled ICE work space will be the
responsibility of the Contractor.
Appropriate safely/protective clothing and equipmenl shall be provided to detainee workers. Detainees
shall not be assigned work lhat is considered hazardous or dangerous. This includes, but is not limited to,
areas or assignments requiring great heighlS, extreme temperatures, use of toxic substances, and unusual
physical demands.
The Contractor shall supply sufficient officers 10 monitor and control detainee work details. Unless
approved by the COR, these work de1ails must be within the security perime1er.
It will b:e the sole responsibility of ICE to determine whether a detainee will be allowed to perform on
voluntary work details and at what classification level. All detainees shall be searched when they are
re1umed from work details.


                                                     82

                                                                                                              A122
    Case 3:17-cv-05806-RJB Document 166-1 Filed 01/03/19 Page 168 of 168




                          CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed this Addendum with the Clerk of

the Court for the United States Court of Appeals for the Ninth Circuit by using the

appellate CM/ECF system on January 3, 2019.

      I further certify that on January 3, 2019, a notice of the filing of the

foregoing (including a complete copy of the foregoing) will be filed in the

underlying proceeding in the United States District Court for the Western District

of Washington, in compliance with Federal Rule of Appellate Procedure 21(a)(1),

and that all parties to the proceeding and the district court (Judge Robert Bryan)

will be served with that notice and copy of the petition through the district court’s

CM/ECF system.

Dated: January 3, 2019
                                                  /s/ Mark Emery
                                                Counsel for Petitioner
